UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10255 Nuveen Dividend Advantage Municipal Fund 2 (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Name and address of agent for service) Registrant's telephone number, including area code: (312) 917-7700 Date of fiscal year end:October 31 Date of reporting period: October 31,2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. REPORTS TO STOCKHOLDERS. Life is Complex Nuveen makes things e-simple. It only takes a minute to sign up for e-Reports. Once enrolled, you’ll receive an e-mail as soon as your Nuveen Investments Fund information is ready—no more waiting for delivery by regular mail. Just click on the link within the e-mail to see the report and save it on your computer if you wish. Free e-Reports right to your e-mail! www.investordelivery.com If you receive your Nuveen Fund dividends and statements from your financial advisor or brokerage account. or www.nuveen.com/accountaccess If you receive your Nuveen Fund dividends and statements directly from Nuveen. Table of Contents Chairman’s Letter to Shareholders 4 Portfolio Managers’ Comments 5 Fund Leverage 11 Common Share Information 13 Risk Considerations 15 Performance Overview and Holding Summaries 16 Shareholder Meeting Report 22 Report of Independent Registered Public Accounting Firm 24 Portfolios of Investments 25 Statement of Assets and Liabilities 99 Statement of Operations Statement of Changes in Net Assets Statement of Cash Flows Financial Highlights Notes to Financial Statements Board Members & Officers Annual Investment Management Agreement Approval Process Reinvest Automatically, Easily and Conveniently Glossary of Terms Used in this Report Additional Fund Information Nuveen Investments 3 Chairman’s Letter to Shareholders Dear Shareholders, I am pleased to have this opportunity to introduce myself to you as the new independent chairman of the Nuveen Fund Board, effective July 1, 2013. I am honored to have been selected as chairman, with its primary responsibility to serve the interests of the Nuveen Fund shareholders. My predecessor, Robert Bremner, was the first independent director to serve as chairman of the Board and I, and my fellow Board members, plan to continue his legacy of strong independent oversight of your funds. The global economy has hit major turning points over the last several months to a year. The developed world is gradually recovering from their financial crisis while the emerging markets appear to be struggling with the downshift of China’s growth potential. Japan is entering a new era of growth after decades of economic stagnation and many of the Eurozone nations appear to be exiting their recession. Despite the positive events, there are still potential risks. Middle East tensions, rising oil prices, defaults in Europe and fallout from the financial stress in emerging markets could all reverse the recent progress in the global economy. On the domestic front, recent events such as the Federal Reserve decision to slow down its bond buying program beginning in January of 2014 and the federal budget compromise that would guide government spending into 2015 are both positives for the economy moving forward. Corporate fundamentals are strong as earnings per share and corporate cash are at the highest level in two decades. Unemployment is trending down and the housing market has experienced a rebound, each assisting the positive economic scenario. However, there are some issues to be watched. Interest rates are expected to increase but significant uncertainty about the timing remains. Partisan politics in Washington D.C. with their troublesome outcome add to the uncertainties that could cause problems for the economy going forward. In the near term, governments are focused on economic recovery and the growth of their economies, which could lead to an environment of attractive investment opportunities. Over the long term, the uncertainties mentioned earlier could hinder the potential growth. Because of this, Nuveen’s investment management teams work hard to balance return and risk with a range of investment strategies. I encourage you to read the following commentary on the management of your fund. On behalf of the other members of the Nuveen Fund Board, we look forward to continuing to earn your trust in the months and years ahead. Sincerely, William J. Schneider Chairman of the Nuveen Fund Board December 23, 2013 4 Nuveen Investments Portfolio Managers’ Comments Nuveen Performance Plus Municipal Fund, Inc. (NPP) Nuveen Municipal Advantage Fund, Inc. (NMA) Nuveen Municipal Market Opportunity Fund, Inc. (NMO) Nuveen Dividend Advantage Municipal Fund (NAD) Nuveen Dividend Advantage Municipal Fund 2 (NXZ) Nuveen Dividend Advantage Municipal Fund 3 (NZF) These Funds feature management by Nuveen Asset Management, LLC, an affiliate of Nuveen Investments. Portfolio managers Thomas C. Spalding, CFA, and Paul L. Brennan, CFA, discuss U.S. economic and municipal market conditions, key investment strategies and the twelve-month performance of these six national Funds. Tom has managed NXZ since its inception in 2001 and NPP, NMA, NMO and NAD since 2003. Paul assumed portfolio management responsibility for NZF in 2006. What factors affected the U.S. economy and the national municipal market during the twelve-month reporting period ended October 31, 2013? During this reporting period, the U.S. economy’s progress toward recovery from recession continued at a moderate pace. The Federal Reserve (Fed) maintained its efforts to improve the overall economic environment by holding the benchmark fed funds rate at the record low level of zero to 0.25% that it established in December 2008. The Fed also continued its monthly purchases of $40 billion of mortgage-backed securities and $45 billion of longer-term Treasury securities in an open-ended effort to bolster growth and promote progress toward the Fed’s mandates of maximum employment and price stability. At its June 2013 meeting, the Fed indicated that it believed downside risks to the economy had diminished since the autumn of 2012. Subsequent comments by Fed Chairman Ben Bernanke suggested that the Fed might begin to reduce, or taper, its asset purchase program later in 2013. However, in September 2013, the Fed surprised the market by announcing that it had decided to wait for more evidence that the progress it discerned in June was sustainable before it made any adjustments to the pace of the purchase program. At its October 2013 meeting, the central bank reiterated this decision and said that it expected to continue its “highly accommodative stance of monetary policy” for “a considerable time” after the purchase program ends and the economic recovery strengthens. Finally, in December of 2013, the Fed announced a decision to slow down its bond buying program beginning in January of 2014. Certain statements in this report are forward-looking statements. Discussions of specific investments are for illustration only and are not intended as recommendations of individual investments. The forward-looking statements and other views expressed herein are those of the portfolio managers as of the date of this report. Actual future results or occurrences may differ significantly from those anticipated in any forward-looking statements, and the views expressed herein are subject to change at any time, due to numerous market and other factors. The Funds disclaim any obligation to update publicly or revise any forward-looking statements or views expressed herein. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s (S&P), Moody’s Investors Service (Moody’s), Inc. or Fitch, Inc. (Fitch). Credit ratings are subject to change. AAA, AA, A, and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below investment grade ratings. Certain bonds backed by U.S. government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Nuveen Investments 5 Portfolio Managers’ Comments (continued) In the third quarter of 2013, the U.S. economy, as measured by the U.S. gross domestic product (GDP), grew at an annualized rate of 2.8%, up from 2.5% for the second quarter of 2013, continuing the pattern of positive economic growth for the tenth consecutive quarter. The Consumer Price Index (CPI) rose 1.0% year-over-year as of October 2013, while the core CPI (which excludes food and energy) increased 1.7% during the same period, staying within the Fed’s unofficial objective of 2.0% or lower for this inflation measure. Improvements in the labor markets continued to be slow, and unemployment remained above the Fed’s target of 6.5%. As of October 2013, the national unemployment rate was 7.3%, up from 7.2% in September 2013 but below the 7.9% reported in October 2012. The slight uptick in October’s number reflected the increase in federal employees furloughed due to the government shutdown that month. The housing market continued to deliver good news, as the average home price in the S&P/Case-Shiller index of 20 major metropolitan areas rose 13.3% for the twelve months ended September 2013 (most recent data available at the time this report was prepared), the largest twelve-month percentage gain for the index since February 2006. Early in this reporting period, the outlook for the U.S. economy was clouded by uncertainty about global financial markets and the outcome of the “fiscal cliff.” The tax consequences of the fiscal cliff situation were averted through a last-minute deal that raised payroll taxes, but left in place a number of tax breaks, including tax exemptions on municipal bond interest. However, lawmakers failed to reach a resolution on $1.2 trillion in spending cuts intended to address the federal budget deficit. This triggered a program of automatic spending cuts (or sequestration) that impacted federal programs beginning March 1, 2013. Although Congress later passed legislation that established federal funding levels for the remainder of fiscal 2013, the federal budget for fiscal 2014 continued to be debated. On October 1, 2013, the start date for fiscal 2014, the federal government shut down for 16 days until an interim appropriations bill was signed into law, funding the government at sequestration levels through January 15, 2014, and suspending the debt limit until February 7, 2014. Subsequent to the close of this reporting period, Congress preliminarily passed a federal budget deal that would guide government spending into 2015 and defuse the chances of another shutdown if it wins final passage. In addition to the ongoing political debate over federal spending, Chairman Bernanke’s June 2013 remarks about tapering the Fed’s asset purchase program touched off widespread uncertainty about the next step for the Fed’s quantitative easing program and about the potential impact on the economy and financial markets, leading to increased market volatility. This was compounded by headline credit stories involving Detroit’s bankruptcy filing in July 2013, the largest municipal bankruptcy in history, and the disappointing news that continued to come out of Puerto Rico, where a struggling economy and years of deficit spending and borrowing resulted in downgrades on the commonwealth’s bonds. While municipal bond prices generally rallied during the first part of this reporting period, as strong demand and tight supply created favorable municipal market conditions, we saw the environment shift during the second half of the reporting period. The Treasury market traded off, the municipal market followed suit, and spreads widened as investor concern grew. This unsettled environment prompted increased selling by bondholders across the fixed income markets. Following the Fed’s September decision to delay tapering, we saw some stabilization of municipal bond fund flows and an October rally in municipal bond prices. However, for the reporting period as a whole, municipal bond prices generally declined, especially at the longer end of the maturity spectrum, while interest rates rose. At the same time, fundamentals on municipal bonds remained strong, as state governments made good progress in 6 Nuveen Investments dealing with budget issues. Due to strong growth in personal tax collections, state tax revenues have increased for 15 consecutive quarters, while on the expense side, the states made headway in cutting and controlling costs, with more than 40 states implementing some type of pension reform. The current level of municipal issuance reflects the present political distaste for additional borrowing by state and local governments facing fiscal constraints and the prevalent atmosphere of municipal budget austerity. Over the twelve months ended October 31, 2013, municipal bond issuance nationwide totaled $335.2 billion, a decrease of 11.7% from the issuance for the twelve-month period ended October 31, 2012. What key strategies were used to manage these Funds during the twelve-month reporting period ended October 31, 2013? As the municipal market environment shifted during this reporting period, from one characterized by heavy bond calls, tight supply and lower yields to one marked by increased market volatility and rising rates, we continued to take a bottom-up approach to discovering sectors that appeared undervalued as well as individual credits that had the potential to perform well over the long term. During this reporting period, these Funds found value in diversified areas of the market, including health care, transportation, water and sewer and tobacco. A number of new health care issues that we considered attractively priced enabled us to add to our exposure in that sector. We also purchased a variety of bonds issued for tollroads in many of the Funds, including issues in Virginia, Illinois, Ohio and the Grand Parkway in Houston, Texas, which, when completed, will be the longest beltway in the U.S., at 184 miles. Also in the transportation sector, heavy supply of airport bonds in both the primary and secondary markets provided opportunities to add to our holdings there, such as airports in Dallas/Fort Worth, Miami and Denver. For those bond calls affecting our holdings of Louisiana and Washington tobacco credits, we also purchased tobacco bonds from other issuers in order to keep our tobacco exposure relatively stable. During the summer, as the market sold off, we were able to find these bonds at attractive prices in the secondary market. Geographically speaking, we often looked to states with heavier issuance to find value, such as California, Texas and Florida. Our focus during the reporting period was to maintain the Funds’ positioning, as we believed they were well situated for the existing environment. During the market sell-off, we took advantage of attractive opportunities to slightly increase the Funds’ credit and duration profiles. As interest rates rose, NZF focused purchases on bonds with maturities of 20 years and longer, while NPP, NMA, NMO, NAD and NXZ emphasized maturities of 15 years and longer. In both cases, this enabled us to take advantage of more attractive yields at the longer end of the municipal yield curve. Over the reporting period, the Funds tended to purchase bonds in the middle to lower investment quality categories, including a small amount of below-investment grade credits. Activity during the reporting period was driven primarily by the reinvestment of proceeds from called and matured bonds, which was aimed at keeping the Funds fully invested and supporting their income streams. During the first part of this reporting period, we experienced an increased number of current bond calls resulting from a growth in refinancings, which provided a meaningful source of liquidity. Although refinancing activity declined as interest rates rose in the latter Nuveen Investments 7 Portfolio Managers’ Comments (continued) months of this reporting period, we continued to have cash from the earlier refundings to reinvest. Despite the decrease in new issuance, we continued to find opportunities to purchase bonds that helped achieve our goals for these Funds. As of October 31, 2013, all six of these Funds continued to use inverse floating rate securities. We employ inverse floaters for a variety of reasons, including duration management, income enhancement and total return enhancement. How did the Funds perform during this twelve-month reporting period ended October 31, 2013? The tables in each Fund’s Performance Overview and Holding Summaries section of this report provide the Funds’ total returns for the one-year, five-year and ten-year periods ended October 31, 2013. Each Fund’s returns are compared with the performance of a corresponding market index & Lipper classification average. For the twelve months ended October 31, 2013, the total returns on common share net asset value (NAV) for these six Funds underperformed the return for the national S&P Municipal Bond Index. For the same period, all six Funds exceeded the average return for the Lipper General and Insured Leveraged Municipal Debt Funds Classification Average. Key management factors that influenced the Funds’ returns included duration and yield curve positioning, credit exposure and sector allocation. In addition, the use of regulatory leverage was an important factor affecting the Funds’ performance. Leverage is discussed in more detail later in this report. As interest rates rose and the yield curve steepened, municipal bonds with shorter maturities generally outperformed those with longer maturities. Overall, credits with maturities of five years or less posted the best returns during this reporting period, while bonds at the longest end of the municipal yield curve produced the weakest results. In general, while these Funds tended to have durations longer than the market average, individual differences in duration and yield curve positioning were the major drivers of differences in performance. Among these Funds, NXZ was more advantageously positioned in terms of duration and yield curve, followed by NMO and NAD, which helped their performance. The remaining three Funds had less exposure to the outperforming short end of the yield curve and greater exposure to the longer parts of the yield curve that underperformed. Credit exposure also factored into the Funds’ performance, especially during the latter half of the reporting period, as events in the municipal market led investors to avoid risk. High yield bonds came under selling pressure and credit spreads, or the difference in yield spreads between U.S. Treasury securities and comparable investments such as municipal bonds, began to widen. For the reporting period, AAA-rated and AA-rated bonds generally outperformed A-and BBB-rated bonds. Among these Funds, NMA had the greatest combined exposure to A- and BBB-rated bonds, which detracted from its performance. Although all of the Funds tended to have heavy weightings in A-rated bonds, this was offset to some degree by their weightings of AAA- and AA-rated bonds. Overall, the impact of the Funds’ credit exposure tended to be neutral to slightly negative for the reporting period. After underperforming for many months, pre-refunded bonds, which are often backed by U.S. Treasury securities, were among the best performing market segments. The outperformance of these bonds can be attributed primarily 8 Nuveen Investments to their shorter effective maturities and higher credit quality. As of October 31, 2013, NMA held the heaviest weighting of pre-refunded bonds among these Funds, while NAD had the smallest allocation. Housing, health care and general obligation (GO) bonds also tended to outperform the general municipal market. All of these Funds had strong exposure to the health care sector, especially NMA and NXZ, which benefited their performance. In contrast, revenue bonds as a whole underperformed the municipal market. Among the revenue sectors that lagged municipal market performance by the widest margins were transportation, water and sewer and electric utilities. All of the Funds had double-digit weightings in the transportation sector. Tobacco credits backed by the 1998 master tobacco settlement agreement also performed poorly, due in part to their longer effective durations and lower credit ratings. As of October 31, 2013, all of these Funds had exposure to tobacco bonds, with NPP having the heaviest weighting and NZF the smallest. During this reporting period, two credit situations weighed on the municipal market. It is important to note that, while these situations received much attention from the media, they represent isolated events. On July 18, 2013, the City of Detroit filed for Chapter 9 bankruptcy. Detroit, burdened by decades of population loss, declines in the auto manufacturing industry and significant tax base deterioration, has been under severe financial stress for an extended period. Detroit’s bankruptcy filing will likely be a lengthy one, given the complexity of its debt portfolio, number of creditors, numerous union contracts and significant legal questions that must be addressed. All of these Funds had allocations of Detroit water and sewer credits, which are supported by revenue streams generated by service fees. Many of these holdings also are insured. In addition, NMO held a small position in Detroit limited tax obligation bonds for state aid backed by the state of Michigan and NZF held Detroit City School District bonds, which are insured. During this reporting period, these holdings had a negligible impact on the Funds’ investment performance due to the Detroit bankruptcy. Another factor affecting the Funds’ holdings was the downgrade of debt issued by Puerto Rico. In 2012, Moody’s downgraded Puerto Rico GO bonds to Baa3 from Baa1, Puerto Rico Sales Tax Financing Corporation (COFINA) senior sales tax revenue bonds to Aa3 from Aa2 and COFINA subordinate sales tax revenue bonds to A3 from A1. In October 2013, Moody’s further downgraded the COFINA senior sales tax bonds to A2, while affirming the subordinate bonds at A3. On November 14, 2013(subsequent to the close of this reporting period), Fitch announced that it was placing the majority of Puerto Rico issuance—with the exception of the COFINA bonds—on negative credit watch, which implies that another downgrade may be likely.While Fitch currently rates Puerto Rico issuance at BBB-, it affirmed the ratings on COFINA bonds at AA- for the senior bonds and A+ for the subordinate bonds, with stable outlooks.On December 11, 2013 (subsequent to the close of this reporting period), Moody’s announced that it also had placed its Baa3 rating on Puerto Rico GOs (and other Puerto Rico issues linked to the GO rating) on review for downgrade. These downgrades were based on Puerto Rico’s ongoing economic problems and, in the case of the COFINA bonds, the impact of these problems on the projected growth of sales tax revenues. However, the COFINA bonds were able to maintain a higher credit rating than the GOs because, unlike the revenue streams supporting some Puerto Rican issues, the sales taxes supporting the COFINA bonds cannot be diverted and used to support Puerto Rico’s GO bonds. Nuveen Investments 9 Portfolio Managers’ Comments (continued) For the reporting period ended October 31, 2013, Puerto Rico paper underperformed the municipal market as a whole. All of these Funds have limited exposure to Puerto Rico bonds, the majority of which are the sales tax bonds issued by COFINA, which we consider the best of the Puerto Rico issuance. The Funds also hold small positions in a variety of other Puerto Rico credits, including highway, housing, electric utilities and aqueduct bonds. Much of this exposure is insured, which we believe adds a measure of value. NMA also has a small position in insured Puerto Rico GO credits. Overall, the small nature of our exposure helped to limit the impact of the Puerto Rico bonds’ underperformance on the Funds. 10 Nuveen Investments Fund Leverage IMPACT OF THE FUNDS’ LEVERAGE STRATEGIES ON PERFORMANCE One important factor impacting the returns of the Funds relative to their comparative benchmarks was the Funds’ use of leverage through their issuance of preferred shares and/or investments in inverse floating rate securities, which represent leveraged investments in underlying bonds. The Funds use leverage because our research has shown that, over time, leveraging provides opportunities for additional income, particularly in the recent market environment where short-term market rates are at or near historical lows, meaning that the short-term rates the Fund has been paying on its leveraging instruments have been much lower than the interest the Fund has been earning on its portfolio of long-term bonds that it has bought with the proceeds of that leverage. However, use of leverage also can expose the Fund to additional price volatility. When a Fund uses leverage, the Fund will experience a greater increase in its net asset value if the municipal bonds acquired through the use of leverage increase in value, but it will also experience a correspondingly larger decline in its net asset value if the bonds acquired through leverage decline in value, which will make the Fund’s net asset value more volatile, and its total return performance more variable over time. In addition, income in levered funds will typically decrease in comparison to unlevered funds when short-term interest rates increase and increase when short-term interest rates decrease. Leverage made a negative contribution to the performance of these Funds over this reporting period. As of October 31, 2013, the Funds’ percentages of effective and regulatory leverage are as shown in the accompanying table. NPP NMA NMO NAD NXZ NZF Effective Leverage* 39.87% 37.46% 39.17% 37.01% 35.54% 35.55% Regulatory Leverage* 37.58% 32.61% 35.77% 31.85% 31.34% 29.25% * Effective Leverage is a Fund’s effective economic leverage, and includes both regulatory leverage and the leverage effects of certain derivative and other investments in a Fund’s portfolio that increase the Fund’s investment exposure. Currently, the leverage effects of Tender Option Bond (TOB) inverse floater holdings are included in effective leverage values, in addition to any regulatory leverage. Regulatory leverage consists of preferred shares issued or borrowings of a Fund. Both of these are part of a Fund’s capital structure. Regulatory leverage is subject to asset coverage limits set forth in the Investment Company Act of 1940. Nuveen Investments 11 Fund Leverage (continued) THE FUNDS’ REGULATORY LEVERAGE As of October 31, 2013, the Funds have issued and outstanding MuniFund Term Preferred (MTP) Shares, Variable Rate MuniFund Term Preferred (VMTP) Shares and Variable Rate Demand Preferred (VRDP) Shares as shown in the accompanying table. MTP Shares VMTP Shares VRDP Shares Series Shares Issued at Liquidation Value Annual Interest Rate NYSE MKT Ticker Series Shares Issued at Liquidation Value Series Shares Issued at Liquidation Value Total NPP $ — — — $ $ — $ NMA $ — $ — 1 $ $ NMO $ — $ — 1 $ $ NAD $ % NAD PRC $ — $ — $ $ $ NXZ $ — $ — 2 $ $ NZF $ % NZF PRC $ — $ — $ $ $ During the current reporting period, NPP successfully exchanged of all of its outstanding 4,217 Series 2hares for 4,217 Series 2hares. Concurrent with this exchange, the Fund also issued an additional 1,133 shares, $113,300,000 at liquidation value, of Series 2hares. Both of these transactions were completed in privately negotiated offerings. The Fund completed the exchange offer in which it refinanced its existing VMTP Shares with new VMTP Shares with a term redemption date of December 1, 2015. The proceeds from the additional VMTP Shares were used to take advantage of opportunities in the current municipal market. Subsequent to the close of this reporting period, NAD redeemed all series of its MTP and 2hares, at their $10.00 and $100,000 liquidation value per share, respectively, plus dividend amounts owed, with the proceeds from $265,000,000 of newly issued 2hares. On December 10, 2013, 2hares were issued to qualified institutional buyers in a private offering pursuant to Rule 144A of the Securities Act of 1933 and NAD’s MTP Shares were redeemed on December 20, 2013. NAD’s 2hares are anticipated to be redeemed on January 6, 2014. Refer to Notes to Financial Statements, Note 1 – General Information and Significant Accounting Policies for further details on MTP, VMTP and VRDP Shares. 12 Nuveen Investments Common Share Information COMMON SHARE DIVIDEND INFORMATION During the current reporting period ended October 31, 2013, the Funds’ monthly dividends to common shareholders were as shown in the accompanying table. Per Common Share Amounts NPP NMA NMO NAD NXZ NZF November $ December January February March April May June July August September October Ordinary Income Distribution* $ — $ $ — $ $ — $ Market Yield** 6.77% 6.42% 6.35% 6.78% 6.19% 5.50% Taxable-Equivalent Yield** 9.40% 8.92% 8.82% 9.42% 8.60% 7.64% * Distribution paid in December 2012. ** Market Yield is based on the Fund’s current annualized monthly dividend divided by the Fund’s current market price as of the end of the reporting period. Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a federal income tax rate of 28.0%. When comparing a Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. All of the Funds in this report seek to pay stable dividends at rates that reflect each Fund’s past results and projected future performance. During certain periods, each Fund may pay dividends at a rate that may be more or less than the amount of net investment income actually earned by the Fund during the period. If a Fund has cumulatively earned more than it has paid in dividends, it holds the excess in reserve as undistributed net investment income (UNII) as part of the Fund’s NAV. Conversely, if a Fund has cumulatively paid dividends in excess of its earnings, the excess constitutes negative UNII that is likewise reflected in the Fund’s NAV. Each Fund will, over time, pay all of its net investment income as dividends to shareholders. As of October 31, 2013, all of the Funds in this report had positive UNII balances for tax and financial reporting purposes. Nuveen Investments 13 Common Share Information (continued) COMMON SHARE REPURCHASES During November 2013 (subsequent to the close of this reporting period), the Nuveen Funds’ Board of Directors/Trustees reauthorized the Funds’ open-market share repurchase program, allowing each Fund to repurchase an aggregate of up to approximately 10% of its outstanding common shares. Since the inception of the Funds’ repurchase programs, the Funds have not repurchased any of their outstanding common shares. NPP NMA NMO NAD NXZ NZF Common Shares Cumulatively Repurchased and Retired — Common Shares Authorized for Repurchase OTHER COMMON SHARE INFORMATION As of October 31, 2013, and during the current reporting period, the Funds’ common share prices were trading at a premium/(discount) to their common share NAVs as shown in the accompanying table. NPP NMA NMO NAD NXZ NZF Common Share NAV $ Common Share Price $ Premium/(Discount) to NAV )% )% )% )% )% )% 12-Month Average Premium/(Discount) to NAV )% )% )% )% )% )% 14 Nuveen Investments Risk Considerations Fund shares are not guaranteed or endorsed by any bank or other insured depository institution, and are not federally insured by the Federal Deposit Insurance Corporation. Past performance is no guarantee of future results. Fund common shares are subject to a variety of risks, including: Investment, Market and Price Risk. An investment in common shares is subject to investment risk, including the possible loss of the entire principal amount that you invest. Your investment in common shares represents an indirect investment in the municipal securities owned by the Funds, which generally trade in the over-the-counter markets. Shares of closed-end investment companies like these Funds frequently trade at a discount to their net asset value (NAV). Your common shares at any point in time may be worth less than your original investment, even after taking into account the reinvestment of Fund dividends and distributions. Leverage Risk. Each Fund’s use of leverage creates the possibility of higher volatility for the Fund’s per share NAV, market price, distributions and returns. There is no assurance that a Fund’s leveraging strategy will be successful. Certain aspects of the recently adopted Volcker Rule may limit the availability of tender option bonds, which are used by the Funds for leveraging and duration management purposes. The effects of this new Rule, expected to take effect in mid-2015, may make it more difficult for a Fund to maintain current or desired levels of leverage and may cause the Fund to incur additional expenses to maintain its leverage. Tax Risk. The tax treatment of Fund distributions may be affected by new IRS interpretations of the Internal Revenue Code and future changes in tax laws and regulations. Issuer Credit Risk. This is the risk that a security in a Fund’s portfolio will fail to make dividend or interest payments when due. Interest Rate Risk. Fixed-income securities such as bonds, preferred, convertible and other debt securities will decline in value if market interest rates rise. Reinvestment Risk. If market interest rates decline, income earned from a Fund’s portfolio may be reinvested at rates below that of the original bond that generated the income. Call Risk or Prepayment Risk. Issuers may exercise their option to prepay principal earlier than scheduled, forcing a Fund to reinvest in lower-yielding securities. Inverse Floater Risk. The Funds may invest in inverse floaters. Due to their leveraged nature, these investments can greatly increase a Fund’s exposure to interest rate risk and credit risk. In addition, investments in inverse floaters involve the risk that a Fund could lose more than its original principal investment. Derivatives Risk. The Funds may use derivative instruments which involve a high degree of financial risk, including the risk that the loss on a derivative may be greater than the principal amount investment. Nuveen Investments 15 NPP Nuveen Performance Plus Municipal Fund, Inc. Performance Overview and Holding Summaries as of October 31, 2013 Average Annual Total Returns as of October 31, 2013 Average Annual 1-Year 5-Year 10-Year NPP at Common Share NAV (5.90)% 9.75% 5.61% NPP at Common Share Price (11.75)% 10.40% 5.65% S&P Municipal Bond Index (1.69)% 6.63% 4.59% Lipper General & Insured Leveraged Municipal Debt Funds Classification Average (6.12)% 10.80% 5.51% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Comparative index and Lipper return information is provided for the Fund’s shares at NAV only. Indexes and Lipper averages are not available for direct investment. Portfolio Composition1 (as a % of total investments) Tax Obligation/Limited % Health Care % Transportation % Tax Obligation/General % U.S. Guaranteed % Utilities % Consumer Staples % Other % Credit Quality1,2,3 (as a % of total investment exposure) AAA/U.S. Guaranteed % AA % A % BBB % BB or Lower % N/R % States1 (as a % of total investments) Illinois % California % Texas % Colorado % Florida % Ohio % New York % Puerto Rico % Massachusetts % Pennsylvania % Virginia % Indiana % New Jersey % Nevada % Washington % Michigan % Other % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this page. 1 Holdings are subject to change. 2 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. 3 Percentages may not add to 100% due to the exclusion of other assets less liabilities from the table. 16 Nuveen Investments NMA Nuveen Municipal Advantage Fund, Inc. Performance Overview and Holding Summaries as of October 31, 2013 Average Annual Total Returns as of October 31, 2013 Average Annual 1-Year 5-Year 10-Year NMA at Common Share NAV (5.87)% 10.29% 5.48% NMA at Common Share Price (15.21)% 9.29% 4.58% S&P Municipal Bond Index (1.69)% 6.63% 4.59% Lipper General & Insured Leveraged Municipal Debt Funds Classification Average (6.12)% 10.80% 5.51% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Comparative index and Lipper return information is provided for the Fund’s shares at NAV only. Indexes and Lipper averages are not available for direct investment. Portfolio Composition1 (as a % of total investments) Health Care % Transportation % Tax Obligation/General % Tax Obligation/Limited % U.S. Guaranteed % Utilities % Consumer Staples % Other % Credit Quality1,2,3 (as a % of total investment exposure) AAA/U.S. Guaranteed % AA % A % BBB % BB or Lower % N/R % States1 (as a % of total investments) California % Illinois % Texas % Colorado % New York % Puerto Rico % Ohio % Louisiana % Pennsylvania % Indiana % Nevada % Michigan % Arizona % Florida % New Jersey % Other % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this page. 1 Holdings are subject to change. 2 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC,CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. 3 Percentages may not add to 100% due to the exclusion of other assets less liabilities from the table. Nuveen Investments 17 NMO Nuveen Municipal Market Opportunity Fund, Inc. Performance Overview and Holding Summaries as of October 31, 2013 Average Annual Total Returns as of October 31, 2013 Average Annual 1-Year 5-Year 10-Year NMO at Common Share NAV (4.99)% 9.10% 5.16% NMO at Common Share Price (13.41)% 8.06% 4.79% S&P Municipal Bond Index (1.69)% 6.63% 4.59% Lipper General & Insured Leveraged Municipal Debt Funds Classification Average (6.12)% 10.80% 5.51% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Comparative index and Lipper return information is provided for the Fund’s shares at NAV only. Indexes and Lipper averages are not available for direct investment. Portfolio Composition1 (as a % of total investments) Transportation % Health Care % Tax Obligation/General % Tax Obligation/Limited % U.S. Guaranteed % Utilities % Consumer Staples % Other % Credit Quality1,2,3 (as a % of total investment exposure) AAA/U.S. Guaranteed % AA % A % BBB % BB or Lower % N/R % States1 (as a % of total investments) California % Texas % Illinois % Ohio % Colorado % New York % Florida % Pennsylvania % Puerto Rico % Nevada % Virginia % Michigan % North Carolina % Indiana % Washington % Alaska % Missouri % Other % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this page. 1 Holdings are subject to change. 2 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. 3 Percentages may not add to 100% due to the exclusion of other assets less liabilities from the table. 18 Nuveen Investments NAD Nuveen Dividend Advantage Municipal Fund Performance Overview and Holding Summaries as of October 31, 2013 Average Annual Total Returns as of October 31, 2013 Average Annual 1-Year 5-Year 10-Year NAD at Common Share NAV (4.87)% 10.87% 5.74% NAD at Common Share Price (12.81)% 10.84% 4.89% S&P Municipal Bond Index (1.69)% 6.63% 4.59% Lipper General & Insured Leveraged Municipal Debt Funds Classification Average (6.12)% 10.80% 5.51% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Comparative index and Lipper return information is provided for the Fund’s shares at NAV only. Indexes and Lipper averages are not available for direct investment. Portfolio Composition1 (as a % of total investments) Health Care % Tax Obligation/Limited % Transportation % Tax Obligation/General % U.S. Guaranteed % Consumer Staples % Water and Sewer % Other % Credit Quality1,2,3 (as a % of total investment exposure) AAA/U.S. Guaranteed % AA % A % BBB % BB or Lower % N/R % States1 (as a % of municipal and corporate bonds) Illinois % California % Texas % New York % Florida % Colorado % Washington % Wisconsin % Ohio % Nevada % Puerto Rico % New Jersey % Indiana % Michigan % Massachusetts % Rhode Island % Arizona % Other % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this page. 1 Holdings are subject to change. 2 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. 3 Percentages may not add to 100% due to the exclusion of other assets less liabilities from the table. Nuveen Investments 19 NXZ Nuveen Dividend Advantage Municipal Fund 2 Performance Overview and Holding Summaries as of October 31, 2013 Average Annual Total Returns as of October 31, 2013 Average Annual 1-Year 5-Year 10-Year NXZ at Common Share NAV (4.58)% 9.71% 6.20% NXZ at Common Share Price (12.04)% 8.07% 5.29% S&P Municipal Bond Index (1.69)% 6.63% 4.59% Lipper General & Insured Leveraged Municipal Debt Funds Classification Average (6.12)% 10.80% 5.51% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Comparative index and Lipper return information is provided for the Fund’s shares at NAV only. Indexes and Lipper averages are not available for direct investment. Portfolio Composition1 (as a % of total investments) Tax Obligation/Limited % Health Care % Transportation % Tax Obligation/General % U.S. Guaranteed % Consumer Staples % Water and Sewer % Utilities % Other % Credit Quality1,2,3 (as a % of total investment exposure) AAA/U.S. Guaranteed % AA % A % BBB % BB or Lower % N/R % States1 (as a % of total investments) Texas % California % Illinois % Colorado % New York % Michigan % Indiana % Florida % South Carolina % Puerto Rico % Georgia % Nevada % Ohio % Massachusetts % West Virginia % Other % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this page. 1 Holdings are subject to change. 2 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. 3 Percentages may not add to 100% due to the exclusion of other assets less liabilities from the table. 20 Nuveen Investments NZF Nuveen Dividend Advantage Municipal Fund 3 Performance Overview and Holding Summaries as of October 31, 2013 Average Annual Total Returns as of October 31, 2013 Average Annual 1-Year 5-Year 10-Year NZF at Common Share NAV (5.93)% 10.23% 6.02% NZF at Common Share Price (15.08)% 10.52% 5.72% S&P Municipal Bond Index (1.69)% 6.63% 4.59% Lipper General & Insured Leveraged Municipal Debt Funds Classification Average (6.12)% 10.80% 5.51% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Comparative index and Lipper return information is provided for the Fund’s shares at NAV only. Indexes and Lipper averages are not available for direct investment. Portfolio Composition1 (as a % of total investments) Tax Obligation/Limited % Health Care % Transportation % Tax Obligation/General % U.S. Guaranteed % Education and Civic Organizations % Water and Sewer % Utilities % Other % Credit Quality1,2,3 (as a % of total investment exposure) AAA/U.S. Guaranteed % AA % A % BBB % BB or Lower % N/R % States1 (as a % of municipal and corporate bonds) Texas % Illinois % California % New York % Michigan % Indiana % Georgia % Nevada % Louisiana % Washington % New Jersey % Colorado % Florida % Massachusetts % Ohio % Arizona % Other % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this page. 1 Holdings are subject to change. 2 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. 3 Percentages may not add to 100% due to the exclusion of other assets less liabilities from the table. Nuveen Investments 21 NPP Shareholder Meeting Report The annual meeting of shareholders was held in the offices of Nuveen Investments on August 7, 2013; at this meeting the shareholders were asked to vote on the election of Board Members. NMA NMO NPP NMA NMO Common and Common and Common and Preferred Preferred Preferred Preferred Preferred Preferred shares voting shares voting shares voting shares voting shares voting shares voting together together together together together together as a class as a class as a class as a class as a class as a class Approval of the Board Members was reached as follows: John P. Amboian For — — — Withhold — — — Total — — — Robert P. Bremner For — — — Withhold — — — Total — — — Jack B. Evans For — — — Withhold — — — Total — — — William C. Hunter For — — — Withhold — Total — — — David J. Kundert For — — — Withhold — — — Total — — — William J. Schneider For — — — Withhold — Total — — — Judith M. Stockdale For — — — Withhold — — — Total — — — Carole E. Stone For — — — Withhold — — — Total — — — Virginia L. Stringer For — — — Withhold — — — Total — — — Terence J. Toth For — — — Withhold — — — Total — — — 22 Nuveen Investments NAD NXZ NZF NAD NXZ NZF Common and Common and Common and Preferred Preferred Preferred Preferred Preferred Preferred shares voting shares voting shares voting shares voting shares voting shares voting together together together together together together as a class as a class as a class as a class as a class as a class Approval of the Board Members was reached as follows: John P. Amboian For — Withhold — Total — Robert P. Bremner For — Withhold — Total — Jack B. Evans For — Withhold — Total — William C. Hunter For — — — Withhold — — — Total — — — David J. Kundert For — Withhold — Total — William J. Schneider For — — — Withhold — — — Total — — — Judith M. Stockdale For — — — Withhold — — — Total — — — Carole E. Stone For — — — Withhold — — — Total — — — Virginia L. Stringer For — — — Withhold — — — Total — — — Terence J. Toth For — Withhold — Total — Nuveen Investments 23 Report of Independent Registered Public Accounting Firm The Board of Directors/Trustees and Shareholders of Nuveen Performance Plus Municipal Fund, Inc. Nuveen Municipal Advantage Fund, Inc. Nuveen Municipal Market Opportunity Fund, Inc. Nuveen Dividend Advantage Municipal Fund Nuveen Dividend Advantage Municipal Fund 2 Nuveen Dividend Advantage Municipal Fund 3 We have audited the accompanying statements of assets and liabilities, including the portfolios of investments, of Nuveen Performance Plus Municipal Fund, Inc., Nuveen Municipal Advantage Fund, Inc., Nuveen Municipal Market Opportunity Fund, Inc., Nuveen Dividend Advantage Municipal Fund, Nuveen Dividend Advantage Municipal Fund 2, and Nuveen Dividend Advantage Municipal Fund 3 (the “Funds”), as of October 31, 2013, and the related statements of operations and cash flows for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Funds’ management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Funds’ internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds’ internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of October 31, 2013, by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial positions of Nuveen Performance Plus Municipal Fund, Inc., Nuveen Municipal Advantage Fund, Inc., Nuveen Municipal Market Opportunity Fund, Inc., Nuveen Dividend Advantage Municipal Fund, Nuveen Dividend Advantage Municipal Fund 2, and Nuveen Dividend Advantage Municipal Fund 3 at October 31, 2013, and the results of their operations and their cash flows for the year then ended, the changes in their net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. Chicago, Illinois December 27, 2013 24 Nuveen Investments NPP Nuveen Performance Plus Municipal Fund, Inc. Portfolio of Investments October 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 161.8% (100.0% of Total Investments) MUNICIPAL BONDS – 161.8% (100.0% of Total Investments) Alabama – 0.2% (0.1% of Total Investments) Jefferson County, Alabama, Sewer Revenue Refunding Warrants, Series 1997A: $ 5.625%, 2/01/22 – FGIC Insured (4) 12/13 at 100.00 Ca $ 5.375%, 2/01/27 – FGIC Insured (4) 12/13 at 100.00 Ca Total Alabama Alaska – 1.3% (0.8% of Total Investments) CivicVentures, Alaska, Anchorage Convention Center Revenue Bonds, Series 2006, 5.000%, 9/01/34 – NPFG Insured 9/15 at 100.00 A1 Northern Tobacco Securitization Corporation, Alaska, Tobacco Settlement Asset-Backed Bonds, Series 2006A: 5.000%, 6/01/32 6/14 at 100.00 B2 5.000%, 6/01/46 6/14 at 100.00 B2 Total Alaska Arizona – 1.2% (0.7% of Total Investments) Phoenix Civic Improvement Corporation, Arizona, Junior Lien Airport Revenue Bonds, Series 2010A, 5.000%, 7/01/40 7/20 at 100.00 A+ Phoenix Civic Improvement Corporation, Arizona, Subordinate Excise Tax Revenue Bonds, Civic Plaza Expansion Project, Series 2005A, 5.000%, 7/01/35 – FGIC Insured No Opt. Call AA Total Arizona Arkansas – 0.5% (0.3% of Total Investments) Independence County, Arkansas, Hydroelectric Power Revenue Bonds, Series 2003, 5.350%, 5/01/28 – ACA Insured 12/13 at 100.00 N/R Washington County, Arkansas, Hospital Revenue Bonds, Washington Regional Medical Center, Series 2005A, 5.000%, 2/01/35 2/15 at 100.00 Baa1 Total Arkansas California – 21.9% (13.6% of Total Investments) Alameda Corridor Transportation Authority, California, Revenue Bonds, Refunding Subordinate Lien Series 2004A, 5.450%, 10/01/25 – AMBAC Insured 10/17 at 100.00 BBB+ Alameda Unified School District, Alameda County, California, General Obligation Bonds, Series 2005B, 0.000%, 8/01/28 – AGM Insured No Opt. Call Aa2 Anaheim Public Finance Authority, California, Subordinate Lease Revenue Bonds, Public Improvement Project, Series 1997C, 0.000%, 9/01/20 – AGM Insured No Opt. Call AA– Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Series 2013S-4, 5.000%, 4/01/38 4/23 at 100.00 A+ California Department of Water Resources, Power Supply Revenue Bonds, Refunding Series 2008H, 5.000%, 5/01/22 – AGM Insured 5/18 at 100.00 AA California Health Facilities Financing Authority, Revenue Bonds, Kaiser Permanante System, Series 2006: 5.000%, 4/01/37 4/16 at 100.00 A+ 5.250%, 4/01/39 4/16 at 100.00 A+ California Municipal Finance Authority, Revenue Bonds, Eisenhower Medical Center, Series 2010A, 5.750%, 7/01/40 7/20 at 100.00 Baa2 California Pollution Control Financing Authority, Revenue Bonds, Pacific Gas and Electric Company, Series 2004C, 4.750%, 12/01/23 – FGIC Insured (Alternative Minimum Tax) 6/17 at 100.00 A3 California State, General Obligation Bonds, Series 2005, 5.000%, 3/01/31 3/16 at 100.00 A1 Nuveen Investments 25 NPP Nuveen Performance Plus Municipal Fund, Inc. (continued) Portfolio of Investments October 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value California (continued) $ California State, General Obligation Bonds, Various Purpose Series 2007, 5.000%, 6/01/37 6/17 at 100.00 A1 $ California State, General Obligation Bonds, Various Purpose Series 2011, 5.000%, 10/01/41 10/21 at 100.00 A1 California State, General Obligation Refunding Bonds, Series 2002, 6.000%, 4/01/16 – AMBAC Insured No Opt. Call A1 California Statewide Communities Development Authority, Revenue Bonds, Cottage Health System Obligated Group, Series 2010, 5.250%, 11/01/30 11/20 at 100.00 AA– California Statewide Community Development Authority, Health Facility Revenue Bonds, Catholic Healthcare West, Series 2008C, 5.625%, 7/01/35 7/18 at 100.00 A Coast Community College District, Orange County, California, General Obligation Bonds, Series 2006C, 5.000%, 8/01/32 – AGM Insured 8/18 at 100.00 Aa1 Desert Community College District, Riverside County, California, General Obligation Bonds, Election 2004 Series 2007C, 0.000%, 8/01/28 – AGM Insured 8/17 at 56.01 Aa2 Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement Asset-Backed Revenue Bonds, Series 2005A, 0.000%, 6/01/26 – AGM Insured No Opt. Call AA– Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 4.500%, 6/01/27 6/17 at 100.00 B 5.000%, 6/01/33 6/17 at 100.00 B 5.125%, 6/01/47 6/17 at 100.00 B Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-2, 5.300%, 6/01/37 6/22 at 100.00 B Huntington Beach Union High School District, Orange County, California, General Obligation Bonds, Series 2007, 0.000%, 8/01/32 – FGIC Insured No Opt. Call Aa2 Los Angeles Community College District, California, General Obligation Bonds, Series 2007C, 5.000%, 8/01/32 – FGIC Insured 8/17 at 100.00 Aa1 Los Angeles Department of Water and Power, California, Waterworks Revenue Bonds, Series 2009A, 5.375%, 7/01/34 1/19 at 100.00 AA Mount San Antonio Community College District, Los Angeles County, California, General Obligation Bonds, Election of 2008, Series 2013A, 0.000%, 8/01/43 8/35 at 100.00 AA M-S-R Energy Authority, California, Gas Revenue Bonds, Citigroup Prepay Contracts, Series 2009B, 6.500%, 11/01/39 No Opt. Call A Mt. Diablo Hospital District, California, Insured Hospital Revenue Bonds, Series 1993A, 5.125%, 12/01/23 – AMBAC Insured (ETM) 12/13 at 100.00 N/R (5) Murrieta Valley Unified School District Public Financing Authority, California, Special Tax Revenue Bonds, Series 2006A, 5.125%, 9/01/26 – AGM Insured 9/16 at 100.00 AA– New Haven Unified School District, Alameda County, California, General Obligation Bonds, Series 2004A, 0.000%, 8/01/28 – NPFG Insured No Opt. Call Aa3 Ontario Redevelopment Financing Authority, San Bernardino County, California, Revenue Refunding Bonds, Redevelopment Project 1, Series 1995, 7.200%, 8/01/17 – NPFG Insured No Opt. Call A Palmdale Community Redevelopment Agency, California, Restructured Single Family Mortgage Revenue Bonds, Series 1986D, 8.000%, 4/01/16 (Alternative Minimum Tax) (ETM) No Opt. Call Aaa Palmdale, California, Certificates of Participation, Park Improvement and Avenue Construction, Series 2002, 5.000%, 9/01/32 – NPFG Insured 9/14 at 100.00 A Palomar Pomerado Health, California, General Obligation Bonds, Election of 2004, Series 2007A, 5.000%, 8/01/32 – NPFG Insured 8/17 at 100.00 A+ Palomar Pomerado Health, California, General Obligation Bonds, Series 2009A, 0.000%, 8/01/33 – AGC Insured No Opt. Call AA– Rancho Mirage Joint Powers Financing Authority, California, Certificates of Participation, Eisenhower Medical Center, Series 1997B, 4.875%, 7/01/22 – NPFG Insured 7/15 at 102.00 Baa1 San Diego Public Facilities Financing Authority, California, Water Utility Revenue Bonds, Tender Option Bond Trust 3504, 19.820%, 2/01/33 (IF) 8/19 at 100.00 Aa2 26 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value California (continued) San Joaquin Hills Transportation Corridor Agency, Orange County, California, Toll Road Revenue Refunding Bonds, Series 1997A: $ 0.000%, 1/15/23 – NPFG Insured No Opt. Call A $ 0.000%, 1/15/32 – NPFG Insured No Opt. Call A 0.000%, 1/15/35 – NPFG Insured No Opt. Call A San Juan Unified School District, Sacramento County, California, General Obligation Bonds, Series 2004A, 0.000%, 8/01/28 – NPFG Insured No Opt. Call Aa2 San Mateo Union High School District, San Mateo County, California, General Obligation Bonds, Election of 2000, Series 2002B, 0.000%, 9/01/26 – FGIC Insured No Opt. Call Aa1 Tobacco Securitization Authority of Northern California, Tobacco Settlement Asset-Backed Bonds, Series 2005A-1, 4.750%, 6/01/23 6/15 at 100.00 B+ Union Elementary School District, Santa Clara County, California, General Obligation Bonds, Series 2001B, 0.000%, 9/01/25 – FGIC Insured No Opt. Call AA+ Vacaville Unified School District, California, General Obligation Bonds, Series 2005, 5.000%, 8/01/30 – NPFG Insured 8/15 at 100.00 AA– Total California Colorado – 11.5% (7.1% of Total Investments) Adams 12 Five Star Schools, Adams County, Colorado, General Obligation Bonds, Series 2005, 5.000%, 12/15/24 (Pre-refunded 12/15/15) – AGM Insured 12/15 at 100.00 Aa2 (5) Colorado Educational and Cultural Facilities Authority, Charter School Revenue Bonds, Peak-to-Peak Charter School, Series 2004, 5.250%, 8/15/34 – SYNCORA GTY Insured 8/14 at 100.00 A Colorado Health Facilities Authority, Colorado, Revenue Bonds, Catholic Health Initiatives, Series 2006A, 4.500%, 9/01/38 9/16 at 100.00 A+ Colorado Health Facilities Authority, Colorado, Revenue Bonds, Catholic Health Initiatives, Series 2011A, 5.000%, 2/01/41 2/21 at 100.00 A+ Colorado Health Facilities Authority, Colorado, Revenue Bonds, Sisters of Charity of Leavenworth Health Services Corporation, Series 2010A, 5.000%, 1/01/40 1/20 at 100.00 AA– Colorado Health Facilities Authority, Colorado, Revenue Bonds, Valley View Hospital Association, Series 2007, 5.250%, 5/15/42 5/17 at 100.00 BBB+ Denver City and County, Colorado, Airport System Revenue Bonds, Subordinate Lien Series 2013B, 5.000%, 11/15/43 11/23 at 100.00 A Denver Convention Center Hotel Authority, Colorado, Revenue Bonds, Convention Center Hotel, Senior Lien Series 2003A, 5.000%, 12/01/33 (Pre-refunded 12/01/13) – SYNCORA GTY Insured 12/13 at 100.00 N/R (5) E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 1997B, 0.000%, 9/01/21 – NPFG Insured No Opt. Call A E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 2000B: 0.000%, 9/01/32 – NPFG Insured No Opt. Call A 0.000%, 9/01/33 – NPFG Insured No Opt. Call A E-470 Public Highway Authority, Colorado, Toll Revenue Bonds, Series 2004A: 0.000%, 9/01/28 – NPFG Insured No Opt. Call A 0.000%, 3/01/36 – NPFG Insured No Opt. Call A Jefferson County School District R1, Colorado, General Obligation Bonds, Series 2004, 5.000%, 12/15/22 (Pre-refunded 12/15/14) – AGM Insured 12/14 at 100.00 Aa2 (5) Regional Transportation District, Colorado, Denver Transit Partners Eagle P3 Project Private Activity Bonds, Series 2010: 6.500%, 1/15/30 7/20 at 100.00 Baa3 6.000%, 1/15/41 7/20 at 100.00 Baa3 40 University of Colorado, Enterprise System Revenue Bonds, Series 2005, 5.000%, 6/01/30 – FGIC Insured 6/15 at 100.00 Aa2 University of Colorado, Enterprise System Revenue Bonds, Series 2005: 5.000%, 6/01/30 (Pre-refunded 6/01/15) – FGIC Insured 6/15 at 100.00 Aa2 (5) 5.000%, 6/01/30 (Pre-refunded 6/01/15) – FGIC Insured 6/15 at 100.00 Aa2 (5) Total Colorado Nuveen Investments 27 NPP Nuveen Performance Plus Municipal Fund, Inc. (continued) Portfolio of Investments October 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Connecticut – 0.9% (0.6% of Total Investments) $ Connecticut Health and Educational Facilities Authority, Revenue Bonds, Yale University, Series 2007Z-1, 5.000%, 7/01/42 7/16 at 100.00 AAA $ District of Columbia – 0.8% (0.5% of Total Investments) District of Columbia Tobacco Settlement Corporation, Tobacco Settlement Asset-Backed Bonds, Series 2001, 6.250%, 5/15/24 11/13 at 100.00 A1 Washington Convention Center Authority, District of Columbia, Dedicated Tax Revenue Bonds, Senior Lien Refunding Series 2007A, 4.500%, 10/01/30 – AMBAC Insured 10/16 at 100.00 A1 Total District of Columbia Florida – 7.5% (4.6% of Total Investments) Beacon Tradeport Community Development District, Miami-Dade County, Florida, Special Assessment Bonds, Commercial Project, Series 2002A, 5.625%, 5/01/32 – RAAI Insured 5/14 at 100.00 N/R Broward County Housing Finance Authority, Florida, Multifamily Housing Revenue Bonds, Venice Homes Apartments, Series 2001A: 5.700%, 1/01/32 – AGM Insured (Alternative Minimum Tax) 1/14 at 100.00 AA– 5.800%, 1/01/36 – AGM Insured (Alternative Minimum Tax) 1/14 at 100.00 AA– Escambia County Health Facilities Authority, Florida, Revenue Bonds, Ascension Health Credit Group, Series 2003A, 5.250%, 11/15/14 No Opt. Call AA+ Florida Housing Finance Corporation, Homeowner Mortgage Revenue Bonds, Series 2006-2, 4.950%, 7/01/37 (Alternative Minimum Tax) 1/16 at 100.00 AA+ JEA, Florida, Electric System Revenue Bonds, Series Three 2006A, 5.000%, 10/01/41 – AGM Insured (UB) 4/15 at 100.00 Aa2 Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2005A, 5.000%, 10/01/37 – SYNCORA GTY Insured (Alternative Minimum Tax) 10/15 at 100.00 A Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2010A-1, 5.375%, 10/01/41 10/20 at 100.00 A Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2010B, 5.000%, 10/01/27 10/20 at 100.00 A Miami-Dade County, Florida, General Obligation Bonds, Parks Program, Series 2005, 4.300%, 11/01/30 – NPFG Insured 11/15 at 100.00 Aa2 Miami-Dade County, Florida, Transit System Sales Surtax Revenue Bonds, Series 2012, 5.000%, 7/01/31 No Opt. Call AA Orange County Health Facilities Authority, Florida, Orlando Regional Healthcare System Revenue Bonds, Series 2009, 5.125%, 10/01/26 10/19 at 100.00 A Orange County School Board, Florida, Certificates of Participation, Series 2004A, 5.000%, 8/01/29 – AMBAC Insured 8/14 at 100.00 Aa2 Orange County School Board, Florida, Certificates of Participation, Series 2005B, 5.000%, 8/01/25 – AMBAC Insured 8/15 at 100.00 Aa2 Orange County, Florida, Tourist Development Tax Revenue Bonds, Refunding Series 2007, 4.750%, 10/01/29 – FGIC Insured No Opt. Call AA– Port Saint Lucie, Florida, Special Assessment Revenue Bonds, Southwest Annexation District 1B, Series 2007: 5.000%, 7/01/33 – NPFG Insured 7/17 at 100.00 A 5.000%, 7/01/40 – NPFG Insured 7/17 at 100.00 A Tampa, Florida, Health System Revenue Bonds, Baycare Health System, Series 2012A, 5.000%, 11/15/33 5/22 at 100.00 Aa2 Total Florida Georgia – 1.2% (0.7% of Total Investments) Atlanta, Georgia, Water and Wastewater Revenue Bonds, Series 1999A, 5.500%, 11/01/22 – FGIC Insured No Opt. Call Aa3 DeKalb County Hospital Authority, Georgia, Anticipation Certificates Revenue Bonds, DeKalb Medical Center, Inc. Project, Series 2010, 6.000%, 9/01/30 9/20 at 100.00 BBB 28 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Georgia (continued) $ Medical Center Hospital Authority, Georgia, Revenue Anticipation Certificates, Columbus Regional Healthcare System, Inc. Project, Series 2008, 6.500%, 8/01/38 – AGC Insured 8/18 at 100.00 AA– $ Total Georgia Idaho – 0.0% (0.0% of Total Investments) 70 Idaho Housing and Finance Association, Single Family Mortgage Bonds, Series 2000D, 6.200%, 7/01/14 (Alternative Minimum Tax) 12/13 at 100.00 A1 Idaho Housing and Finance Association, Single Family Mortgage Bonds, Series 2000G-2, 5.950%, 7/01/25 (Alternative Minimum Tax) 12/13 at 100.00 AAA Total Idaho Illinois – 28.3% (17.5% of Total Investments) Chicago Board of Education, Cook County, Illinois, General Obligation Bonds, Dedicated Revenues Series 2011A, 5.000%, 12/01/41 12/21 at 100.00 A+ Chicago Board of Education, Illinois, Unlimited Tax General Obligation Bonds, Dedicated Tax Revenues, Series 1998B-1, 0.000%, 12/01/19 – FGIC Insured No Opt. Call A+ Chicago Board of Education, Illinois, Unlimited Tax General Obligation Bonds, Dedicated Tax Revenues, Series 1999A, 0.000%, 12/01/20 – FGIC Insured No Opt. Call A+ Chicago, Illinois, General Obligation Bonds, City Colleges, Series 1999: 0.000%, 1/01/21 – FGIC Insured No Opt. Call AA– 0.000%, 1/01/22 – FGIC Insured No Opt. Call AA– Chicago, Illinois, Revenue Bonds, Midway Airport, Series 1996A, 5.500%, 1/01/29 – NPFG Insured 1/14 at 100.00 A Chicago, Illinois, Third Lien General Airport Revenue Bonds, O’Hare International Airport, Series 2005A, 5.000%, 1/01/33 – FGIC Insured 1/16 at 100.00 A Cook County, Illinois, General Obligation Bonds, Refunding Series 2010A, 5.250%, 11/15/33 11/20 at 100.00 AA DuPage County Forest Preserve District, Illinois, General Obligation Bonds, Series 2000: 0.000%, 11/01/18 No Opt. Call AAA 0.000%, 11/01/19 No Opt. Call AAA Illinois Educational Facilities Authority, Revenue Bonds, Northwestern University, Series 2003, 5.000%, 12/01/33 (Pre-refunded 12/01/13) 12/13 at 100.00 AAA Illinois Finance Authority, Revenue Bonds, Central DuPage Health, Series 2009B, 5.500%, 11/01/39 11/19 at 100.00 AA Illinois Finance Authority, Revenue Bonds, Children’s Memorial Hospital, Series 2008A, 5.250%, 8/15/47 – AGC Insured (UB) 8/18 at 100.00 AA– Illinois Finance Authority, Revenue Bonds, Loyola University of Chicago, Tender Option Bond Trust 1137, 9.232%, 7/01/15 (IF) No Opt. Call AA+ Illinois Finance Authority, Revenue Bonds, Memorial Health System, Series 2009, 5.500%, 4/01/34 4/19 at 100.00 A+ Illinois Finance Authority, Revenue Bonds, Provena Health, Series 2009A, 7.750%, 8/15/34 8/19 at 100.00 BBB+ Illinois Finance Authority, Revenue Bonds, Rehabilitation Institute of Chicago, Series 2013A, 6.000%, 7/01/43 7/23 at 100.00 A– Illinois Finance Authority, Revenue Bonds, The University of Chicago Medical Center, Series 2011C, 5.500%, 8/15/41 (UB), (6) 2/21 at 100.00 AA– Illinois Finance Authority, Revenue Bonds, University of Chicago, Series 2004A: 5.000%, 7/01/34 (Pre-refunded 7/01/14) 7/14 at 100.00 Aa1 (5) 5.000%, 7/01/34 (Pre-refunded 7/01/14) 7/14 at 100.00 Aa1 (5) Illinois Finance Authority, Revenue Refunding Bonds, Silver Cross Hospital and Medical Centers, Series 2008A: 6.000%, 8/15/23 8/18 at 100.00 BBB+ 5.500%, 8/15/30 8/18 at 100.00 BBB+ Illinois Finance Authority, Student Housing Revenue Bonds, Educational Advancement Fund Inc., Refunding Series 2007A, 5.250%, 5/01/34 5/17 at 100.00 BBB+ Illinois Health Facilities Authority, Revenue Bonds, Silver Cross Hospital and Medical Centers, Series 1999, 5.250%, 8/15/15 2/14 at 100.00 BBB+ Nuveen Investments 29 NPP Nuveen Performance Plus Municipal Fund, Inc. (continued) Portfolio of Investments October 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Illinois (continued) $ Illinois State, General Obligation Bonds, Refunding Series 2012, 5.000%, 8/01/24 8/22 at 100.00 A– $ Illinois Toll Highway Authority, Toll Highway Revenue Bonds, Senior Lien Series 2013A, 5.000%, 1/01/38 1/23 at 100.00 AA– Kane, Kendall, LaSalle, and Will Counties, Illinois, Community College District 516, General Obligation Bonds, Series 2005E, 0.000%, 12/15/24 (Pre-refunded 12/15/13) – FGIC Insured 12/13 at 57.71 AA+ (5) Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion Project, Series 2002A, 0.000%, 12/15/35 – AGM Insured No Opt. Call AAA Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Hospitality Facility, Series 1996A, 7.000%, 7/01/26 (ETM), (6) No Opt. Call Aaa Metropolitan Pier and Exposition Authority, Illinois, Revenue Refunding Bonds, McCormick Place Expansion Project, Series 1996A: 0.000%, 12/15/18 – NPFG Insured No Opt. Call AA– 0.000%, 12/15/20 – NPFG Insured No Opt. Call AA– 0.000%, 12/15/22 – NPFG Insured No Opt. Call AA– 0.000%, 12/15/24 – NPFG Insured No Opt. Call AA– Metropolitan Pier and Exposition Authority, Illinois, Revenue Refunding Bonds, McCormick Place Expansion Project, Series 1998A, 5.500%, 12/15/23 – FGIC Insured No Opt. Call AAA Metropolitan Pier and Exposition Authority, Illinois, Revenue Refunding Bonds, McCormick Place Expansion Project, Series 1998A, 5.500%, 12/15/23 – FGIC Insured (ETM) No Opt. Call AA– (5) Midlothian, Illinois, General Obligation Bonds, Series 2010A, 5.000%, 2/01/30 – AGM Insured 2/20 at 100.00 AA– Regional Transportation Authority, Cook, DuPage, Kane, Lake, McHenry and Will Counties, Illinois, General Obligation Bonds, Series 1999, 5.750%, 6/01/23 – AGM Insured No Opt. Call AA Will County Community High School District 210 Lincoln-Way, Illinois, General Obligation Bonds, Series 2006, 0.000%, 1/01/23 – AGM Insured No Opt. Call Aa2 Will County Community High School District 210 Lincoln-Way, Illinois, General Obligation Bonds, Series 2006, 0.000%, 1/01/23 – AGM Insured (ETM) No Opt. Call Aa2 (5) Total Illinois Indiana – 4.0% (2.4% of Total Investments) Delaware County Hospital Authority, Indiana, Hospital Revenue Bonds, Cardinal Health System, Series 2006, 5.250%, 8/01/36 8/16 at 100.00 A3 Indiana Finance Authority, Hospital Revenue Bonds, Community Health Network Project, Series 2012A, 5.000%, 5/01/42 5/23 at 100.00 A Indiana Finance Authority, Private Activity Bonds, Ohio River Bridges East End Crossing Project, Series 2013A, 5.000%, 7/01/48 (Alternative Minimum Tax) 7/23 at 100.00 BBB Indiana Health Facility Financing Authority, Hospital Revenue Bonds, Clarian Health Obligation Group, Series 2006B, 5.000%, 2/15/23 2/16 at 100.00 AA– Indiana Health Facility Financing Authority, Hospital Revenue Bonds, Deaconess Hospital Inc., Series 2004A, 5.375%, 3/01/34 (Pre-refunded 3/01/14) – AMBAC Insured 3/14 at 100.00 A+ (5) Indiana Health Facility Financing Authority, Hospital Revenue Refunding Bonds, Columbus Regional Hospital, Series 1993, 7.000%, 8/15/15 – AGM Insured No Opt. Call AA– Indiana Health Facility Financing Authority, Revenue Bonds, Ancilla Systems Inc. Obligated Group, Series 1997, 5.250%, 7/01/22 – NPFG Insured (ETM) 12/13 at 100.00 A (5) Indiana Health Facility Financing Authority, Revenue Bonds, Community Foundation of Northwest Indiana, Series 2007, 5.500%, 3/01/37 3/17 at 100.00 A Indiana Health Facility Financing Authority, Revenue Bonds, Community Hospitals of Indiana, Series 2005A, 5.000%, 5/01/35 (Pre-refunded 5/01/15) – AMBAC Insured 5/15 at 100.00 A (5) Indiana Municipal Power Agency, Power Supply System Revenue Bonds, Series 2011A, 5.000%, 1/01/31 No Opt. Call A+ Indianapolis Local Public Improvement Bond Bank, Indiana, Series 1999E, 0.000%, 2/01/26 – AMBAC Insured No Opt. Call AA 30 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Indiana (continued) $ Shelbyville Central Renovation School Building Corporation, Indiana, First Mortgage Bonds, Series 2005, 4.375%, 7/15/26 – NPFG Insured 7/15 at 100.00 AA+ $ Sunman Dearborn High School Building Corporation, Indiana, First Mortgage Bonds, Series 2005, 5.000%, 7/15/25 (Pre-refunded 1/15/15) – NPFG Insured 1/15 at 100.00 AA+ (5) Zionsville Community Schools Building Corporation, Indiana, First Mortgage Bonds, Series 2005Z, 0.000%, 1/15/28 – AGM Insured No Opt. Call AA– Total Indiana Iowa – 2.4% (1.5% of Total Investments) Iowa Finance Authority, Health Facility Revenue Bonds, Care Initiatives Project, Series 2006A, 5.500%, 7/01/21 7/16 at 100.00 BB+ Iowa Finance Authority, Iowa, Midwestern Disaster Area Revenue Bonds, Iowa Fertilizer Company Project, Series 2013: 5.000%, 12/01/19 No Opt. Call BB– 5.250%, 12/01/25 12/23 at 100.00 BB– Iowa Tobacco Settlement Authority, Asset Backed Settlement Revenue Bonds, Series 2005C: 5.375%, 6/01/38 6/15 at 100.00 B+ 5.500%, 6/01/42 6/15 at 100.00 B+ 5.625%, 6/01/46 6/15 at 100.00 B+ Iowa Tobacco Settlement Authority, Tobacco Asset-Backed Revenue Bonds, Series 2005B, 5.600%, 6/01/34 6/17 at 100.00 B+ Total Iowa Kansas – 0.8% (0.5% of Total Investments) Kansas Department of Transportation, Highway Revenue Bonds, Series 2004A, 5.000%, 3/01/23 (Pre-refunded 3/01/14) 3/14 at 100.00 AAA Wyandotte County-Kansas City Unified Government, Kansas, Sales Tax Special Obligation Capital Appreciation Revenue Bonds Redevelopment Project Area B – Major Multi-Sport Athletic Complex Project, Subordinate Lien Series 2010B, 0.000%, 6/01/21 No Opt. Call BBB+ Total Kansas Louisiana – 0.5% (0.3% of Total Investments) East Baton Rouge Mortgage Finance Authority, Louisiana, GNMA/FNMA Mortgage-Backed Securities Program Single Family Mortgage Revenue Refunding Bonds, Series 1997B-1, 5.750%, 10/01/26 12/13 at 100.00 Aaa Lafayette City and Parish, Louisiana, Utilities Revenue Bonds, Series 2004, 5.250%, 11/01/25 (Pre-refunded 11/01/14) – NPFG Insured 11/14 at 100.00 A+ (5) Total Louisiana Maine – 0.1% (0.1% of Total Investments) Maine Health and Higher Educational Facilities Authority, Revenue Bonds, MaineGeneral Medical Center, Series 2011, 6.750%, 7/01/41 7/21 at 100.00 BBB– Maryland – 0.7% (0.4% of Total Investments) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, University of Maryland Medical System Issue, Series 2013A, 5.000%, 7/01/43 7/22 at 100.00 A2 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Washington County Hospital, Series 2008, 6.000%, 1/01/28 1/18 at 100.00 BBB Total Maryland Massachusetts – 4.3% (2.6% of Total Investments) Massachusetts Department of Transportation, Metropolitan Highway System Revenue Bonds, Senior Lien Series 2010B, 5.000%, 1/01/37 1/20 at 100.00 A+ Massachusetts Development Finance Agency, Hospital Revenue Bonds, Cape Cod Healthcare Obligated Group, Series 2013, 5.250%, 11/15/41 11/23 at 100.00 A– Nuveen Investments 31 NPP Nuveen Performance Plus Municipal Fund, Inc. (continued) Portfolio of Investments October 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Massachusetts (continued) Massachusetts Development Finance Authority, Revenue Bonds, 100 Cambridge Street Redevelopment, M/SRBC Project, Series 2002A: $ 5.125%, 8/01/28 – NPFG Insured 12/13 at 100.00 A $ 5.125%, 2/01/34 – NPFG Insured 12/13 at 100.00 A Massachusetts Health and Education Facilities Authority, Revenue Bonds, Partners HealthCare System, Series 2010J, 5.000%, 7/01/39 7/19 at 100.00 AA Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Berkshire Health System, Series 2005F, 5.000%, 10/01/19 – AGC Insured 10/15 at 100.00 AA– Massachusetts Health and Educational Facilities Authority, Revenue Bonds, CareGroup Inc., Series 2008E-1 &2, 5.125%, 7/01/38 7/18 at 100.00 A– Massachusetts School Building Authority, Dedicated Sales Tax Revenue Bonds, Senior Series 2013A, 5.000%, 5/15/43 5/23 at 100.00 AA+ Total Massachusetts Michigan – 3.3% (2.0% of Total Investments) Detroit Water and Sewerage Department, Michigan, Sewage Disposal System Revenue Bonds, Refunding Senior Lien Series 2012A, 5.250%, 7/01/39 7/22 at 100.00 BBB+ Detroit, Michigan, Distributable State Aid General Obligation Bonds, Limited Tax Series 2010, 4.500%, 11/01/23 11/20 at 100.00 AA Detroit, Michigan, Second Lien Sewerage Disposal System Revenue Bonds, Series 2005A: 5.000%, 7/01/30 – NPFG Insured 7/15 at 100.00 A 5.000%, 7/01/35 – NPFG Insured 7/15 at 100.00 A Detroit, Michigan, Sewer Disposal System Revenue Bonds, Second Lien, Series 2006B, 5.000%, 7/01/33 – FGIC Insured 7/16 at 100.00 A Detroit, Michigan, Water Supply System Second Lien Revenue Bonds, Series 2006A, 5.250%, 7/01/16 – NPFG Insured No Opt. Call A Detroit, Michigan, Water Supply System Senior Lien Revenue Refunding Bonds, Series 2005C, 5.000%, 7/01/22 – FGIC Insured 7/15 at 100.00 A Kalamazoo Hospital Finance Authority, Michigan, Hospital Revenue Refunding Bonds, Bronson Methodist Hospital, Series 2010, 5.250%, 5/15/36 – AGM Insured 5/20 at 100.00 A2 Michigan State Building Authority, Revenue Bonds, Refunding Series 2006IA, 0.000%, 10/15/30 – FGIC Insured 10/16 at 50.02 Aa3 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Revenue Bonds, Series 2008A, 6.875%, 6/01/42 6/18 at 100.00 BB– Royal Oak Hospital Finance Authority, Michigan, Hospital Revenue and Refunding Bonds, William Beaumont Hospital Obligated Group, Series 2009W, 6.375%, 8/01/29 8/19 at 100.00 A1 Royal Oak Hospital Finance Authority, Michigan, Hospital Revenue Bonds, William Beaumont Hospital, Refunding Series 2009V, 8.250%, 9/01/39 9/18 at 100.00 A1 Total Michigan Minnesota – 2.4% (1.5% of Total Investments) Maple Grove, Minnesota, Health Care Facilities Revenue Bonds, Maple Grove Hospital Corporation, Series 2007, 5.250%, 5/01/37 5/17 at 100.00 Baa1 St. Paul Housing and Redevelopment Authority, Minnesota, Sales Tax Revenue Refunding Bonds, Civic Center Project, Series 1996, 7.100%, 11/01/23 – AGM Insured 11/15 at 103.00 AA– Total Minnesota Mississippi – 1.4% (0.9% of Total Investments) Mississippi Business Finance Corporation, Pollution Control Revenue Refunding Bonds, System Energy Resources Inc. Project, Series 1998, 5.875%, 4/01/22 4/14 at 100.00 BBB 32 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Mississippi (continued) $ Mississippi Hospital Equipment and Facilities Authority, Revenue Bonds, Baptist Memorial Healthcare, Series 2004B-1, 5.000%, 9/01/24 (UB) 9/14 at 100.00 AA– $ Total Mississippi Missouri – 2.7% (1.7% of Total Investments) Bi-State Development Agency of the Missouri-Illinois Metropolitan District, Mass Transit Sales Tax Appropriation Bonds, Refunding Combined Lien Series 2013A, 5.000%, 10/01/44 10/22 at 100.00 AA+ Missouri Joint Municipal Electric Utility Commission, Plum Point Project, Revenue Bonds, Series 2006, 5.000%, 1/01/34 – NPFG Insured 1/16 at 100.00 A Missouri State Health and Educational Facilities Authority, Health Facilities Revenue Bonds, CoxHealth, Series 2013A, 5.000%, 11/15/48 11/23 at 100.00 A2 Saint Louis, Missouri, Parking Revenue Bonds, Series 2006A, 5.000%, 12/15/31 – NPFG Insured 12/16 at 100.00 A Total Missouri Nevada – 3.7% (2.3% of Total Investments) Clark County, Nevada, Passenger Facility Charge Revenue Bonds, Las Vegas-McCarran International Airport, Series 2010A, 5.250%, 7/01/42 1/20 at 100.00 A+ Reno, Nevada, Health Facilities Revenue Bonds, Catholic Healthcare West, Series 2007A, 5.250%, 7/01/31 7/17 at 100.00 A Reno, Neveda, Health Facility Revenue Bonds, Catholic Healthcare West, Trust 2634, 18.714%, 7/01/31 – BHAC Insured (IF), (6) 7/17 at 100.00 Aa1 Total Nevada New Hampshire – 0.6% (0.4% of Total Investments) New Hampshire Business Finance Authority, Revenue Bonds, Elliot Hospital Obligated Group Issue, Series 2009A, 6.125%, 10/01/39 10/19 at 100.00 Baa1 New Jersey – 3.7% (2.3% of Total Investments) New Jersey Economic Development Authority, Revenue Bonds, Motor Vehicle Surcharge, Series 2004A, 5.250%, 7/01/33 – NPFG Insured 7/14 at 100.00 A New Jersey Health Care Facilities Financing Authority, New Jersey, Revenue Bonds, Saint Peters University Hospital, Series 2007, 5.750%, 7/01/37 7/18 at 100.00 BB+ New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2001C, 5.500%, 12/15/18 – AGM Insured No Opt. Call AA– New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2006C: 0.000%, 12/15/26 – AMBAC Insured No Opt. Call AA+ 0.000%, 12/15/30 – FGIC Insured No Opt. Call A+ 0.000%, 12/15/33 – AGM Insured No Opt. Call AA– Rutgers State University, New Jersey, Revenue Bonds, Refunding Series 2013L, 5.000%, 5/01/38 5/23 at 100.00 AA– Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2007-1A, 4.750%, 6/01/34 6/17 at 100.00 B2 Total New Jersey New York – 5.9% (3.7% of Total Investments) Dormitory Authority of the State of New York, FHA-Insured Mortgage Revenue Bonds, Kaleida Health, Series 2004, 5.050%, 2/15/25 (Pre-refunded 2/15/14) 2/14 at 100.00 AAA Dormitory Authority of the State of New York, Insured Revenue Bonds, 853 Schools Program, Gateway-Longview Inc., Series 1998A, 5.500%, 7/01/18 – AMBAC Insured 1/14 at 100.00 N/R Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Senior Fiscal 2012 Series 2011A, 5.250%, 2/15/47 2/21 at 100.00 A Nuveen Investments 33 NPP Nuveen Performance Plus Municipal Fund, Inc. (continued) Portfolio of Investments October 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value New York (continued) $ Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series 2006A, 5.000%, 2/15/47 – FGIC Insured 2/17 at 100.00 A $ Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2006B, 4.500%, 11/15/32 – AGM Insured (UB) 11/16 at 100.00 A2 New York City Municipal Water Finance Authority, New York, Water and Sewerage System Revenue Bonds, Fiscal Series 2005A, 5.000%, 6/15/39 6/14 at 100.00 AAA New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Subordinate Fiscal 2013 Series I, 5.000%, 5/01/38 5/23 at 100.00 AAA New York Liberty Development Corporation, Liberty Revenue Bonds, 4 World Trade Center Project, Series 2011, 5.750%, 11/15/51 No Opt. Call A+ Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC Project, Eighth Series 2010, 6.000%, 12/01/42 12/20 at 100.00 BBB Total New York North Carolina – 2.5% (1.5% of Total Investments) Charlotte-Mecklenberg Hospital Authority, North Carolina, Health Care Revenue Bonds, DBA Carolinas HealthCare System, Series 2008A, 5.000%, 1/15/39 1/18 at 100.00 AA– Charlotte-Mecklenburg Hospital Authority, North Carolina, Healthcare System Revenue Bonds, DBA Carolinas Healthcare System, Series 2005A, 5.000%, 1/15/45 (Pre-refunded 1/15/15) 1/15 at 100.00 AA+ (5) North Carolina Medical Care Commission, Health Care Facilities Revenue Refunding Bonds, WakeMed, Series 2012A, 5.000%, 10/01/31 10/22 at 100.00 AA– North Carolina Medical Care Commission, Healthcare Facilities Revenue Bonds, Duke University Health System, Series 2009A, 5.000%, 6/01/42 6/19 at 100.00 AA North Carolina Medical Care Commission, Healthcare Revenue Refunding Bonds, Novant Health Inc., Series 2006, 5.000%, 11/01/39 – NPFG Insured 11/16 at 100.00 AA+ Total North Carolina North Dakota – 0.5% (0.3% of Total Investments) Fargo, North Dakota, Health System Revenue Bonds, Sanford Health, Refunding Series 2011, 6.250%, 11/01/31 11/21 at 100.00 A+ Ohio – 6.9% (4.2% of Total Investments) American Municipal Power Ohio Inc., General Revenue Bonds, Prairie State Energy Campus Project Series 2008A, 5.250%, 2/15/43 2/18 at 100.00 A1 Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.125%, 6/01/24 6/17 at 100.00 B– 5.875%, 6/01/30 6/17 at 100.00 B 5.750%, 6/01/34 6/17 at 100.00 B 6.000%, 6/01/42 6/17 at 100.00 BB+ 5.875%, 6/01/47 6/17 at 100.00 B Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-3, 6.250%, 6/01/37 6/22 at 100.00 B Lucas County, Ohio, Hospital Revenue Bonds, ProMedica Healthcare Obligated Group, Series 2011A, 6.000%, 11/15/41 11/21 at 100.00 AA Montgomery County, Ohio, Revenue Bonds, Catholic Health Initiatives, Series 2004A, 5.000%, 5/01/30 5/14 at 100.00 A+ Ohio Municipal Electric Generation Agency, Beneficial Interest Certificates, Belleville Hydroelectric Project – Joint Venture 5, Series 2004, 5.000%, 2/15/19 – AMBAC Insured 2/14 at 100.00 A1 Ohio Turnpike Commission, Turnpike Revenue Bonds, Infrastructure Project, Junior Lien Series 2013A-1, 5.000%, 2/15/48 2/23 at 100.00 A+ Total Ohio 34 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Pennsylvania – 4.2% (2.6% of Total Investments) $ Allegheny County Hospital Development Authority, Pennsylvania, University of Pittsburgh Medical Center Revenue Bonds, Series 2009A, 5.500%, 8/15/34 8/19 at 100.00 Aa3 $ Bethlehem Authority, Northampton and Lehigh Counties, Pennsylvania, Guaranteed Water Revenue Bonds, Series 1998: 0.000%, 5/15/22 – AGM Insured No Opt. Call AA– 0.000%, 5/15/23 – AGM Insured No Opt. Call AA– 0.000%, 5/15/24 – AGM Insured No Opt. Call AA– 0.000%, 5/15/26 – AGM Insured No Opt. Call AA– 0.000%, 11/15/26 – AGM Insured No Opt. Call AA– 0.000%, 5/15/28 – AGM Insured No Opt. Call AA– 0.000%, 11/15/28 – AGM Insured No Opt. Call AA– Northampton County Industrial Development Authority, Pennsylvania, Recovery Revenue Bonds, Northampton Generating Project, Senior Lien Series 2013A0 & AE2, 5.000%, 12/01/23 12/13 at 100.00 N/R 9 Northampton County Industrial Development Authority, Pennsylvania, Recovery Revenue Bonds, Northampton Generating Project, Senior Lien Taxable Series 2013B, 5.000%, 12/31/23 (Alternative Minimum Tax) 12/13 at 100.00 N/R Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Turnpike Subordinate Special Revenue, Series 2011B, 5.000%, 12/01/41 12/21 at 100.00 AA Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Capital Appreciation Series 2009E, 0.000%, 12/01/38 12/27 at 100.00 A– Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Subordinate Series 2009C, 0.000%, 6/01/33 – AGM Insured 6/26 at 100.00 AA Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Health System Revenue Bonds, Jefferson Health System, Series 2010B, 5.000%, 5/15/40 5/20 at 100.00 AA Total Pennsylvania Puerto Rico – 5.9% (3.7% of Total Investments) Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2005SS, 5.000%, 7/01/25 – NPFG Insured 7/15 at 100.00 A Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2007TT, 5.000%, 7/01/20 7/17 at 100.00 BBB Puerto Rico Electric Power Authority, Power Revenue Bonds, Series WW, 5.000%, 7/01/28 7/18 at 100.00 BBB Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2005L, 5.250%, 7/01/23 – NPFG Insured No Opt. Call A Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2007N, 5.250%, 7/01/31 – AMBAC Insured No Opt. Call BBB Puerto Rico Municipal Finance Agency, Series 2005A, 5.250%, 8/01/24 8/15 at 100.00 BBB– Puerto Rico Public Buildings Authority, Guaranteed Government Facilities Revenue Bonds, Series 2007M, 5.750%, 7/01/17 No Opt. Call BBB– Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2009A, 5.000%, 8/01/24 8/19 at 100.00 A+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2010A, 0.000%, 8/01/33 8/29 at 100.00 A+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2010C, 5.250%, 8/01/41 8/20 at 100.00 A+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A: 0.000%, 8/01/47 – AMBAC Insured No Opt. Call AA– 0.000%, 8/01/54 – AMBAC Insured No Opt. Call AA– 5.250%, 8/01/57 8/17 at 100.00 AA– Total Puerto Rico Rhode Island – 0.2% (0.1% of Total Investments) Rhode Island Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds, Series 2002A, 6.125%, 6/01/32 1/14 at 100.00 BBB+ Nuveen Investments 35 NPP Nuveen Performance Plus Municipal Fund, Inc. (continued) Portfolio of Investments October 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value South Carolina – 3.1% (1.9% of Total Investments) $ Medical University Hospital Authority, South Carolina, FHA-Insured Mortgage Revenue Bonds, Series 2004A, 5.250%, 2/15/25 (Pre-refunded 8/15/14) – NPFG Insured 8/14 at 100.00 A (5) $ Myrtle Beach, South Carolina, Hospitality and Accommodation Fee Revenue Bonds, Series 2004A, 5.375%, 6/01/20 – FGIC Insured 6/14 at 100.00 A+ Piedmont Municipal Power Agency, South Carolina, Electric Revenue Bonds, Series 2004A-2: 0.000%, 1/01/31 – AMBAC Insured No Opt. Call A– 0.000%, 1/01/32 – AMBAC Insured No Opt. Call A– South Carolina Transportation Infrastructure Bank, Revenue Bonds, Series 2010A, 5.250%, 10/01/40 10/19 at 100.00 A1 Total South Carolina Tennessee – 1.4% (0.9% of Total Investments) Chattanooga Health, Educational and Housing Facility Board, Tennessee, Hospital Revenue Bonds, Catholic Health Initiatives, Series 2013A, 5.250%, 1/01/45 (WI/DD, Settling 11/14/13) 1/23 at 100.00 A+ Chattanooga-Hamilton County Hospital Authority, Tennessee, Hospital Revenue Bonds, Erlanger Health System, Refunding Series 2004, 5.000%, 10/01/22 – AGM Insured 10/19 at 100.00 AA– Johnson City Health and Educational Facilities Board, Tennessee, Hospital Revenue Refunding and Improvement Bonds, Johnson City Medical Center, Series 1998C, 5.125%, 7/01/25 (Pre-refunded 7/01/23) – NPFG Insured 7/23 at 100.00 A (5) Metropolitan Government of Nashville-Davidson County Health and Educational Facilities Board, Tennessee, Revenue Refunding and Improvement Bonds, Meharry Medical College, Series 1996, 6.000%, 12/01/19 – AMBAC Insured 12/17 at 100.00 N/R Total Tennessee Texas – 15.1% (9.3% of Total Investments) Bexar Metropolitan Water District, Texas, Waterworks System Revenue Bonds, Series 2006, 5.000%, 5/01/35 – NPFG Insured 5/16 at 100.00 A1 Capital Area Cultural Education Facilities Finance Corporation, Texas, Revenue Bonds, The Roman Catholic Diocese of Austin, Series 2005B. Remarketed, 6.125%, 4/01/45 4/20 at 100.00 Baa1 Central Texas Regional Mobility Authority, Revenue Bonds, Senior Lien Series 2005: 5.000%, 1/01/35 (Pre-refunded 1/01/15) – FGIC Insured 1/15 at 100.00 A (5) 5.000%, 1/01/45 (Pre-refunded 1/01/15) – FGIC Insured 1/15 at 100.00 A (5) Central Texas Regional Mobility Authority, Revenue Bonds, Senior Lien Series 2011, 6.000%, 1/01/41 1/21 at 100.00 Baa2 Conroe Independent School District, Montgomery County, Texas, General Obligation Bonds, Schoolhouse Series 2005C, 5.000%, 2/15/30 (Pre-refunded 2/15/15) 2/15 at 100.00 AAA Dallas-Fort Worth International Airport, Texas, Joint Revenue Bonds, Refunding Series 2012E, 5.000%, 11/01/42 (Alternative Minimum Tax) No Opt. Call A+ Grand Parkway Transportation Corporation, Texas, System Toll Revenue Bonds, Subordinate Lien Series 2013B: 5.000%, 4/01/53 10/23 at 100.00 AA+ 5.000%, 4/01/53 (UB) 10/23 at 100.00 AA+ Harris County Hospital District, Texas, Revenue Bonds, Series 2007A, 5.250%, 2/15/42 – NPFG Insured 2/17 at 100.00 AA+ Harris County-Houston Sports Authority, Texas, Junior Lien Revenue Refunding Bonds, Series 2001B, 5.250%, 11/15/40 – NPFG Insured 11/13 at 100.00 A Houston Independent School District, Public Facility Corporation, Harris County, Texas, Lease Revenue Bonds, Cesar E. Chavez High School, Series 1998A, 0.000%, 9/15/19 – AMBAC Insured No Opt. Call AA Houston, Texas, Hotel Occupancy Tax and Special Revenue Bonds, Convention and Entertainment Project, Series 2001B, 0.000%, 9/01/23 – AGM Insured No Opt. Call AA– Houston, Texas, Senior Lien Airport System Revenue Bonds, Refunding Series 2009A, 5.500%, 7/01/39 7/18 at 100.00 AA– Kerrville Health Facilities Development Corporation, Texas, Revenue Bonds, Sid Peterson Memorial Hospital Project, Series 2005, 5.375%, 8/15/35 2/16 at 100.00 BBB– 36 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Texas (continued) $ Leander Independent School District, Williamson and Travis Counties, Texas, General Obligation Bonds, Series 2006, 0.000%, 8/15/40 8/14 at 23.67 AAA $ Leander Independent School District, Williamson and Travis Counties, Texas, General Obligation Bonds, Series 2008: 0.000%, 8/15/39 8/17 at 27.35 AAA 0.000%, 8/15/41 8/17 at 24.20 AAA Love Field Airport Modernization Corporation, Texas, Special Facilities Revenue Bonds, Southwest Airlines Company – Love Field Modernization Program Project, Series 2012, 5.000%, 11/01/28 (Alternative Minimum Tax) 11/22 at 100.00 BBB– Northwest Independent School District, Denton County, Texas, General Obligation Bonds, Series 2007, 5.000%, 2/15/32 No Opt. Call Aaa Tarrant County Cultural Education Facilities Finance Corporation, Texas, Hospital Revenue Bonds, Scott & White Healthcare Project, Series 2010, 5.500%, 8/15/45 8/20 at 100.00 AA– Tarrant County Cultural Education Facilities Finance Corporation, Texas, Revenue Bonds, Texas Health Resources, Series 2007B, 5.000%, 11/15/47 11/17 at 100.00 AA– Texas A&M University, Permanent University Fund Bonds, Series 2006, 5.000%, 7/01/36 No Opt. Call AAA Texas Municipal Gas Acquisition and Supply Corporation III, Gas Supply Revenue Bonds, Series 2012: 5.000%, 12/15/27 No Opt. Call A3 5.000%, 12/15/30 No Opt. Call A3 Texas Transportation Commission, Central Texas Turnpike System Revenue Bonds, First Tier Refunding Series 2012A, 5.000%, 8/15/41 8/22 at 100.00 A– Texas Turnpike Authority, Central Texas Turnpike System Revenue Bonds, First Tier Series 2002A, 0.000%, 8/15/25 – AMBAC Insured No Opt. Call A– Wood County Central Hospital District, Texas, Revenue Bonds, East Texas Medical Center Quitman Project, Series 2011, 6.000%, 11/01/41 11/21 at 100.00 Baa2 Total Texas Utah – 0.6% (0.4% of Total Investments) Riverton, Utah, Hospital Revenue Bonds, IHC Health Services, Inc., Series 2009, 5.000%, 8/15/41 8/19 at 100.00 AA+ Utah Housing Corporation, Single Family Mortgage Bonds, Series 2002A-1, 5.300%, 7/01/18 (Alternative Minimum Tax) 12/13 at 100.00 AA– Utah Housing Finance Agency, Single Family Mortgage Bonds, Series 2000D-1, 6.050%, 7/01/14 (Alternative Minimum Tax) 12/13 at 100.00 AA– Utah Housing Finance Agency, Single Family Mortgage Bonds, Series 2000E-1, Class II, 6.150%, 1/01/27 (Alternative Minimum Tax) 1/14 at 100.00 AAA Utah Housing Finance Agency, Single Family Mortgage Bonds, Series 2000E-1, Class III, 6.000%, 1/01/15 (Alternative Minimum Tax) 1/14 at 100.00 AA– Utah Housing Finance Agency, Single Family Mortgage Bonds, Series 2001A-2, 5.650%, 7/01/27 (Alternative Minimum Tax) 1/14 at 100.00 AA Utah Housing Finance Agency, Single Family Mortgage Bonds, Series 2001B-1, 5.750%, 7/01/19 (Alternative Minimum Tax) 1/14 at 100.00 Aaa Total Utah Virgin Islands – 0.6% (0.4% of Total Investments) Virgin Islands Public Finance Authority, Gross Receipts Taxes Loan Note, Series 2003, 5.000%, 10/01/33 – RAAI Insured 10/14 at 100.00 BBB+ Virginia – 4.0% (2.5% of Total Investments) Henrico County Economic Development Authority, Virginia, Revenue Bonds, Bon Secours Health System Obligated Group, Series 2013, 5.000%, 11/01/30 No Opt. Call A– Metropolitan Washington Airports Authority, Virginia, Dulles Toll Road Revenue Bonds, Series 2009C, 0.000%, 10/01/41 – AGC Insured 10/26 at 100.00 AA– Nuveen Investments 37 NPP Nuveen Performance Plus Municipal Fund, Inc. (continued) Portfolio of Investments October 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Virginia (continued) $ Metropolitan Washington Airports Authority, Virginia, Dulles Toll Road Revenue Bonds, Dulles Metrorail Capital Appreciation, Series 2010B, 0.000%, 10/01/44 10/28 at 100.00 BBB+ $ Route 460 Funding Corporation, Virginia, Toll Road Revenue Bonds, Series 2012A: 5.125%, 7/01/49 No Opt. Call BBB– 5.000%, 7/01/52 No Opt. Call BBB– Virginia Small Business Financing Authority, Senior Lien Revenue Bonds, Elizabeth River Crossing, Opco LLC Project, Series 2012, 5.500%, 1/01/42 (Alternative Minimum Tax) 7/22 at 100.00 BBB– Total Virginia Washington – 3.5% (2.2% of Total Investments) Chelan County Public Utility District 1, Washington, Columbia River-Rock Island Hydro-Electric System Revenue Refunding Bonds, Series 1997A, 0.000%, 6/01/26 – NPFG Insured No Opt. Call AA+ Cowlitz County Public Utilities District 1, Washington, Electric Production Revenue Bonds, Series 2004: 5.000%, 9/01/22 – FGIC Insured 9/14 at 100.00 A1 5.000%, 9/01/28 – FGIC Insured 9/14 at 100.00 A1 Washington Health Care Facilities Authority, Revenue Bonds, Providence Health & Services, Series 2012A, 5.000%, 10/01/32 10/22 at 100.00 AA Washington State Health Care Facilities Authority, Revenue Bonds, Fred Hutchinson Cancer Research Center, Series 2009A, 6.000%, 1/01/33 7/19 at 100.00 A Washington State Health Care Facilities Authority, Revenue Bonds, Providence Health Care Services, Series 2006A, 4.625%, 10/01/34 – FGIC Insured (UB), (6) 10/16 at 100.00 AA Washington State, General Obligation Motor Vehicle Fuel Tax Bonds, Series 2008D, 5.000%, 1/01/33 No Opt. Call AA+ Total Washington Wisconsin – 1.5% (0.9% of Total Investments) Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Aurora Health Care, Inc., Series 2013A, 5.125%, 4/15/31 4/23 at 100.00 A Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Marshfield Clinic, Series 2012B, 5.000%, 2/15/40 2/22 at 100.00 A– Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Wheaton Franciscan Healthcare System, Series 2006A, 5.250%, 8/15/23 8/16 at 100.00 A– Wisconsin State, General Fund Annual Appropriation Revenue Bonds, Refunding Series 2009A, 6.250%, 5/01/37 5/19 at 100.00 AA– Total Wisconsin $ Total Municipal Bonds (cost $1,389,841,125) 38 Nuveen Investments Principal Amount (000) Description (1) Coupon Maturity Ratings (3) Value Corporate Bonds – 0.0% (0.0% of Total Investments) Transportation – 0.0% (0.0% of Total Investments) $ Las Vegas Monorail Company, Senior Interest Bonds (7), (8) 5.500% 7/15/19 N/R $ 59 Las Vegas Monorail Company, Senior Interest Bonds (7), (8) 3.000% 7/15/55 N/R $ Total Corporate Bonds (cost $10,506) Total Long-Term Investments – (cost $1,389,851,631) Floating Rate Obligations – (4.0)% ) Variable Rate MuniFund Term Preferred Shares, at Liquidation Value – (60.2)% (9) ) Other Assets Less Liabilities – 2.4% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. At or subsequent to the end of the reporting period, this security is non-income producing. Non-income producing security, in the case of a fixed-income security, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Investment valued at fair value using methods determined in good faith by, or at the discretion of, the Board of Directors. For fair value measurement disclosure purposes, investment categorized as Level 3. See Notes to Financial Statements, Note 2 – Investment Valuation and Fair Value Measurements for more information. During January 2010, Las Vegas Monorail Company (“Las Vegas Monorail”) filed for federal bankruptcy protection. During March 2012, Las Vegas Monorail emerged from federal bankruptcy with the acceptance of a reorganization plan assigned by the Federal Bankruptcy Court. Under the reorganization plan, the Fund surrendered its Las Vegas Monorail Project Revenue Bonds, First Tier, Series 2000 and in turn received two senior interest corporate bonds: the first with an annual coupon rate of 5.500% maturing on July 15, 2019 and the second with an annual coupon rate of 3.000% (5.500% after December 31, 2015) maturing on July 15, 2055. The Fund’s custodian is not accruing income on the Fund’s records for either senior interest corporate bond. Variable Rate MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 37.2%. WI/DD Purchased on a when-issued or delayed delivery basis. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Note 3 – Portfolio Securities and Investments in Derivatives, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. Nuveen Investments 39 NMA Nuveen Municipal Advantage Fund, Inc. Portfolio of Investments October 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 151.2% (100.0% of Total Investments) MUNICIPAL BONDS – 151.2% (100.0% of Total Investments) Alaska – 1.6% (1.1% of Total Investments) Alaska Housing Finance Corporation, General Housing Purpose Bonds, Series 2005A: $ 5.250%, 12/01/34 – FGIC Insured (UB) 12/14 at 100.00 AA+ $ 5.250%, 12/01/41 – FGIC Insured (UB) 12/14 at 100.00 AA+ Alaska Railroad Corporation, Capital Grant Receipts Bonds, Section 5307 and 5309 Formula Funds, Series 2006, 5.000%, 8/01/17 – FGIC Insured 8/16 at 100.00 A+ CivicVentures, Alaska, Anchorage Convention Center Revenue Bonds, Series 2006, 5.000%, 9/01/34 – NPFG Insured 9/15 at 100.00 A1 Northern Tobacco Securitization Corporation, Alaska, Tobacco Settlement Asset-Backed Bonds, Series 2006A: 4.625%, 6/01/23 6/14 at 100.00 Ba1 5.000%, 6/01/46 6/14 at 100.00 B2 Total Alaska Arizona – 3.6% (2.4% of Total Investments) Arizona Board of Regents, Certificates of Participation, Arizona State University, Refunding Series 2006, 5.000%, 7/01/25 – NPFG Insured 7/17 at 100.00 AA– Maricopa County Industrial Development Authority, Arizona, Health Facility Revenue Bonds, Catholic Healthcare West, Series 2007A, 5.250%, 7/01/32 7/17 at 100.00 A Phoenix Civic Improvement Corporation, Arizona, Senior Lien Airport Revenue Bonds, Series 2008A, 5.000%, 7/01/38 7/18 at 100.00 AA– Phoenix Civic Improvement Corporation, Arizona, Subordinate Excise Tax Revenue Bonds, Civic Plaza Expansion Project, Series 2005A, 5.000%, 7/01/35 – FGIC Insured No Opt. Call AA Total Arizona California – 24.3% (16.1% of Total Investments) ABC Unified School District, Los Angeles County, California, General Obligation Bonds, Series 2000B, 0.000%, 8/01/23 – FGIC Insured No Opt. Call Aa3 Alameda Corridor Transportation Authority, California, Revenue Bonds, Refunding Subordinate Lien Series 2004A, 5.450%, 10/01/25 – AMBAC Insured 10/17 at 100.00 BBB+ Alameda Unified School District, Alameda County, California, General Obligation Bonds, Series 2005B, 0.000%, 8/01/28 – AGM Insured No Opt. Call Aa2 Calexico Unified School District, Imperial County, California, General Obligation Bonds, Series 2005B: 0.000%, 8/01/32 – FGIC Insured No Opt. Call A 0.000%, 8/01/34 – FGIC Insured No Opt. Call A California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Merced County Tobacco Funding Corporation, Series 2005A, 5.000%, 6/01/26 6/15 at 100.00 BBB California Health Facilities Financing Authority, Revenue Bonds, Saint Joseph Health System, Series 2013A, 5.000%, 7/01/33 7/23 at 100.00 AA– California State Public Works Board, Lease Revenue Bonds, Department of Mental Health, Coalinga State Hospital, Series 2004A, 5.125%, 6/01/29 (Pre-refunded 6/01/14) 6/14 at 100.00 AAA California State, General Obligation Bonds, Series 2003, 5.250%, 2/01/28 (Pre-refunded 12/05/13) 12/13 at 100.00 A1 (4) California State, General Obligation Bonds, Series 2004, 5.000%, 3/01/34 – AMBAC Insured 9/14 at 100.00 AA+ California State, General Obligation Bonds, Various Purpose Series 2007, 5.000%, 6/01/37 6/17 at 100.00 A1 California State, General Obligation Bonds, Various Purpose Series 2010, 5.250%, 11/01/40 11/20 at 100.00 A1 40 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value California (continued) $ California Statewide Community Development Authority, Revenue Bonds, Methodist Hospital Project, Series 2009, 6.750%, 2/01/38 8/19 at 100.00 Aa2 $ Capistrano Unified School District, Orange County, California, Special Tax Bonds, Community Facilities District, Series 2005, 0.000%, 9/01/31 – FGIC Insured No Opt. Call A Colton Joint Unified School District, San Bernardino County, California, General Obligation Bonds, Series 2006C: 0.000%, 2/01/33 – FGIC Insured 2/15 at 38.73 A+ 0.000%, 2/01/37 – FGIC Insured No Opt. Call A+ Contra Costa County, California, GNMA Mortgage-Backed Securities Program Home Mortgage Revenue Bonds, Series 1989, 7.750%, 5/01/22 (Alternative Minimum Tax) (ETM) No Opt. Call Aaa Folsom Cordova Unified School District, Sacramento County, California, General Obligation Bonds, School Facilities Improvement District 1, Series 2004B, 0.000%, 10/01/28 – NPFG Insured No Opt. Call A+ Folsom Cordova Unified School District, Sacramento County, California, General Obligation Bonds, School Facilities Improvement District 2, Series 2002A, 0.000%, 7/01/27 – NPFG Insured No Opt. Call Aa3 Gateway Unified School District, California, General Obligation Bonds, Series 2004B, 0.000%, 8/01/32 – FGIC Insured No Opt. Call A+ Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement Asset-Backed Revenue Bonds, Series 2005A, 0.000%, 6/01/26 – AGM Insured No Opt. Call AA– Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 4.500%, 6/01/27 6/17 at 100.00 B 5.000%, 6/01/33 6/17 at 100.00 B 5.125%, 6/01/47 6/17 at 100.00 B Huntington Beach Union High School District, Orange County, California, General Obligation Bonds, Series 2005, 0.000%, 8/01/31 – NPFG Insured No Opt. Call Aa2 Huntington Beach Union High School District, Orange County, California, General Obligation Bonds, Series 2007, 0.000%, 8/01/32 – FGIC Insured No Opt. Call Aa2 Los Angeles Unified School District, Los Angeles County, California, General Obligation Bonds, Series 2007A, 4.500%, 1/01/28 – NPFG Insured 7/17 at 100.00 Aa2 Mount San Antonio Community College District, Los Angeles County, California, General Obligation Bonds, Election of 2008, Series 2013A, 0.000%, 8/01/43 8/35 at 100.00 AA M-S-R Energy Authority, California, Gas Revenue Bonds, Series 2009C, 6.500%, 11/01/39 No Opt. Call A Murrieta Valley Unified School District Public Financing Authority, California, Special Tax Revenue Bonds, Series 2006A, 5.125%, 9/01/26 – AGM Insured 9/16 at 100.00 AA– North Orange County Community College District, California, General Obligation Bonds, Series 2003B: 0.000%, 8/01/25 – FGIC Insured No Opt. Call Aa1 0.000%, 8/01/26 – FGIC Insured No Opt. Call Aa1 Palmdale Community Redevelopment Agency, California, Single Family Restructured Mortgage Revenue Bonds, Series 1986A, 8.000%, 3/01/16 (Alternative Minimum Tax) (ETM) No Opt. Call Aaa Palomar Pomerado Health, California, General Obligation Bonds, Election of 2004, Series 2007A, 0.000%, 8/01/24 – NPFG Insured No Opt. Call A+ Pasadena, California, Certificates of Participation, Refunding Series 2008C, 5.000%, 2/01/33 2/18 at 100.00 AA+ Perris, California, GNMA Mortgage-Backed Securities Program Single Family Mortgage Revenue Bonds, Series 1989A, 7.600%, 1/01/23 (Alternative Minimum Tax) (ETM) No Opt. Call Aaa San Diego Community College District, California, General Obligation Bonds, Series 2005, 5.000%, 5/01/25 (Pre-refunded 5/01/15) – AGM Insured 5/15 at 100.00 AA+ (4) San Diego Public Facilities Financing Authority, California, Water Utility Revenue Bonds, Tender Option Bond Trust 3504, 19.820%, 2/01/33 (IF) 8/19 at 100.00 Aa2 San Joaquin Hills Transportation Corridor Agency, Orange County, California, Senior Lien Toll Road Revenue Bonds, Series 1993, 0.000%, 1/01/24 (ETM) No Opt. Call Aaa Nuveen Investments 41 NMA Nuveen Municipal Advantage Fund, Inc. (continued) Portfolio of Investments October 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value California (continued) San Joaquin Hills Transportation Corridor Agency, Orange County, California, Toll Road Revenue Refunding Bonds, Series 1997A: $ 0.000%, 1/15/23 – NPFG Insured No Opt. Call A $ 0.000%, 1/15/35 – NPFG Insured No Opt. Call A San Jose-Evergreen Community College District, Santa Clara County, California, General Obligation Bonds, Series 2005A, 0.000%, 9/01/29 – NPFG Insured 9/15 at 100.00 Aa1 Walnut Valley Unified School District, Los Angeles County, California, General Obligation Bonds, Election 2000 Series 2003D, 0.000%, 8/01/27 – FGIC Insured No Opt. Call Aa2 Total California Colorado – 12.9% (8.5% of Total Investments) Arkansas River Power Authority, Colorado, Power Revenue Bonds, Series 2006, 5.250%, 10/01/40 – SYNCORA GTY Insured 10/16 at 100.00 BBB– Colorado Department of Transportation, Revenue Anticipation Bonds, Series 2003A, 5.250%, 12/15/15 (Pre-refunded 12/15/13) – AMBAC Insured 12/13 at 100.00 AA (4) Colorado Health Facilities Authority, Colorado, Revenue Bonds, Catholic Health Initiatives, Series 2006A, 4.500%, 9/01/38 9/16 at 100.00 A+ Colorado Health Facilities Authority, Colorado, Revenue Bonds, Catholic Health Initiatives, Series 2009A, 5.500%, 7/01/34 7/19 at 100.00 A+ Colorado Health Facilities Authority, Colorado, Revenue Bonds, Catholic Health Initiatives, Series 2013A, 5.250%, 1/01/45 (WI/DD, Settling 11/14/13) 1/23 at 100.00 A+ Colorado Health Facilities Authority, Colorado, Revenue Bonds, Poudre Valley Health System, Series 2005C, 5.250%, 3/01/40 – AGM Insured 9/18 at 102.00 AA– Colorado Health Facilities Authority, Colorado, Revenue Bonds, Sisters of Charity of Leavenworth Health Services Corporation, Series 2010A, 5.000%, 1/01/40 1/20 at 100.00 AA– Colorado Health Facilities Authority, Colorado, Revenue Bonds, Valley View Hospital Association, Series 2007, 5.250%, 5/15/42 5/17 at 100.00 BBB+ Denver City and County, Colorado, Airport Revenue Bonds, Series 2006: 5.000%, 11/15/23 – FGIC Insured (UB) 11/16 at 100.00 A+ 5.000%, 11/15/24 – FGIC Insured 11/16 at 100.00 A+ 5.000%, 11/15/25 – FGIC Insured (UB) 11/16 at 100.00 A+ Denver City and County, Colorado, Airport System Revenue Bonds, Series 2005A, 5.000%, 11/15/25 – SYNCORA GTY Insured 11/15 at 100.00 A+ Denver City and County, Colorado, Airport System Revenue Bonds, Subordinate Lien Series 2013B, 5.000%, 11/15/43 11/23 at 100.00 A Denver Convention Center Hotel Authority, Colorado, Revenue Bonds, Convention Center Hotel, Senior Lien Series 2006, 4.750%, 12/01/35 – SYNCORA GTY Insured 11/16 at 100.00 BBB– E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 1997B: 0.000%, 9/01/16 – NPFG Insured No Opt. Call A 0.000%, 9/01/26 – NPFG Insured No Opt. Call A E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 2000B: 0.000%, 9/01/29 – NPFG Insured No Opt. Call A 0.000%, 9/01/31 – NPFG Insured No Opt. Call A 0.000%, 9/01/32 – NPFG Insured No Opt. Call A Regional Transportation District, Colorado, Denver Transit Partners Eagle P3 Project Private Activity Bonds, Series 2010, 6.000%, 1/15/34 7/20 at 100.00 Baa3 Thornton, Colorado, Water Enterprise Revenue Bonds, Series 2004, 5.000%, 12/01/34 (Pre-refunded 12/01/14) – NPFG Insured 12/14 at 100.00 AA (4) Total Colorado 42 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Florida – 3.4% (2.2% of Total Investments) $ Miami-Dade County, Florida, General Obligation Bonds, Parks Program, Series 2005, 4.300%, 11/01/30 – NPFG Insured 11/15 at 100.00 Aa2 $ South Broward Hospital District, Florida, Hospital Refunding Revenue Bonds, Memorial Health System, Series 2008, 5.000%, 5/01/28 5/18 at 100.00 AA– South Miami Health Facilities Authority, Florida, Hospital Revenue, Baptist Health System Obligation Group, Series 2007, 5.000%, 8/15/42 (UB) 8/17 at 100.00 AA Tampa, Florida, Health System Revenue Bonds, Baycare Health System, Series 2012A, 5.000%, 11/15/33 5/22 at 100.00 Aa2 Total Florida Georgia – 1.8% (1.2% of Total Investments) Augusta, Georgia, Water and Sewerage Revenue Bonds, Series 2004, 5.250%, 10/01/39 – AGM Insured 10/14 at 100.00 AA– Coffee County Hospital Authority, Georgia, Revenue Bonds, Coffee County Regional Medical Center, Series 2004, 5.000%, 12/01/26 12/14 at 100.00 BB– DeKalb County Hospital Authority, Georgia, Anticipation Certificates Revenue Bonds, DeKalb Medical Center, Inc. Project, Series 2010, 6.000%, 9/01/30 9/20 at 100.00 BBB Franklin County Industrial Building Authority, Georgia, Revenue Bonds, Ty Cobb Regional Medical Center Project, Series 2010, 7.625%, 12/01/30 12/20 at 100.00 N/R Total Georgia Illinois – 15.6% (10.3% of Total Investments) Chicago Board of Education, Cook County, Illinois, General Obligation Bonds, Dedicated Revenues Series 2011A, 5.000%, 12/01/41 12/21 at 100.00 A+ Chicago Board of Education, Illinois, Unlimited Tax General Obligation Bonds, Dedicated Revenues, Refunding Series 2004A, 5.000%, 12/01/20 – NPFG Insured 12/14 at 100.00 A+ Chicago Board of Education, Illinois, Unlimited Tax General Obligation Bonds, Dedicated Tax Revenues, Series 1998B-1, 0.000%, 12/01/28 – FGIC Insured No Opt. Call A+ Chicago Board of Education, Illinois, Unlimited Tax General Obligation Bonds, Dedicated Tax Revenues, Series 1999A, 0.000%, 12/01/31 – FGIC Insured No Opt. Call A+ Chicago Transit Authority, Illinois, Sales Tax Receipts Revenue Bonds, Series 2011, 5.250%, 12/01/40 12/21 at 100.00 AA Chicago, Illinois, General Obligation Bonds, City Colleges, Series 1999, 0.000%, 1/01/37 – FGIC Insured No Opt. Call AA– Chicago, Illinois, General Obligation Bonds, Series 2004A, 5.000%, 1/01/34 – AGM Insured 1/14 at 100.00 AA– Chicago, Illinois, Third Lien General Airport Revenue Bonds, O’Hare International Airport, Series 2004A, 5.000%, 1/01/28 – NPFG Insured 1/15 at 100.00 A Cook County, Illinois, General Obligation Bonds, Refunding Series 2010A, 5.250%, 11/15/33 11/20 at 100.00 AA Illinois Finance Authority, Revenue Bonds, Central DuPage Health, Series 2009B, 5.500%, 11/01/39 11/19 at 100.00 AA Illinois Finance Authority, Revenue Bonds, Children’s Memorial Hospital, Series 2008A, 5.250%, 8/15/47 – AGC Insured (UB) 8/18 at 100.00 AA– Illinois Finance Authority, Revenue Bonds, Loyola University of Chicago, Tender Option Bond Trust 1137, 9.232%, 7/01/15 (IF) No Opt. Call Aa1 Illinois Finance Authority, Revenue Bonds, Silver Cross Hospital and Medical Centers, Series 2009, 6.875%, 8/15/38 8/19 at 100.00 BBB+ Illinois Finance Authority, Revenue Refunding Bonds, Silver Cross Hospital and Medical Centers, Series 2008A, 6.000%, 8/15/23 8/18 at 100.00 BBB+ Illinois State, General Obligation Bonds, Refunding Series 2012, 5.000%, 8/01/21 No Opt. Call A– Illinois Toll Highway Authority, State Toll Highway Authority Revenue Bonds, Series 2006A-1, 5.000%, 1/01/20 – AGM Insured 7/16 at 100.00 AA– Lake and McHenry Counties Community Unit School District 118, Wauconda, Illinois, General Obligation Bonds, Series 2005B, 0.000%, 1/01/23 – AGM Insured 1/15 at 66.94 A1 Nuveen Investments 43 NMA Nuveen Municipal Advantage Fund, Inc. (continued) Portfolio of Investments October 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Illinois (continued) $ McHenry and Kane Counties Community Consolidated School District 158, Huntley, Illinois, General Obligation Bonds, Series 2003, 0.000%, 1/01/21 – FGIC Insured No Opt. Call Baa1 $ Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion Project, Series 1993A, 0.000%, 6/15/21 – FGIC Insured No Opt. Call Baa1 Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion Project, Series 2002A, 0.000%, 6/15/41 – NPFG Insured No Opt. Call AAA Metropolitan Pier and Exposition Authority, Illinois, Revenue Refunding Bonds, McCormick Place Expansion Project, Series 1996A, 0.000%, 6/15/24 – NPFG Insured No Opt. Call AA– Regional Transportation Authority, Cook, DuPage, Kane, Lake, McHenry and Will Counties, Illinois, General Obligation Bonds, Series 1990A, 7.200%, 11/01/20 – AMBAC Insured No Opt. Call AA Springfield, Illinois, Electric Revenue Bonds, Series 2006, 5.000%, 3/01/26 – NPFG Insured 3/16 at 100.00 A Will County Community High School District 210 Lincoln-Way, Illinois, General Obligation Bonds, Series 2006, 0.000%, 1/01/24 – AGM Insured No Opt. Call Aa2 Will County Community High School District 210 Lincoln-Way, Illinois, General Obligation Bonds, Series 2006, 0.000%, 1/01/24 – AGM Insured (ETM) No Opt. Call Aa2 (4) Total Illinois Indiana – 5.1% (3.4% of Total Investments) Crown Point Multi-School Building Corporation, Indiana, First Mortgage Bonds, Crown Point Community School Corporation, Series 2000, 0.000%, 1/15/24 – NPFG Insured No Opt. Call A Indiana Finance Authority Health System Revenue Bonds, Sisters of St. Francis Health Services, Inc. Obligated Group, Series 2009, 5.250%, 11/01/39 11/19 at 100.00 AA Indiana Finance Authority, Hospital Revenue Bonds, Community Health Network Project, Series 2012A, 5.000%, 5/01/42 5/23 at 100.00 A Indiana Finance Authority, Private Activity Bonds, Ohio River Bridges East End Crossing Project, Series 2013A, 5.000%, 7/01/48 (Alternative Minimum Tax) 7/23 at 100.00 BBB Indiana Finance Authority, Revenue Bonds, Trinity Health Care Group, Refunding Series 2009A, 5.250%, 12/01/38 12/19 at 100.00 Aa2 Indiana Health and Educational Facilities Financing Authority, Revenue Bonds, Ascension Health, Series 2006B-5, 5.000%, 11/15/36 11/16 at 100.00 AA+ Indiana Health Facility Financing Authority, Hospital Revenue Bonds, Deaconess Hospital Inc., Series 2004A, 5.375%, 3/01/34 (Pre-refunded 3/01/14) – AMBAC Insured 3/14 at 100.00 A+ (4) Indiana Health Facility Financing Authority, Revenue Bonds, Community Foundation of Northwest Indiana, Series 2007, 5.500%, 3/01/37 3/17 at 100.00 A Indianapolis Local Public Improvement Bond Bank, Indiana, Series 1999E, 0.000%, 2/01/26 – AMBAC Insured No Opt. Call AA St. Joseph County Hospital Authority, Indiana, Revenue Bonds, Madison Center Inc., Series 1999, 5.450%, 2/15/14 (5) No Opt. Call’ N/R Total Indiana Iowa – 1.9% (1.3% of Total Investments) Iowa Finance Authority, Iowa, Midwestern Disaster Area Revenue Bonds, Iowa Fertilizer Company Project, Series 2013, 5.500%, 12/01/22 12/18 at 100.00 BB– Iowa Tobacco Settlement Authority, Asset Backed Settlement Revenue Bonds, Series 2005C, 5.375%, 6/01/38 6/15 at 100.00 B+ Iowa Tobacco Settlement Authority, Tobacco Asset-Backed Revenue Bonds, Series 2005B, 5.600%, 6/01/34 6/17 at 100.00 B+ Total Iowa 44 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Kansas – 1.2% (0.8% of Total Investments) $ Overland Park Development Corporation, Kansas, First Tier Revenue Bonds, Overland Park Convention Center, Series 2007A, 5.125%, 1/01/22 – AMBAC Insured 1/17 at 100.00 BB+ $ Wamego, Kansas, Pollution Control Revenue Bonds, Kansas Gas and Electric Company, Series 2004, 5.300%, 6/01/31 – NPFG Insured 6/14 at 100.00 A Wyandotte County-Kansas City Unified Government, Kansas, Sales Tax Special Obligation Capital Appreciation Revenue Bonds Redevelopment Project Area B – Major Multi-Sport Athletic Complex Project, Subordinate Lien Series 2010B, 0.000%, 6/01/21 No Opt. Call BBB+ Total Kansas Kentucky – 1.5% (1.0% of Total Investments) Kentucky Economic Development Finance Authority, Hospital Facilities Revenue Bonds, Owensboro Medical Health System, Series 2010B, 6.375%, 3/01/40 6/20 at 100.00 BBB+ Kentucky Economic Development Finance Authority, Hospital Revenue Bonds, Baptist Healthcare System Obligated Group, Series 2009A, 5.375%, 8/15/24 8/19 at 100.00 AA– Kentucky Economic Development Finance Authority, Louisville Arena Project Revenue Bonds, Louisville Arena Authority, Inc., Series 2008-A1, 6.000%, 12/01/33 – AGC Insured 6/18 at 100.00 AA– Total Kentucky Louisiana – 6.8% (4.5% of Total Investments) Louisiana Public Facilities Authority, Extended Care Facilities Revenue Bonds, Comm-Care Corporation Project, Series 1994: 11.000%, 2/01/14 (ETM) No Opt. Call N/R (4) 11.000%, 2/01/14 (ETM) No Opt. Call N/R (4) Louisiana Public Facilities Authority, Revenue Bonds, Ochsner Clinic Foundation Project, Series 2007A, 5.500%, 5/15/47 5/17 at 100.00 Baa1 28 Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2006A, Trust 660, 16.045%, 5/01/34 (IF) 5/16 at 100.00 Aa1 Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2006A: 5.000%, 5/01/41 – FGIC Insured (UB) 5/16 at 100.00 Aa1 4.500%, 5/01/41 – FGIC Insured (UB) 5/16 at 100.00 Aa1 Total Louisiana Maine – 0.2% (0.1% of Total Investments) Maine Health and Higher Educational Facilities Authority, Revenue Bonds, MaineGeneral Medical Center, Series 2011, 6.750%, 7/01/41 7/21 at 100.00 BBB– Massachusetts – 3.1% (2.0% of Total Investments) Massachusetts Bay Transportation Authority, Assessment Bonds, Series 2004A, 5.000%, 7/01/28 (Pre-refunded 7/01/14) 7/14 at 100.00 AA+ (4) Massachusetts Department of Transportation, Metropolitan Highway System Revenue Bonds, Senior Lien Series 2010B, 5.000%, 1/01/32 1/20 at 100.00 A+ Massachusetts Health and Educational Facilities Authority, Revenue Bonds, CareGroup Inc., Series 2008E-1 &2, 5.125%, 7/01/33 7/18 at 100.00 A– Massachusetts Health and Educational Facilities Authority, Revenue Bonds, UMass Memorial Healthcare, Series 1998A, 5.000%, 7/01/28 – AMBAC Insured 1/14 at 100.00 BBB+ Massachusetts Health and Educational Facilities Authority, Revenue Refunding Bonds, Suffolk University Issue, Series 2009A, 5.750%, 7/01/39 7/19 at 100.00 BBB Massachusetts School Building Authority, Dedicated Sales Tax Revenue Bonds, Senior Series 2013A, 5.000%, 5/15/43 5/23 at 100.00 AA+ Total Massachusetts Nuveen Investments 45 NMA Nuveen Municipal Advantage Fund, Inc. (continued) Portfolio of Investments October 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Michigan – 4.0% (2.7% of Total Investments) $ Detroit Water and Sewerage Department, Michigan, Sewage Disposal System Revenue Bonds, Refunding Senior Lien Series 2012A, 5.000%, 7/01/32 7/22 at 100.00 BBB+ $ Detroit, Michigan, Second Lien Sewerage Disposal System Revenue Bonds, Series 2005A, 5.000%, 7/01/35 – NPFG Insured 7/15 at 100.00 A Detroit, Michigan, Senior Lien Sewerage Disposal System Revenue Bonds, Series 2001B, 5.500%, 7/01/29 – FGIC Insured No Opt. Call A Detroit, Michigan, Sewage Disposal System Revenue Bonds, Second Lien Series 2006A, 5.500%, 7/01/36 – BHAC Insured 7/18 at 100.00 AA+ Detroit, Michigan, Sewer Disposal System Revenue Bonds, Second Lien, Series 2001E, 5.750%, 7/01/31 – BHAC Insured 7/18 at 100.00 AA+ Detroit, Michigan, Water Supply System Senior Lien Revenue Refunding Bonds, Series 2005C, 5.000%, 7/01/16 – FGIC Insured No Opt. Call A Detroit, Michigan, Water Supply System Senior Lien Revenue Refunding Bonds, Series 2006D, 5.000%, 7/01/32 – AGM Insured 7/16 at 100.00 AA– Michigan State Building Authority, Revenue Bonds, Refunding Series 2006IA, 0.000%, 10/15/30 – FGIC Insured 10/16 at 50.02 Aa3 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Revenue Bonds, Series 2008A, 6.875%, 6/01/42 6/18 at 100.00 BB– Total Michigan Missouri – 2.1% (1.4% of Total Investments) Kansas City Municipal Assistance Corporation, Missouri, Leasehold Revenue Bonds, Series 2004B-1, 0.000%, 4/15/29 – AMBAC Insured No Opt. Call AA– Missouri State Health and Educational Facilities Authority, Health Facilities Revenue Bonds, CoxHealth, Series 2013A, 5.000%, 11/15/48 11/23 at 100.00 A2 Total Missouri Nevada – 4.7% (3.1% of Total Investments) Clark County, Nevada, Airport Revenue Bonds, Subordinate Lien Series 2010B, 5.750%, 7/01/42 1/20 at 100.00 A+ Henderson, Nevada, Healthcare Facility Revenue Refunding Bonds, Catholic Healthcare West, Series 2008, 18.987%, 7/01/31 – BHAC Insured (IF), (6) 7/17 at 100.00 AA+ Las Vegas Valley Water District, Nevada, Limited Tax General Obligation Bonds, Water & Refunding Series 2009D, 5.000%, 6/01/27 6/19 at 100.00 AA+ North Las Vegas, Nevada, General Obligation Bonds, Series 2006, 5.000%, 5/01/36 – NPFG Insured 5/16 at 100.00 A Total Nevada New Hampshire – 0.3% (0.2% of Total Investments) New Hampshire Business Finance Authority, Revenue Bonds, Elliot Hospital Obligated Group Issue, Series 2009A, 6.125%, 10/01/39 10/19 at 100.00 Baa1 New Jersey – 3.2% (2.1% of Total Investments) New Jersey Economic Development Authority, Revenue Bonds, Motor Vehicle Surcharge, Series 2004A, 5.250%, 7/01/33 – NPFG Insured 7/14 at 100.00 A New Jersey Educational Facilities Authority, Revenue Bonds, Princeton University, Series 2004D, 5.000%, 7/01/29 (Pre-refunded 7/01/14) 7/14 at 100.00 AAA New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2004A, 5.250%, 6/15/18 (Pre-refunded 6/15/14) – FGIC Insured 6/14 at 100.00 Aaa New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2006C, 0.000%, 12/15/30 – FGIC Insured No Opt. Call A+ Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2007-1A, 4.750%, 6/01/34 6/17 at 100.00 B2 Total New Jersey 46 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value New York – 7.6% (5.0% of Total Investments) $ Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Senior Fiscal 2012 Series 2011A, 5.250%, 2/15/47 2/21 at 100.00 A $ Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Refunding Series 2012F, 5.000%, 11/15/26 11/22 at 100.00 A New York City Industrial Development Agency, New York, American Airlines-JFK International Airport Special Facility Revenue Bonds, Series 2005, 7.500%, 8/01/16 (Alternative Minimum Tax) No Opt. Call N/R New York City Industrial Development Agency, New York, Special Facilities Revenue Bonds, British Airways PLC, Series 1998, 5.250%, 12/01/32 (Alternative Minimum Tax) 12/13 at 100.00 BB New York City Industrial Development Agency, New York, Special Facilities Revenue Bonds, British Airways PLC, Series 2002, 7.625%, 12/01/32 (Alternative Minimum Tax) 12/13 at 100.00 BB New York City Municipal Water Finance Authority, New York, Water and Sewerage System Revenue Bonds, Fiscal Series 2005D, 5.000%, 6/15/38 6/15 at 100.00 AAA New York City Municipal Water Finance Authority, New York, Water and Sewerage System Revenue, Bonds, Series 2004B, 5.000%, 6/15/36 – AGM Insured (UB) 12/14 at 100.00 AAA New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal Series 2007B, 4.750%, 11/01/27 5/17 at 100.00 AAA New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Subordinate Fiscal 2013 Series I, 5.000%, 5/01/38 5/23 at 100.00 AAA Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC Project, Eighth Series 2010: 6.500%, 12/01/28 12/15 at 100.00 BBB 6.000%, 12/01/36 12/20 at 100.00 BBB Total New York North Carolina – 1.8% (1.2% of Total Investments) North Carolina Eastern Municipal Power Agency, Power System Revenue Bonds, Series 2005, 5.250%, 1/01/20 – AMBAC Insured 1/16 at 100.00 A– North Carolina Medical Care Commission, Healthcare Facilities Revenue Bonds, Duke University Health System, Series 2009A, 5.000%, 6/01/42 6/19 at 100.00 AA North Carolina Medical Care Commission, Healthcare Revenue Refunding Bonds, Novant Health Inc., Series 2006, 5.000%, 11/01/39 – NPFG Insured 11/16 at 100.00 AA+ North Carolina Turnpike Authority, Triangle Expressway System Revenue Bonds, Series 2009A, 5.750%, 1/01/39 – AGC Insured 1/19 at 100.00 AA– Total North Carolina North Dakota – 0.7% (0.4% of Total Investments) Fargo, North Dakota, Health System Revenue Bonds, Sanford Health, Refunding Series 2011, 6.000%, 11/01/28 11/21 at 100.00 A+ Ward County Health Care, North Dakota, Revenue Bonds, Trinity Obligated Group, Series 2006, 5.125%, 7/01/25 7/16 at 100.00 BBB– Total North Dakota Ohio – 6.8% (4.5% of Total Investments) American Municipal Power Ohio Inc., General Revenue Bonds, Prairie State Energy Campus Project Series 2008A, 5.250%, 2/15/43 2/18 at 100.00 A1 Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.125%, 6/01/24 6/17 at 100.00 B– 5.875%, 6/01/30 6/17 at 100.00 B 5.750%, 6/01/34 6/17 at 100.00 B 6.000%, 6/01/42 6/17 at 100.00 BB+ 5.875%, 6/01/47 6/17 at 100.00 B Nuveen Investments 47 NMA Nuveen Municipal Advantage Fund, Inc. (continued) Portfolio of Investments October 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Ohio (continued) $ Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-3, 6.250%, 6/01/37 6/22 at 100.00 B $ Ohio Air Quality Development Authority, Ohio, Revenue Bonds, Ohio Valley Electric Corporation Project, Series 2009E, 5.625%, 10/01/19 No Opt. Call BBB– Total Ohio Oklahoma – 2.8% (1.9% of Total Investments) Fort Sill Apache Tribe of Oklahoma Economic Development Authority, Gaming Enterprise Revenue Bonds, Fort Sill Apache Casino, Series 2011A, 8.500%, 8/25/26 8/21 at 100.00 N/R Oklahoma Development Finance Authority, Health System Revenue Bonds, Integris Baptist Medical Center, Series 2008B, 5.250%, 8/15/38 8/18 at 100.00 AA– Oklahoma Development Finance Authority, Revenue Bonds, Saint John Health System, Series 2007, 5.000%, 2/15/42 2/17 at 100.00 A+ Oklahoma Municipal Power Authority, Power Supply System Revenue Bonds, Series 2007, 4.500%, 1/01/47 – FGIC Insured 1/17 at 100.00 A Total Oklahoma Oregon – 0.5% (0.3% of Total Investments) Oregon State Facilities Authority, Revenue Bonds, Willamette University, Series 2007A, 5.000%, 10/01/36 10/17 at 100.00 A Pennsylvania – 5.8% (3.8% of Total Investments) Allegheny County Hospital Development Authority, Pennsylvania, University of Pittsburgh Medical Center Revenue Bonds, Series 2009A, 5.625%, 8/15/39 8/19 at 100.00 Aa3 Erie Water Authority, Pennsylvania, Water Revenue Bonds, Series 2008, 5.000%, 12/01/43 – AGM Insured 12/18 at 100.00 AA– Montgomery County Industrial Development Authority, Pennsylvania, FHA Insured Mortgage Revenue Bonds, New Regional Medical Center Project, Series 2010, 5.750%, 8/01/30 8/15 at 100.00 AA Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2006-96A, 4.650%, 10/01/31 (Alternative Minimum Tax) (UB) 10/16 at 100.00 AA+ Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Subordinate Special Revenue Bonds, Series 2010A, 0.000%, 12/01/34 12/20 at 100.00 AA Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Turnpike Subordinate Special Revenue, Series 2011B, 5.000%, 12/01/34 No Opt. Call A1 Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Series 2004A, 5.500%, 12/01/31 – AMBAC Insured 12/14 at 100.00 A+ Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Health System Revenue Bonds, Jefferson Health System, Series 2010B, 5.250%, 5/15/30 5/20 at 100.00 AA Total Pennsylvania Puerto Rico – 6.8% (4.6% of Total Investments) Puerto Rico Aqueduct and Sewerage Authority, Revenue Bonds, Senior Lien Series 2012A, 5.125%, 7/01/37 7/22 at 100.00 BBB– Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2005RR, 5.000%, 7/01/26 – SYNCORA GTY Insured 7/15 at 100.00 BBB Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2010XX, 5.750%, 7/01/36 7/20 at 100.00 BBB Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2007N: 5.500%, 7/01/29 – AMBAC Insured No Opt. Call Baa3 5.250%, 7/01/39 – FGIC Insured No Opt. Call BBB 48 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Puerto Rico (continued) $ Puerto Rico Highway and Transportation Authority, Subordinate Lien Highway Revenue Bonds, Series 2003, 5.000%, 7/01/28 – CIFG Insured 1/14 at 100.00 BBB– $ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2009A, 6.000%, 8/01/42 8/19 at 100.00 A+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2010A, 5.500%, 8/01/37 2/20 at 100.00 A+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2010C, 5.250%, 8/01/41 8/20 at 100.00 A+ Puerto Rico, General Obligation and Public Improvement Bonds, Series 2002A, 5.500%, 7/01/20 – NPFG Insured No Opt. Call A Total Puerto Rico Rhode Island – 1.2% (0.8% of Total Investments) Rhode Island Health and Educational Building Corporation, Hospital Financing Revenue Bonds, Lifespan Obligated Group, Series 1996, 5.500%, 5/15/16 – NPFG Insured 1/14 at 100.00 A Rhode Island Housing and Mortgage Finance Corporation, Homeownership Opportunity Bond Program, Series 50A, 4.650%, 10/01/34 10/14 at 100.00 AA+ Total Rhode Island South Carolina – 1.5% (1.0% of Total Investments) Medical University Hospital Authority, South Carolina, FHA-Insured Mortgage Revenue Bonds, Series 2004A, 5.250%, 8/15/34 (Pre-refunded 8/15/14) – NPFG Insured 8/14 at 100.00 A (4) Myrtle Beach, South Carolina, Hospitality and Accommodation Fee Revenue Bonds, Series 2004A, 5.000%, 6/01/36 – FGIC Insured 6/14 at 100.00 A+ Piedmont Municipal Power Agency, South Carolina, Electric Revenue Bonds, Series 2004A-2, 0.000%, 1/01/23 – FGIC Insured No Opt. Call A South Carolina Transportation Infrastructure Bank, Revenue Bonds, Series 2010A, 5.250%, 10/01/40 10/19 at 100.00 A1 Total South Carolina South Dakota – 0.5% (0.3% of Total Investments) South Dakota Health and Educational Facilities Authority, Revenue Bonds, Sanford Health, Series 2007, 5.000%, 11/01/40 5/17 at 100.00 A+ Tennessee – 0.2% (0.1% of Total Investments) Metropolitan Government of Nashville-Davidson County Health and Educational Facilities Board, Tennessee, Revenue Refunding and Improvement Bonds, Meharry Medical College, Series 1996, 6.000%, 12/01/19 – AMBAC Insured 12/17 at 100.00 N/R Sumner County Health, Educational, and Housing Facilities Board, Tennessee, Revenue Refunding Bonds, Sumner Regional Health System Inc., Series 2007, 5.500%, 11/01/46 (5) 11/17 at 100.00 N/R Total Tennessee Texas – 13.9% (9.2% of Total Investments) Beaumont Independent School District, Jefferson County, Texas, General Obligation Bonds, Series 2008, 5.000%, 2/15/38 2/17 at 100.00 AAA Brazos River Authority, Texas, Revenue Refunding Bonds, Houston Lighting and Power Company, Series 1998, 5.050%, 11/01/18 – AMBAC Insured (Alternative Minimum Tax) No Opt. Call A Brownsville, Texas, Utility System Priority Revenue Bonds, Series 2005A, 5.000%, 9/01/26 (Pre-refunded 9/01/15) – AMBAC Insured 9/15 at 100.00 A2 (4) Nuveen Investments 49 NMA Nuveen Municipal Advantage Fund, Inc. (continued) Portfolio of Investments October 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Texas (continued) $ Brownsville, Texas, Utility System Priority Revenue Bonds, Series 2005A, 5.000%, 9/01/26 – AMBAC Insured 9/15 at 100.00 A+ $ Capital Area Cultural Education Facilities Finance Corporation, Texas, Revenue Bonds, The Roman Catholic Diocese of Austin, Series 2005B. Remarketed, 6.125%, 4/01/45 4/20 at 100.00 Baa1 Central Texas Regional Mobility Authority, Revenue Bonds, Senior Lien Series 2011, 6.000%, 1/01/41 1/21 at 100.00 Baa2 20 Denton Independent School District, Denton County, Texas, General Obligation Bonds, Refunding Series 2004, 5.000%, 8/15/33 No Opt. Call AAA Denton Independent School District, Denton County, Texas, General Obligation Bonds, Refunding Series 2004, 5.000%, 8/15/33 (Pre-refunded 8/15/14) 8/14 at 100.00 N/R (4) Ennis Independent School District, Ellis County, Texas, General Obligation Bonds, Series 2006, 0.000%, 8/15/26 8/16 at 60.73 Aaa Grand Parkway Transportation Corporation, Texas, System Toll Revenue Bonds, Subordinate Lien Series 2013B, 5.250%, 10/01/51 10/23 at 100.00 AA+ Harris County Hospital District, Texas, Revenue Bonds, Series 2007A, 5.250%, 2/15/42 – NPFG Insured 2/17 at 100.00 AA+ Katy Independent School District, Harris, Fort Bend and Waller Counties, Texas, General Obligation Bonds, Refunding Series 2007C, 5.625%, 2/15/14 No Opt. Call AAA Kerrville Health Facilities Development Corporation, Texas, Revenue Bonds, Sid Peterson Memorial Hospital Project, Series 2005, 5.375%, 8/15/35 2/16 at 100.00 BBB– Laredo Independent School District, Webb County, Texas, General Obligation Bonds, Series 2006, 5.000%, 8/01/29 8/16 at 100.00 AAA Leander Independent School District, Williamson and Travis Counties, Texas, General Obligation Bonds, Series 2005, 0.000%, 8/15/34 – FGIC Insured 8/15 at 35.34 AA– Leander Independent School District, Williamson and Travis Counties, Texas, General Obligation Bonds, Series 2007, 0.000%, 8/15/14 No Opt. Call AAA Leander Independent School District, Williamson and Travis Counties, Texas, General Obligation Bonds, Series 2008, 0.000%, 8/15/39 8/17 at 27.35 AAA Marble Falls Independent School District, Burnet County, Texas, General Obligation Bonds, Series 2007, 5.000%, 8/15/34 8/16 at 100.00 Aaa North Texas Tollway Authority, First Tier System Revenue Refunding Bonds, Capital Appreciation Series 2008I: 0.000%, 1/01/42 – AGC Insured 1/25 at 100.00 AA– 0.000%, 1/01/43 1/25 at 100.00 A2 Texas Municipal Gas Acquisition and Supply Corporation III, Gas Supply Revenue Bonds, Series 2012, 5.000%, 12/15/29 No Opt. Call A3 Texas Transportation Commission, Central Texas Turnpike System Revenue Bonds, First Tier Refunding Series 2012A, 5.000%, 8/15/41 8/22 at 100.00 A– Texas Turnpike Authority, Central Texas Turnpike System Revenue Bonds, First Tier Series 2002A, 0.000%, 8/15/25 – AMBAC Insured No Opt. Call A– Wylie Independent School District, Collin County, Texas, General Obligation Bonds, Series 2005, 0.000%, 8/15/21 (Pre-refunded 8/15/15) 8/15 at 74.57 AAA Total Texas Utah – 0.5% (0.3% of Total Investments) Riverton, Utah, Hospital Revenue Bonds, IHC Health Services, Inc., Series 2009, 5.000%, 8/15/41 8/19 at 100.00 AA+ 50 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Virgin Islands – 0.3% (0.2% of Total Investments) $ Virgin Islands Public Finance Authority, Matching Fund Revenue Loan Note – Diageo Project, Series 2009A, 6.750%, 10/01/37 10/19 at 100.00 BBB $ Virginia – 1.2% (0.8% of Total Investments) Henrico County Economic Development Authority, Virginia, Revenue Bonds, Bon Secours Health System Obligated Group, Series 2013, 5.000%, 11/01/30 No Opt. Call A– Route 460 Funding Corporation, Virginia, Toll Road Revenue Bonds, Series 2012B, 0.000%, 7/01/34 No Opt. Call BBB– Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset-Backed Bonds, Series 2007B2, 5.200%, 6/01/46 6/17 at 100.00 B2 Virginia Small Business Financing Authority, Senior Lien Revenue Bonds, Elizabeth River Crossing, Opco LLC Project, Series 2012, 5.500%, 1/01/42 (Alternative Minimum Tax) 7/22 at 100.00 BBB– Total Virginia Washington – 1.1% (0.7% of Total Investments) Central Puget Sound Regional Transit Authority, Washington, Sales Tax and Motor Vehicle Excise Tax Bonds, Series 1999, 4.750%, 2/01/28 – FGIC Insured 2/14 at 100.00 AAA Grant County Public Utility District 2, Washington, Revenue Bonds, Wanapum Hydroelectric Development, Series 2006B, 5.000%, 1/01/32 – NPFG Insured 1/17 at 100.00 AA Washington State Health Care Facilities Authority, Revenue Bonds, Fred Hutchinson Cancer Research Center, Series 2009A, 6.000%, 1/01/33 7/19 at 100.00 A Washington State, Motor Vehicle Fuel Tax General Obligation Bonds, Series 2003F, 0.000%, 12/01/24 – NPFG Insured No Opt. Call AA+ Total Washington Wisconsin – 0.7% (0.5% of Total Investments) Green Bay, Wisconsin, Water System Revenue Bonds, Series 2004, 5.000%, 11/01/29 – AGM Insured 11/14 at 100.00 Aa2 Southeast Wisconsin Professional Baseball Park District, Sales Tax Revenue Refunding Bonds, Series 1998A, 5.500%, 12/15/19 – NPFG Insured (ETM) No Opt. Call AA– (4) Total Wisconsin $ Total Municipal Bonds (cost $920,866,384) Nuveen Investments 51 NMA Nuveen Municipal Advantage Fund, Inc. (continued) Portfolio of Investments October 31, 2013 Principal Amount (000) Description (1) Coupon Maturity Ratings (3) Value Corporate Bonds – 0.0% (0.0% of Total Investments) Transportation – 0.0% (0.0% of Total Investments) $ Las Vegas Monorail Company, Senior Interest Bonds (7), (8) 5.500% 7/15/19 N/R $ 60 Las Vegas Monorail Company, Senior Interest Bonds (7), (8) 3.000% 7/15/55 N/R $ Total Corporate Bonds (cost $10,803) Total Long-Term Investments – (cost $920,877,187) Floating Rate Obligations – (7.4)% ) Variable Rate Demand Preferred Shares, at Liquidation Value – (48.4)% (9) ) Other Assets Less Liabilities – (4.6)% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. At or subsequent to the end of the reporting period, this security is non-income producing. Non-income producing security, in the case of a fixed-income security, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Investment valued at fair value using methods determined in good faith by, or at the discretion of, the Board of Directors. For fair value measurement disclosure purposes, investment categorized as Level 3. See Notes to Financial Statements, Note 2 – Investment Valuation and Fair Value Measurements for more information. During January 2010, Las Vegas Monorail Company (“Las Vegas Monorail”) filed for federal bankruptcy protection. During March 2012, Las Vegas Monorail emerged from federal bankruptcy with the acceptance of a reorganization plan assigned by the Federal Bankruptcy Court. Under the reorganization plan, the Fund surrendered its Las Vegas Monorail Project Revenue Bonds, First Tier, Series 2000 and in turn received two senior interest corporate bonds: the first with an annual coupon rate of 5.500% maturing on July 15, 2019 and the second with an annual coupon rate of 3.000% (5.500% after December 31, 2015) maturing on July 15, 2055. The Fund’s custodian is not accruing income on the Fund’s records for either senior interest corporate bond. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 32.0%. WI/DD Purchased on a when-issued or delayed delivery basis. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Note 3 – Portfolio Securities and Investments in Derivatives, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. 52 Nuveen Investments NMO Nuveen Municipal Market Opportunity Fund, Inc. Portfolio of Investments October 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 157.2% (100.0% of Total Investments) MUNICIPAL BONDS – 157.2% (100.0% of Total Investments) Alabama – 0.8% (0.5% of Total Investments) Henry County Water Authority, Alabama, Water Revenue Bonds, Series 2006: $ 5.000%, 1/01/36 (Pre-refunded 1/01/16) – RAAI Insured 1/16 at 100.00 N/R (4) $ 5.000%, 1/01/41 (Pre-refunded 1/01/16) – RAAI Insured 1/16 at 100.00 N/R (4) Henry County Water Authority, Alabama, Water Revenue Bonds, Series 2006: 5.000%, 1/01/36 – RAAI Insured 1/16 at 100.00 N/R 5.000%, 1/01/41 – RAAI Insured 1/16 at 100.00 N/R Total Alabama Alaska – 3.0% (1.9% of Total Investments) Alaska Housing Finance Corporation, General Housing Purpose Bonds, Series 2005A: 5.250%, 12/01/34 – FGIC Insured (UB) 12/14 at 100.00 AA+ 5.250%, 12/01/41 – FGIC Insured (UB) 12/14 at 100.00 AA+ Alaska Housing Finance Corporation, General Housing Purpose Bonds, Series 2005B-2, 5.250%, 12/01/30 – NPFG Insured 6/15 at 100.00 AA+ Northern Tobacco Securitization Corporation, Alaska, Tobacco Settlement Asset-Backed Bonds, Series 2006A, 5.000%, 6/01/46 6/14 at 100.00 B2 Total Alaska Arizona – 0.9% (0.6% of Total Investments) Phoenix Civic Improvement Corporation, Arizona, Junior Lien Airport Revenue Bonds, Series 2010A, 5.000%, 7/01/40 7/20 at 100.00 A+ Phoenix Civic Improvement Corporation, Arizona, Subordinate Excise Tax Revenue Bonds, Civic Plaza Expansion Project, Series 2005A, 5.000%, 7/01/35 – FGIC Insured No Opt. Call AA Total Arizona California – 24.2% (15.4% of Total Investments) Antelope Valley Union High School District, Los Angeles County, California, General Obligation Bonds, Series 2004B, 0.000%, 8/01/29 – NPFG Insured No Opt. Call Aa3 Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Series 2009F-1: 5.125%, 4/01/39 4/19 at 100.00 AA 5.625%, 4/01/44 4/19 at 100.00 AA Beverly Hills Unified School District, Los Angeles County, California, General Obligation Bonds, Series 2009, 0.000%, 8/01/33 No Opt. Call Aa1 California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Los Angeles County Securitization Corporation, Series 2006A, 5.600%, 6/01/36 12/18 at 100.00 BB– California Department of Water Resources, Central Valley Project Water System Revenue Bonds, Series 2009-AF, 5.000%, 12/01/29 12/18 at 100.00 AAA California Educational Facilities Authority, Revenue Refunding Bonds, Loyola Marymount University, Series 2001A, 0.000%, 10/01/39 – NPFG Insured No Opt. Call A2 California State, General Obligation Bonds, Series 2004, 5.000%, 6/01/31 – AMBAC Insured 12/14 at 100.00 AA+ California State, General Obligation Bonds, Various Purpose Series 2010: 5.250%, 3/01/30 3/20 at 100.00 A1 5.250%, 11/01/40 11/20 at 100.00 A1 California State, Various Purpose General Obligation Bonds, Series 2005, 4.750%, 3/01/35 – NPFG Insured (UB) 3/16 at 100.00 A1 California Statewide Communities Development Authority, Revenue Bonds, Cottage Health System Obligated Group, Series 2010, 5.250%, 11/01/30 11/20 at 100.00 AA– Nuveen Investments 53 NMO Nuveen Municipal Market Opportunity Fund, Inc. (continued) Portfolio of Investments October 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value California (continued) $ California Statewide Community Development Authority, Revenue Bonds, Kaiser Permanente System, Series 2006, 5.250%, 3/01/45 3/16 at 100.00 A+ $ California Statewide Community Development Authority, Revenue Bonds, St. Joseph Health System, Series 2007A, 5.750%, 7/01/47 – FGIC Insured 7/18 at 100.00 AA– Castaic Lake Water Agency, California, Certificates of Participation, Water System Improvement Project, Series 1999, 0.000%, 8/01/29 – AMBAC Insured No Opt. Call AA Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement Asset-Backed Revenue Bonds, Series 2005A: 0.000%, 6/01/26 – AGM Insured No Opt. Call AA– 5.000%, 6/01/45 6/15 at 100.00 A2 Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 4.500%, 6/01/27 6/17 at 100.00 B 5.125%, 6/01/47 6/17 at 100.00 B Huntington Beach Union High School District, Orange County, California, General Obligation Bonds, Series 2007, 0.000%, 8/01/32 – FGIC Insured No Opt. Call Aa2 Lincoln Unified School District, Placer County, California, Community Facilities District 1, Special Tax Bonds, Series 2005, 0.000%, 9/01/26 – AMBAC Insured No Opt. Call N/R Los Angeles County Sanitation Districts Financing Authority, California, Capital Projects Revenue Bonds, District 14, Series 2005, 5.000%, 10/01/34 – FGIC Insured 10/15 at 100.00 AA– Los Angeles Department of Water and Power, California, Electric Plant Revenue Bonds, Second Series 1993, 4.750%, 10/15/20 (ETM) 4/14 at 100.00 N/R (4) Los Angeles Department of Water and Power, California, Electric Plant Revenue Bonds, Series 1994, 5.375%, 2/15/34 (ETM) 2/14 at 100.00 N/R (4) Los Angeles Department of Water and Power, California, Power System Revenue Bonds, Series 2005A-2, 5.000%, 7/01/22 – AGM Insured 7/15 at 100.00 AA– Mount San Antonio Community College District, Los Angeles County, California, General Obligation Bonds, Election of 2008, Series 2013A, 0.000%, 8/01/43 8/35 at 100.00 AA M-S-R Energy Authority, California, Gas Revenue Bonds, Citigroup Prepay Contracts, Series 2009B, 6.500%, 11/01/39 No Opt. Call A New Haven Unified School District, California, General Obligation Bonds, Refunding Series 2009, 0.000%, 8/01/34 – AGC Insured No Opt. Call AA– Norwalk La Mirada Unified School District, Los Angeles County, California, General Obligation Bonds, Election of 2002 Series 2005B, 0.000%, 8/01/29 No Opt. Call AA– Pajaro Valley Unified School District, Santa Cruz County, California, General Obligation Bonds, Series 2005B, 0.000%, 8/01/29 – AGM Insured No Opt. Call Aa2 Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2010, 6.000%, 11/01/30 11/20 at 100.00 Baa3 Palomar Pomerado Health, California, General Obligation Bonds, Election of 2004, Series 2007A: 0.000%, 8/01/24 – NPFG Insured No Opt. Call A+ 5.000%, 8/01/32 – NPFG Insured 8/17 at 100.00 A+ Redding, California, Electric System Revenue Certificates of Participation, Series 2005, 5.000%, 6/01/30 – FGIC Insured 6/15 at 100.00 A San Diego Community College District, California, General Obligation Bonds, Series 2005, 5.000%, 5/01/25 (Pre-refunded 5/01/15) – AGM Insured 5/15 at 100.00 AA+ (4) San Joaquin Hills Transportation Corridor Agency, Orange County, California, Toll Road Revenue Refunding Bonds, Series 1997A: 5.650%, 1/15/17 – NPFG Insured 1/14 at 102.00 A 0.000%, 1/15/35 – NPFG Insured No Opt. Call A San Jose-Evergreen Community College District, Santa Clara County, California, General Obligation Bonds, Series 2005A, 0.000%, 9/01/28 – NPFG Insured 9/15 at 100.00 Aa1 54 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value California (continued) $ Sanger Unified School District, Fresno County, California, General Obligation Bonds, Series 2006A, 5.000%, 8/01/27 – AGM Insured 8/16 at 102.00 AA– $ Santa Monica Community College District, Los Angeles County, California, General Obligation Bonds, Series 2005C, 0.000%, 8/01/25 (Pre-refunded 8/01/15) – NPFG Insured 8/15 at 61.27 AA (4) Total California Colorado – 8.6% (5.5% of Total Investments) Arkansas River Power Authority, Colorado, Power Revenue Bonds, Series 2006, 5.250%, 10/01/40 – SYNCORA GTY Insured 10/16 at 100.00 BBB– Colorado Department of Transportation, Revenue Anticipation Bonds, Series 2003A, 5.250%, 12/15/15 (Pre-refunded 12/15/13) – AMBAC Insured 12/13 at 100.00 AA (4) Colorado Health Facilities Authority, Colorado, Revenue Bonds, Sisters of Charity of Leavenworth Health Services Corporation, Series 2010A, 5.000%, 1/01/40 1/20 at 100.00 AA– Colorado Health Facilities Authority, Colorado, Revenue Bonds, Yampa Valley Medical Center, Series 2007, 5.125%, 9/15/29 9/17 at 100.00 BBB+ E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 2000B: 0.000%, 9/01/22 – NPFG Insured No Opt. Call A 0.000%, 9/01/30 – NPFG Insured No Opt. Call A 0.000%, 9/01/33 – NPFG Insured No Opt. Call A E-470 Public Highway Authority, Colorado, Toll Revenue Bonds, Series 2004B: 0.000%, 9/01/27 – NPFG Insured 9/20 at 67.94 A 0.000%, 9/01/31 – NPFG Insured 9/20 at 53.77 A 0.000%, 9/01/32 – NPFG Insured 9/20 at 50.83 A 0.000%, 3/01/36 – NPFG Insured 9/20 at 41.72 A Regional Transportation District, Colorado, Denver Transit Partners Eagle P3 Project Private Activity Bonds, Series 2010, 6.500%, 1/15/30 7/20 at 100.00 Baa3 Total Colorado District of Columbia – 1.6% (1.0% of Total Investments) Washington Convention Center Authority, District of Columbia, Dedicated Tax Revenue Bonds, Senior Lien Refunding Series 2007A, 4.500%, 10/01/30 – AMBAC Insured 10/16 at 100.00 A1 Florida – 6.4% (4.0% of Total Investments) Alachua County Health Facilities Authority, Florida, Revenue Bonds, Shands Teaching Hospital and Clinics Inc., Series 1996A, 6.250%, 12/01/16 – NPFG Insured No Opt. Call A Brevard County School Board, Florida, Certificates of Participation, Series 2007C, 5.000%, 7/01/21 – AMBAC Insured 7/17 at 100.00 Aa3 Broward County, Florida, General Obligation Bonds, Series 2004, 5.000%, 1/01/20 (Pre-refunded 1/01/14) 1/14 at 100.00 Aaa Florida Housing Finance Corporation, Homeowner Mortgage Revenue Bonds, Series 2008, Trust 1191, 8.705%, 1/01/27 (Alternative Minimum Tax) (IF) 1/17 at 100.00 AA+ Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2010A-1, 5.375%, 10/01/41 10/20 at 100.00 A Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2010B, 5.000%, 10/01/26 10/20 at 100.00 A Miami-Dade County, Florida, General Obligation Bonds, Parks Program, Series 2005, 4.300%, 11/01/30 – NPFG Insured 11/15 at 100.00 Aa2 Miami-Dade County, Florida, Public Facilities Revenue Bonds, Jackson Health System, Series 2005B, 5.000%, 6/01/22 – NPFG Insured 6/15 at 100.00 Aa3 Orange County School Board, Florida, Certificates of Participation, Series 2004A, 5.000%, 8/01/29 – AMBAC Insured 8/14 at 100.00 Aa2 Orange County School Board, Florida, Certificates of Participation, Series 2005B, 5.000%, 8/01/25 – AMBAC Insured 8/15 at 100.00 Aa2 Nuveen Investments 55 NMO Nuveen Municipal Market Opportunity Fund, Inc. (continued) Portfolio of Investments October 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Florida (continued) $ Orange County, Florida, Tourist Development Tax Revenue Bonds, Refunding Series 2007, 4.750%, 10/01/29 – FGIC Insured No Opt. Call AA– $ Orlando, Florida, Tourist Development Tax Revenue Bonds, Senior Lien 6th Cent Contract Payments, Series 2008A, 5.250%, 11/01/23 – AGC Insured 11/17 at 100.00 AA– South Miami Health Facilities Authority, Florida, Hospital Revenue, Baptist Health System Obligation Group, Series 2007, 5.000%, 8/15/37 8/17 at 100.00 AA Total Florida Georgia – 1.6% (1.0% of Total Investments) Gainesville and Hall County Hospital Authority, Georgia, Revenue Anticipation Certificates, Northeast Georgia Health Services Inc., Series 2010B, 5.250%, 2/15/45 2/41 at 100.00 AA– Guam – 0.0% (0.0% of Total Investments) Guam International Airport Authority, Revenue Bonds, Series 2013C, 6.375%, 10/01/43 (Alternative Minimum Tax) 10/23 at 100.00 BBB Illinois – 17.3% (11.0% of Total Investments) Bolingbrook, Illinois, General Obligation Refunding Bonds, Series 2002B, 0.000%, 1/01/32 – FGIC Insured No Opt. Call Aa3 Chicago Board of Education, Cook County, Illinois, General Obligation Bonds, Dedicated Revenues Series 2011A, 5.000%, 12/01/41 12/21 at 100.00 A+ Chicago Board of Education, Illinois, Unlimited Tax General Obligation Bonds, Dedicated Tax Revenues, Series 1999A: 0.000%, 12/01/20 – FGIC Insured No Opt. Call A+ 5.500%, 12/01/26 – FGIC Insured No Opt. Call A+ Chicago, Illinois, Motor Fuel Tax Revenue Bonds, Series 2003A, 5.000%, 1/01/33 – AMBAC Insured 1/14 at 100.00 AA+ Chicago, Illinois, Motor Fuel Tax Revenue Bonds, Series 2008A, 5.000%, 1/01/38 – AGC Insured 1/18 at 100.00 AA+ Chicago, Illinois, Motor Fuel Tax Revenue Refunding Bonds, Series 1993, 5.375%, 1/01/14 – AMBAC Insured No Opt. Call AA+ Chicago, Illinois, Revenue Bonds, Midway Airport, Series 1998B, 5.000%, 1/01/28 – NPFG Insured 1/14 at 100.00 A Chicago, Illinois, Third Lien General Airport Revenue Bonds, O’Hare International Airport, Series 2003C-2, 5.250%, 1/01/30 – AGM Insured (Alternative Minimum Tax) 1/14 at 100.00 AA– Chicago, Illinois, Third Lien General Airport Revenue Bonds, O’Hare International Airport, Series 2005A, 5.250%, 1/01/26 – NPFG Insured 1/16 at 100.00 A Cook County, Illinois, General Obligation Bonds, Refunding Series 2010A, 5.250%, 11/15/33 11/20 at 100.00 AA Illinois Educational Facilities Authority, Revenue Bonds, Northwestern University, Series 2003, 5.000%, 12/01/33 (Pre-refunded 12/01/13) 12/13 at 100.00 AAA Illinois Finance Authority, Illinois, Northwestern University, Revenue Bonds, Series 2006, 5.000%, 12/01/42 (UB) 12/15 at 100.00 AAA Illinois Finance Authority, Revenue Bonds, Hospital Sisters Services Inc., Series 2007, 5.000%, 3/15/26 No Opt. Call AA– Illinois Finance Authority, Revenue Bonds, Memorial Health System, Series 2009, 5.500%, 4/01/34 4/19 at 100.00 A+ Illinois Finance Authority, Revenue Bonds, OSF Healthcare System, Refunding Series 2010A, 6.000%, 5/15/39 5/20 at 100.00 A Illinois Finance Authority, Revenue Bonds, OSF Healthcare System, Series 2007A, 5.750%, 11/15/37 11/17 at 100.00 A Illinois Finance Authority, Revenue Bonds, Provena Health, Series 2009A, 7.750%, 8/15/34 8/19 at 100.00 BBB+ Illinois Finance Authority, Revenue Bonds, Resurrection Health Care System, Series 1999B, 5.000%, 5/15/24 – AGM Insured 5/18 at 100.00 A2 Illinois Finance Authority, Revenue Refunding Bonds, Silver Cross Hospital and Medical Centers, Series 2008A, 5.500%, 8/15/30 8/18 at 100.00 BBB+ Illinois Toll Highway Authority, Toll Highway Revenue Bonds, Senior Lien Series 2013A, 5.000%, 1/01/38 1/23 at 100.00 AA– 56 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Illinois (continued) Lake and McHenry Counties Community Unit School District 118, Wauconda, Illinois, General Obligation Bonds, Series 2005B: $ 0.000%, 1/01/22 – AGM Insured 1/15 at 70.63 A1 $ 0.000%, 1/01/24 – AGM Insured 1/15 at 63.44 A1 Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion Project, Refunding Series 2010B-2, 5.000%, 6/15/50 6/20 at 100.00 AAA Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion Project, Series 2002A: 0.000%, 6/15/25 – NPFG Insured 6/22 at 101.00 AAA 0.000%, 6/15/30 – NPFG Insured No Opt. Call AAA 0.000%, 6/15/37 – NPFG Insured No Opt. Call AAA 0.000%, 12/15/38 – NPFG Insured No Opt. Call AAA Midlothian, Illinois, General Obligation Bonds, Series 2010A, 5.250%, 2/01/34 2/20 at 100.00 AA– Springfield, Illinois, Electric Revenue Bonds, Senior Lien Series 2007, 5.000%, 3/01/22 – NPFG Insured 3/17 at 100.00 A Sterling, Whiteside County, Illinois, General Obligation Bonds, Recovery Zone Facility Series 2010A, 5.250%, 5/01/31 – AGM Insured 5/20 at 100.00 AA– University of Illinois, Health Services Facilities System Revenue Bonds, Series 2013, 6.250%, 10/01/38 10/23 at 100.00 A Total Illinois Indiana – 3.3% (2.1% of Total Investments) Indiana Finance Authority Health System Revenue Bonds, Sisters of St. Francis Health Services, Inc. Obligated Group, Series 2009, 5.250%, 11/01/39 11/19 at 100.00 AA Indiana Finance Authority, Hospital Revenue Bonds, Community Health Network Project, Series 2012A, 4.000%, 5/01/35 5/23 at 100.00 A Indiana Finance Authority, Private Activity Bonds, Ohio River Bridges East End Crossing Project, Series 2013A, 5.000%, 7/01/48 (Alternative Minimum Tax) 7/23 at 100.00 BBB Indiana Finance Authority, Revenue Bonds, Trinity Health Care Group, Refunding Series 2009A, 5.250%, 12/01/38 12/19 at 100.00 Aa2 Indiana Municipal Power Agency, Power Supply Revenue Bonds, Series 2007A, 5.000%, 1/01/42 – NPFG Insured 1/17 at 100.00 A+ New Albany-Floyd County School Building Corporation, Indiana, First Mortgage Bonds, Series 2005, 5.000%, 7/15/26 (Pre-refunded 7/15/15) – AGM Insured 7/15 at 100.00 AA+ (4) Total Indiana Iowa – 1.9% (1.2% of Total Investments) Iowa Finance Authority, Health Facility Revenue Bonds, Care Initiatives Project, Series 2006A, 5.000%, 7/01/19 7/16 at 100.00 BB+ Iowa Finance Authority, Iowa, Midwestern Disaster Area Revenue Bonds, Iowa Fertilizer Company Project, Series 2013, 5.500%, 12/01/22 12/18 at 100.00 BB– Iowa Tobacco Settlement Authority, Tobacco Asset-Backed Revenue Bonds, Series 2005B, 5.600%, 6/01/34 6/17 at 100.00 B+ Total Iowa Kansas – 1.7% (1.1% of Total Investments) Kansas Development Finance Authority Hospital Revenue Bonds, Adventist Health System/Sunbelt Obligated Group, Series 2012A, 5.000%, 11/15/28 5/22 at 100.00 AA Overland Park Development Corporation, Kansas, First Tier Revenue Bonds, Overland Park Convention Center, Series 2007A, 5.125%, 1/01/22 – AMBAC Insured 1/17 at 100.00 BB+ Salina, Kansas, Hospital Revenue Bonds, Salina Regional Medical Center, Series 2006, 4.625%, 10/01/31 4/16 at 100.00 A1 Wyandotte County-Kansas City Unified Government, Kansas, Sales Tax Special Obligation Capital Appreciation Revenue Bonds Redevelopment Project Area B – Major Multi-Sport Athletic Complex Project, Subordinate Lien Series 2010B, 0.000%, 6/01/21 No Opt. Call BBB+ Total Kansas Nuveen Investments 57 NMO Nuveen Municipal Market Opportunity Fund, Inc. (continued) Portfolio of Investments October 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Kentucky – 0.2% (0.1% of Total Investments) $ Kentucky Economic Development Finance Authority, Louisville Arena Project Revenue Bonds, Louisville Arena Authority, Inc., Series 2008-A1, 6.000%, 12/01/38 – AGC Insured 6/18 at 100.00 AA– $ Louisiana – 0.3% (0.2% of Total Investments) Louisiana Public Facilities Authority, Revenue Bonds, Baton Rouge General Hospital, Series 2004, 5.250%, 7/01/24 (Pre-refunded 7/01/14) – NPFG Insured 7/14 at 100.00 A (4) Maryland – 1.1% (0.7% of Total Investments) Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue Bonds, Series 2007D, 4.900%, 9/01/42 (Alternative Minimum Tax) 3/17 at 100.00 Aa2 Maryland Department of Transportation, Consolidated Transportation Revenue Bonds, Series 2002, 5.500%, 2/01/16 No Opt. Call AAA Total Maryland Massachusetts – 1.5% (1.0% of Total Investments) Massachusetts Bay Transportation Authority, Assessment Bonds, Series 2004A, 5.000%, 7/01/28 (Pre-refunded 7/01/14) 7/14 at 100.00 AA+ (4) Massachusetts Development Finance Authority, Revenue Bonds, 100 Cambridge Street Redevelopment, M/SRBC Project, Series 2002A, 5.125%, 2/01/34 – NPFG Insured 1/14 at 100.00 A Massachusetts School Building Authority, Dedicated Sales Tax Revenue Bonds, Senior Series 2013A, 5.000%, 5/15/43 5/23 at 100.00 AA+ Massachusetts School Building Authority, Dedicated Sales Tax Revenue Bonds, Series 2005A, 5.000%, 8/15/30 8/15 at 100.00 AA+ Massachusetts School Building Authority, Dedicated Sales Tax Revenue Bonds, Series 2005A: 5.000%, 8/15/30 (Pre-refunded 8/15/15) – AGM Insured 8/15 at 100.00 Aa2 (4) 5.000%, 8/15/30 (Pre-refunded 8/15/15) 8/15 at 100.00 Aa2 (4) Total Massachusetts Michigan – 4.6% (2.9% of Total Investments) Detroit Water and Sewerage Department, Michigan, Sewage Disposal System Revenue Bonds, Refunding Senior Lien Series 2012A, 5.000%, 7/01/32 7/22 at 100.00 BBB+ Detroit, Michigan, Distributable State Aid General Obligation Bonds, Limited Tax Series 2010, 4.500%, 11/01/23 11/20 at 100.00 AA Detroit, Michigan, Senior Lien Sewerage Disposal System Revenue Bonds, Series 2001B, 5.500%, 7/01/29 – FGIC Insured No Opt. Call A Detroit, Michigan, Senior Lien Sewerage Disposal System Revenue Bonds, Series 2003A, 5.000%, 7/01/23 – AGM Insured 1/14 at 100.00 AA– Detroit, Michigan, Water Supply System Senior Lien Revenue Bonds, Series 1997A, 6.000%, 7/01/14 – NPFG Insured No Opt. Call A Detroit, Michigan, Water Supply System Senior Lien Revenue Bonds, Series 2004A, 5.250%, 7/01/18 – NPFG Insured 7/16 at 100.00 A Detroit, Michigan, Water Supply System Senior Lien Revenue Refunding Bonds, Series 2006D: 5.000%, 7/01/32 – AGM Insured 7/16 at 100.00 AA– 4.625%, 7/01/32 – AGM Insured 7/16 at 100.00 AA– Michigan State Hospital Finance Authority, Hospital Revenue Bonds, Henry Ford Health System, Refunding Series 2009, 5.750%, 11/15/39 11/19 at 100.00 A Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Revenue Bonds, Series 2008A, 6.875%, 6/01/42 6/18 at 100.00 BB– Royal Oak Hospital Finance Authority, Michigan, Hospital Revenue Bonds, William Beaumont Hospital, Refunding Series 2009V, 8.250%, 9/01/39 9/18 at 100.00 A1 Total Michigan 58 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Minnesota – 0.6% (0.4% of Total Investments) $ Minnesota Agricultural and Economic Development Board, Healthcare System Revenue Bonds, Fairview Hospital and Healthcare Services, Series 2000A, 6.375%, 11/15/29 1/14 at 100.00 A $ St. Paul Housing and Redevelopment Authority, Minnesota, Sales Tax Revenue Refunding Bonds, Civic Center Project, Series 1996, 7.100%, 11/01/23 – AGM Insured 11/15 at 103.00 AA– Total Minnesota Mississippi – 0.9% (0.6% of Total Investments) Mississippi Business Finance Corporation, Pollution Control Revenue Refunding Bonds, System Energy Resources Inc. Project, Series 1998, 5.875%, 4/01/22 4/14 at 100.00 BBB Missouri – 2.9% (1.9% of Total Investments) Kansas City Municipal Assistance Corporation, Missouri, Leasehold Revenue Bonds, Series 2004B-1: 0.000%, 4/15/27 – AMBAC Insured No Opt. Call AA– 0.000%, 4/15/31 – AMBAC Insured No Opt. Call AA– Missouri State Health and Educational Facilities Authority, Health Facilities Revenue Bonds, CoxHealth, Series 2013A, 5.000%, 11/15/48 11/23 at 100.00 A2 Saint Louis, Missouri, Parking Revenue Bonds, Series 2006A, 5.000%, 12/15/31 – NPFG Insured 12/16 at 100.00 A Total Missouri Nebraska – 1.9% (1.2% of Total Investments) Omaha Convention Hotel Corporation, Nebraska, Convention Center Revenue Bonds, Series 2007, 5.000%, 2/01/35 – AMBAC Insured 2/17 at 100.00 Aa3 Nevada – 5.1% (3.2% of Total Investments) Clark County, Nevada, Airport Revenue Bonds, Subordinate Lien Series 2010B, 5.750%, 7/01/42 1/20 at 100.00 A+ Clark County, Nevada, Passenger Facility Charge Revenue Bonds, Las Vegas-McCarran International Airport, Series 2010A, 5.250%, 7/01/42 1/20 at 100.00 A+ Reno, Nevada, Capital Improvement Revenue Bonds, Series 2005B, 0.000%, 6/01/37 – FGIC Insured 6/15 at 33.61 A Reno, Nevada, Health Facilities Revenue Bonds, Catholic Healthcare West, Trust 2634A, 18.714%, 7/01/31 – BHAC Insured (IF), (5) 7/17 at 100.00 AA+ Total Nevada New Hampshire – 0.5% (0.3% of Total Investments) New Hampshire Business Finance Authority, Revenue Bonds, Elliot Hospital Obligated Group Issue, Series 2009A, 6.125%, 10/01/39 10/19 at 100.00 Baa1 New Jersey – 2.3% (1.5% of Total Investments) New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Barnabas Health Care System, Refunding Series 2006B, 0.000%, 7/01/37 1/17 at 35.47 BBB+ New Jersey Turnpike Authority, Revenue Bonds, Growth and Income Securities, Series 2004B, 0.000%, 1/01/35 – AMBAC Insured 1/17 at 100.00 A+ Rahway Valley Sewerage Authority, New Jersey, Sewer Revenue Bonds, Series 2005A, 0.000%, 9/01/25 – NPFG Insured No Opt. Call Aa2 Rutgers State University, New Jersey, Revenue Bonds, Refunding Series 2013L, 5.000%, 5/01/43 5/23 at 100.00 AA– Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2007-1A, 5.000%, 6/01/41 6/17 at 100.00 B2 Total New Jersey New York – 6.4% (4.1% of Total Investments) Brooklyn Arena Local Development Corporation, New York, Payment in Lieu of Taxes Revenue Bonds, Barclays Center Project, Series 2009, 0.000%, 7/15/45 No Opt. Call BBB– Dormitory Authority of the State of New York, Revenue Bonds, The New York and Presbyterian Hospital Project, Series 2007, 5.250%, 8/15/26 (Pre-refunded 8/15/14) – AGM Insured 8/14 at 100.00 AA– (4) Nuveen Investments 59 NMO Nuveen Municipal Market Opportunity Fund, Inc. (continued) Portfolio of Investments October 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value New York (continued) $ Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Senior Fiscal 2012 Series 2011A, 5.250%, 2/15/47 2/21 at 100.00 A $ Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006B, 5.000%, 12/01/35 6/16 at 100.00 A– Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Refunding Series 2012F, 5.000%, 11/15/26 11/22 at 100.00 A Monroe County Industrial Development Corporation, New York, FHA Insured Mortgage Revenue Bonds, Unity Hospital of Rochestor Project, Series 2010, 5.750%, 8/15/30 2/21 at 100.00 Aa2 New York City Industrial Development Agency, New York, American Airlines-JFK International Airport Special Facility Revenue Bonds, Series 2005, 7.500%, 8/01/16 (Alternative Minimum Tax) No Opt. Call N/R 5 New York City, New York, General Obligation Bonds, Fiscal Series 1997H, 6.125%, 8/01/25 1/14 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal Series 2002G: 20 5.000%, 8/01/17 1/14 at 100.00 AA 5.750%, 8/01/18 1/14 at 100.00 AA New York Liberty Development Corporation, Liberty Revenue Bonds, 4 World Trade Center Project, Series 2011, 5.750%, 11/15/51 No Opt. Call A+ Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC Project, Eighth Series 2010, 5.500%, 12/01/31 12/20 at 100.00 BBB Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC, Sixth Series 1997: 6.250%, 12/01/15 – NPFG Insured (Alternative Minimum Tax) No Opt. Call A 5.750%, 12/01/22 – NPFG Insured (Alternative Minimum Tax) 12/13 at 100.00 A Total New York North Carolina – 4.5% (2.9% of Total Investments) Charlotte-Mecklenburg Hospital Authority, North Carolina, Healthcare System Revenue Bonds, DBA Carolinas Healthcare System, Series 2005A, 5.000%, 1/15/45 (Pre-refunded 1/15/15) 1/15 at 100.00 AA+ (4) North Carolina Capital Facilities Financing Agency, Revenue Bonds, Duke University, Series 2005A, 5.000%, 10/01/41 10/15 at 100.00 AA+ North Carolina Eastern Municipal Power Agency, Power System Revenue Bonds, Series 2005, 5.250%, 1/01/20 – AMBAC Insured 1/16 at 100.00 A– North Carolina Medical Care Commission, Health System Revenue Bonds, Mission St. Joseph’s Health System, Series 2007, 4.500%, 10/01/31 (UB) 10/17 at 100.00 AA– North Carolina Turnpike Authority, Triangle Expressway System Revenue Bonds, Series 2009A, 5.750%, 1/01/39 – AGC Insured 1/19 at 100.00 AA– Total North Carolina North Dakota – 0.3% (0.2% of Total Investments) Fargo, North Dakota, Health System Revenue Bonds, Sanford Health, Refunding Series 2011, 6.000%, 11/01/28 11/21 at 100.00 A+ Ohio – 9.2% (5.9% of Total Investments) Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.375%, 6/01/24 6/17 at 100.00 B– 5.125%, 6/01/24 6/17 at 100.00 B– 5.875%, 6/01/30 6/17 at 100.00 B 5.750%, 6/01/34 6/17 at 100.00 B 6.000%, 6/01/42 6/17 at 100.00 BB+ 6.500%, 6/01/47 6/17 at 100.00 B 5.875%, 6/01/47 6/17 at 100.00 B Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-3, 6.250%, 6/01/37 6/22 at 100.00 B Butler County, Ohio, Hospital Facilities Revenue Bonds, UC Health, Series 2010, 5.250%, 11/01/29 11/20 at 100.00 BBB+ Cleveland State University, Ohio, General Receipts Bonds, Series 2004, 5.250%, 6/01/24 (Pre-refunded 6/01/14) – FGIC Insured 6/14 at 100.00 A+ (4) 60 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Ohio (continued) $ Columbus City School District, Franklin County, Ohio, General Obligation Bonds, Series 2006, 4.250%, 12/01/32 – AGM Insured (UB) 12/16 at 100.00 AA+ $ Ohio Air Quality Development Authority, Ohio, Revenue Bonds, Ohio Valley Electric Corporation Project, Series 2009E, 5.625%, 10/01/19 No Opt. Call BBB– Ohio State, Hospital Facility Revenue Refunding Bonds, Cleveland Clinic Health System Obligated Group, Series 2009A, 5.500%, 1/01/39 1/19 at 100.00 Aa2 Ohio Turnpike Commission, Turnpike Revenue Bonds, Infrastructure Project, Junior Lien Series 2013A-1, 5.000%, 2/15/48 2/23 at 100.00 A+ Total Ohio Oklahoma – 0.3% (0.2% of Total Investments) Oklahoma Development Finance Authority, Health System Revenue Bonds, Integris Baptist Medical Center, Series 2008B, 5.250%, 8/15/38 8/18 at 100.00 AA– Pennsylvania – 6.3% (4.0% of Total Investments) Allegheny County Hospital Development Authority, Pennsylvania, University of Pittsburgh Medical Center Revenue Bonds, Series 2009A, 5.625%, 8/15/39 8/19 at 100.00 Aa3 Delaware County Industrial Development Authority, Pennsylvania, Resource Recovery Revenue Refunding Bonds, Series 1997A, 6.200%, 7/01/19 1/14 at 100.00 Ba1 Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Subordinate Special Revenue Bonds, Series 2010A, 0.000%, 12/01/34 12/20 at 100.00 AA Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Turnpike Subordinate Special Revenue, Series 2013A, 5.000%, 12/01/36 12/22 at 100.00 AA Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Subordinate Series 2009C, 0.000%, 6/01/33 – AGM Insured 6/26 at 100.00 AA Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Health System Revenue Bonds, Jefferson Health System, Series 2010B, 5.000%, 5/15/40 5/20 at 100.00 AA Total Pennsylvania Puerto Rico – 5.4% (3.4% of Total Investments) Puerto Rico Aqueduct and Sewerage Authority, Revenue Bonds, Senior Lien Series 2008A, 6.000%, 7/01/44 7/18 at 100.00 BBB– Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2007VV, 5.250%, 7/01/24 – FGIC Insured No Opt. Call A Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2010XX, 5.750%, 7/01/36 7/20 at 100.00 BBB Puerto Rico Housing Finance Authority, Capital Fund Program Revenue Bonds, Series 2003, 4.500%, 12/01/23 12/13 at 100.00 AA– Puerto Rico Housing Finance Authority, Capital Fund Program Revenue Bonds, Series 2003, 4.500%, 12/01/23 (Pre-refunded 12/01/13) 12/13 at 100.00 Aaa Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2009A, 6.000%, 8/01/42 8/19 at 100.00 A+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2010C, 5.250%, 8/01/41 8/20 at 100.00 A+ Total Puerto Rico Rhode Island – 0.5% (0.3% of Total Investments) Rhode Island Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds, Series 2002A, 6.250%, 6/01/42 1/14 at 100.00 BBB– South Carolina – 0.3% (0.2% of Total Investments) Medical University Hospital Authority, South Carolina, FHA-Insured Mortgage Revenue Bonds, Series 2004A, 5.250%, 8/15/34 (Pre-refunded 8/15/14) – NPFG Insured 8/14 at 100.00 A (4) Tennessee – 0.3% (0.2% of Total Investments) Chattanooga Health, Educational and Housing Facility Board, Tennessee, Hospital Revenue Bonds, Catholic Health Initiatives, Series 2013A, 5.250%, 1/01/45 (WI/DD, Settling 11/14/13) 1/23 at 100.00 A+ Nuveen Investments 61 NMO Nuveen Municipal Market Opportunity Fund, Inc. (continued) Portfolio of Investments October 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Texas – 18.1% (11.5% of Total Investments) $ Alliance Airport Authority, Texas, Special Facilities Revenue Bonds, American Airlines Inc., Series 2007, 5.250%, 12/01/29 (Alternative Minimum Tax) (6) 12/13 at 100.00 N/R $ Board of Regents of the University of Texas, Permanent University Fund Bonds, Refunding Series 2005B, 5.000%, 7/01/35 7/15 at 100.00 AAA Cedar Hill Independent School District, Dallas County, Texas, General Obligation Bonds, Refunding School Building Series 2005, 5.000%, 8/15/34 8/15 at 100.00 AAA Cedar Hill Independent School District, Dallas County, Texas, General Obligation Bonds, Refunding School Building Series 2005, 5.000%, 8/15/34 (Pre-refunded 8/15/15) 8/15 at 100.00 N/R (4) Cedar Hill Independent School District, Dallas County, Texas, General Obligation Bonds, Series 2002, 0.000%, 8/15/32 – FGIC Insured No Opt. Call AA– Central Texas Regional Mobility Authority, Revenue Bonds, Senior Lien Series 2005, 5.000%, 1/01/45 (Pre-refunded 1/01/15) – FGIC Insured 1/15 at 100.00 A (4) Central Texas Regional Mobility Authority, Revenue Bonds, Senior Lien Series 2011, 5.750%, 1/01/31 1/21 at 100.00 Baa2 Comal Independent School District, Comal, Bexar, Guadalupe, Hays, and Kendall Counties, Texas, General Obligation Bonds, Series 2005A, 0.000%, 2/01/23 No Opt. Call Aaa 20 Denton Independent School District, Denton County, Texas, General Obligation Bonds, Refunding Series 2004, 5.000%, 8/15/33 No Opt. Call AAA Denton Independent School District, Denton County, Texas, General Obligation Bonds, Refunding Series 2004, 5.000%, 8/15/33 (Pre-refunded 8/15/14) 8/14 at 100.00 N/R (4) Ennis Independent School District, Ellis County, Texas, General Obligation Bonds, Series 2006: 0.000%, 8/15/30 8/16 at 49.21 Aaa 0.000%, 8/15/31 8/16 at 46.64 Aaa Grand Parkway Transportation Corporation, Texas, System Toll Revenue Bonds, Subordinate Lien Series 2013B, 5.000%, 4/01/53 10/23 at 100.00 AA+ Harris County Hospital District, Texas, Revenue Bonds, Series 2007A, 5.250%, 2/15/42 – NPFG Insured 2/17 at 100.00 AA+ Houston, Texas, First Lien Combined Utility System Revenue Bonds, First Lien Series 2011A, 5.250%, 11/15/30 No Opt. Call AA Houston, Texas, Hotel Occupancy Tax and Special Revenue Bonds, Convention and Entertainment Project, Series 2001B, 0.000%, 9/01/32 – AMBAC Insured No Opt. Call A2 Houston, Texas, Senior Lien Airport System Revenue Bonds, Refunding Series 2009A, 5.500%, 7/01/39 7/18 at 100.00 AA– Humble Independent School District, Harris County, Texas, General Obligation Bonds, Refunding Series 2011B, 3.000%, 2/15/14 No Opt. Call AAA Leander Independent School District, Williamson and Travis Counties, Texas, General Obligation Bonds, Series 2005, 0.000%, 8/15/32 – FGIC Insured 8/15 at 39.49 AA– Leander Independent School District, Williamson and Travis Counties, Texas, General Obligation Bonds, Series 2006, 0.000%, 8/15/33 (Pre-refunded 8/15/14) 8/14 at 35.27 AAA Marble Falls Independent School District, Burnet County, Texas, General Obligation Bonds, Series 2007, 5.000%, 8/15/34 8/16 at 100.00 Aaa Midlothian Independent School District, Ellis County, Texas, General Obligation Bonds, Series 2005, 5.000%, 2/15/34 No Opt. Call Aaa Midlothian Independent School District, Ellis County, Texas, General Obligation Bonds, Series 2005, 5.000%, 2/15/34 (Pre-refunded 2/15/15) 2/15 at 100.00 N/R (4) North Texas Tollway Authority, First Tier System Revenue Refunding Bonds, Capital Appreciation Series 2008I, 0.000%, 1/01/43 1/25 at 100.00 A2 North Texas Tollway Authority, First Tier System Revenue Refunding Bonds, Series 2008D, 0.000%, 1/01/28 – AGC Insured No Opt. Call AA– Richardson Hospital Authority, Texas, Revenue Bonds, Richardson Regional Medical Center, Series 2004, 6.000%, 12/01/34 (Pre-refunded 12/01/13) 12/13 at 100.00 A+ (4) Tarrant County Cultural Education Facilities Finance Corporation, Revenue Bonds, Series 2007, 17.194%, 2/15/36 (IF) 2/17 at 100.00 AA– Tarrant County Cultural Education Facilities Finance Corporation, Texas, Hospital Revenue Bonds, Scott & White Healthcare Project, Series 2010, 5.500%, 8/15/45 8/20 at 100.00 AA– 62 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Texas (continued) Texas Municipal Gas Acquisition and Supply Corporation III, Gas Supply Revenue Bonds, Series 2012: $ 5.000%, 12/15/28 No Opt. Call A3 $ 5.000%, 12/15/32 No Opt. Call A3 Texas State, General Obligation Bonds, Transportation Commission Highway Improvement Series 2012A, 5.000%, 4/01/31 No Opt. Call AAA Texas Transportation Commission, Central Texas Turnpike System Revenue Bonds, First Tier Refunding Series 2012A, 5.000%, 8/15/41 8/22 at 100.00 A– White Settlement Independent School District, Tarrant County, Texas, General Obligation Bonds, Series 2005, 0.000%, 8/15/34 8/15 at 36.81 AAA Wylie Independent School District, Collin County, Texas, General Obligation Bonds, Series 2005: 0.000%, 8/15/23 (Pre-refunded 8/15/15) 8/15 at 67.10 AAA 0.000%, 8/15/24 (Pre-refunded 8/15/15) 8/15 at 63.56 AAA Total Texas Utah – 1.0% (0.6% of Total Investments) Riverton, Utah, Hospital Revenue Bonds, IHC Health Services, Inc., Series 2009, 5.000%, 8/15/41 8/19 at 100.00 AA+ Utah Transit Authority, Sales Tax Revenue Bonds, Series 2007A, 0.000%, 6/15/25 – NPFG Insured No Opt. Call A1 West Valley City Municipal Building Authority, Salt Lake County, Utah, Lease Revenue Bonds, Series 2006A., 4.500%, 8/01/23 – FGIC Insured 8/16 at 100.00 A+ Total Utah Virginia – 4.7% (3.0% of Total Investments) Henrico County Economic Development Authority, Virginia, Revenue Bonds, Bon Secours Health System Obligated Group, Series 2013, 5.000%, 11/01/30 No Opt. Call A– Metropolitan Washington Airports Authority, Virginia, Dulles Toll Road Revenue Bonds, Series 2009C, 0.000%, 10/01/41 – AGC Insured 10/26 at 100.00 AA– Route 460 Funding Corporation, Virginia, Toll Road Revenue Bonds, Series 2012A, 5.125%, 7/01/49 No Opt. Call BBB– Route 460 Funding Corporation, Virginia, Toll Road Revenue Bonds, Series 2012B, 0.000%, 7/01/44 No Opt. Call BBB– Virginia Small Business Financing Authority, Senior Lien Revenue Bonds, Elizabeth River Crossing, Opco LLC Project, Series 2012, 5.500%, 1/01/42 (Alternative Minimum Tax) 7/22 at 100.00 BBB– Total Virginia Washington – 3.1% (2.0% of Total Investments) Cowlitz County, Washington, Special Sewerage Revenue Refunding Bonds, CSOB Wastewater Treatment Facilities, Series 2002, 5.500%, 11/01/16 – FGIC Insured No Opt. Call A1 Spokane County School District 81, Spokane, Washington, General Obligation Bonds, Series 2005, 5.000%, 6/01/24 (Pre-refunded 6/01/15) – NPFG Insured 6/15 at 100.00 Aa1 (4) Washington State Health Care Facilities Authority, Revenue Bonds, MultiCare Health System, Series 2008A, 5.250%, 8/15/34 – AGM Insured 5/18 at 100.00 AA– Washington State, Motor Vehicle Fuel Tax General Obligation Bonds, Series 2003C, 0.000%, 6/01/28 – FGIC Insured No Opt. Call AA+ Total Washington West Virginia – 0.5% (0.3% of Total Investments) West Virginia Hospital Finance Authority, Hospital Revenue Bonds, West Virginia United Health System Obligated Group, Refunding and Improvement Series 2013A, 5.375%, 6/01/38 6/23 at 100.00 A Wisconsin – 2.4% (1.5% of Total Investments) Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Divine Savior Healthcare, Series 2006, 4.750%, 5/01/25 5/16 at 100.00 BBB Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Marshfield Clinic, Series 2012B: 5.000%, 2/15/27 2/22 at 100.00 A– 5.000%, 2/15/28 2/22 at 100.00 A– Wisconsin State, General Fund Annual Appropriation Revenue Bonds, Refunding Series 2009A, 5.750%, 5/01/33 5/19 at 100.00 AA– Total Wisconsin Nuveen Investments 63 NMO Nuveen Municipal Market Opportunity Fund, Inc. (continued) Portfolio of Investments October 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Wyoming – 0.7% (0.4% of Total Investments) $ Campbell County, Wyoming Solid Waste Facilities Revenue Bonds, Basin Electric Power Cooperative – Dry Fork Station Facilities, Series 2009A, 5.750%, 7/15/39 7/19 at 100.00 A1 $ $ Total Municipal Bonds (cost $973,932,519) Principal Amount (000) Description (1) Coupon Maturity Ratings (3) Value Corporate Bonds – 0.0% (0.0% of Total Investments) Transportation – 0.0% (0.0% of Total Investments) $ Las Vegas Monorail Company, Senior Interest Bonds (7), (8) 5.500% 7/15/19 N/R $ Las Vegas Monorail Company, Senior Interest Bonds (7), (8) 3.000% 7/15/55 N/R $ Total Corporate Bonds (cost $31,801) Total Long-Term Investments – (cost $973,964,320) Floating Rate Obligations – (5.5)% ) Variable Rate Demand Preferred Shares, at Liquidation Value – (55.7)% (9) ) Other Assets Less Liabilities – 4.0% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. At or subsequent to the end of the reporting period, this security is non-income producing. Non-income producing security, in the case of a fixed-income security, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. Investment valued at fair value using methods determined in good faith by, or at the discretion of, the Board of Directors. For fair value measurement disclosure purposes, investment categorized as Level 3. See Notes to Financial Statements, Note 2 – Investment Valuation and Fair Value Measurements for more information. During January 2010, Las Vegas Monorail Company (“Las Vegas Monorail”) filed for federal bankruptcy protection. During March 2012, Las Vegas Monorail merged from federal bankruptcy with the acceptance of a reorganization plan assigned by the Federal Bankruptcy Court. Under the reorganization plan, the Fund surrendered its Las Vegas Monorail Project Revenue Bonds, First Tier, Series 2000 and in turn received two senior interest corporate bonds: the first with an annual coupon rate of 5.500% maturing on July 15, 2019 and the second with an annual coupon rate of 3.000% (5.500% after December 31, 2015) maturing on July 15, 2055. The Fund’s custodian is not accruing income on the Fund’s records for either senior interest corporate bond. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 35.4%. WI/DD Purchased on a when-issued or delayed delivery basis. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Note 3 – Portfolio Securities and Investments in Derivatives, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. 64 Nuveen Investments NAD Nuveen Dividend Advantage Municipal Fund Portfolio of Investments October 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 150.8% (100.0% of Total Investments) MUNICIPAL BONDS – 150.7% (99.9% of Total Investments) Alaska – 0.1% (0.1% of Total Investments) $ Alaska Housing Finance Corporation, General Housing Purpose Bonds, Series 2005A, 5.250%, 12/01/34 – FGIC Insured (UB) 12/14 at 100.00 AA+ $ Arizona – 3.3% (2.2% of Total Investments) Phoenix Civic Improvement Corporation, Arizona, Junior Lien Airport Revenue Bonds, Series 2010A, 5.000%, 7/01/40 7/20 at 100.00 A+ Phoenix Civic Improvement Corporation, Arizona, Senior Lien Airport Revenue Bonds, Series 2008A: 5.000%, 7/01/33 7/18 at 100.00 AA– 5.000%, 7/01/38 7/18 at 100.00 AA– Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, Citigroup Energy Inc Prepay Contract Obligations, Series 2007: 5.500%, 12/01/29 No Opt. Call A– 5.000%, 12/01/37 No Opt. Call A– Total Arizona California – 13.1% (8.7% of Total Investments) Alameda Corridor Transportation Authority, California, Senior Lien Revenue Bonds, Series 1999A, 0.000%, 10/01/37 – NPFG Insured No Opt. Call A Anaheim Public Finance Authority, California, Subordinate Lease Revenue Bonds, Public Improvement Project, Series 1997C, 0.000%, 9/01/28 – AGM Insured No Opt. Call AA– Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Series 2013S-4, 5.000%, 4/01/38 4/23 at 100.00 A+ California Health Facilities Financing Authority, Revenue Bonds, Sutter Health, Series 2007A, 5.000%, 11/15/42 11/16 at 100.00 AA– California State, General Obligation Bonds, Series 2005, 5.000%, 3/01/31 3/16 at 100.00 A1 California State, General Obligation Bonds, Various Purpose Series 2010, 5.250%, 11/01/40 11/20 at 100.00 A1 California Statewide Communities Development Authority, Revenue Bonds, Cottage Health System Obligated Group, Series 2010, 5.250%, 11/01/30 11/20 at 100.00 AA– California Statewide Community Development Authority, Revenue Bonds, Methodist Hospital Project, Series 2009, 6.750%, 2/01/38 8/19 at 100.00 Aa2 65 California, General Obligation Bonds, Series 1997, 5.000%, 10/01/18 – AMBAC Insured 1/14 at 100.00 A1 Corona-Norco Unified School District, Riverside County, California, General Obligation Bonds, Election 2006 Series 2007A, 5.000%, 8/01/31 – AGM Insured 8/17 at 100.00 Aa2 Dublin Unified School District, Alameda County, California, General Obligation Bonds, Series 2007C, 0.000%, 8/01/31 – NPFG Insured 8/17 at 49.41 Aa2 Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement Asset-Backed Revenue Bonds, Series 2005A: 0.000%, 6/01/26 – AGM Insured No Opt. Call AA– 5.000%, 6/01/45 – AGC Insured 6/15 at 100.00 AA– Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 4.500%, 6/01/27 6/17 at 100.00 B 5.000%, 6/01/33 6/17 at 100.00 B 5.125%, 6/01/47 6/17 at 100.00 B Nuveen Investments 65 NAD Nuveen Dividend Advantage Municipal Fund (continued) Portfolio of Investments October 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value California (continued) $ Huntington Beach Union High School District, Orange County, California, General Obligation Bonds, Series 2007, 0.000%, 8/01/32 – FGIC Insured No Opt. Call Aa2 $ M-S-R Energy Authority, California, Gas Revenue Bonds, Series 2009C, 6.500%, 11/01/39 No Opt. Call A Murrieta Valley Unified School District Public Financing Authority, California, Special Tax Revenue Bonds, Series 2006A, 5.125%, 9/01/26 – AGM Insured 9/16 at 100.00 AA– Riverside Unified School District, Riverside County, California, General Obligation Bonds, Election 2001 Series 2006B, 5.000%, 8/01/30 – AGC Insured 8/15 at 101.00 Aa2 San Joaquin Hills Transportation Corridor Agency, Orange County, California, Toll Road Revenue Refunding Bonds, Series 1997A: 0.000%, 1/15/29 – NPFG Insured No Opt. Call A 0.000%, 1/15/35 – NPFG Insured No Opt. Call A Seaside Redevelopment Agency, California, Tax Allocation Bonds, Merged Project Area, Series 2003, 5.375%, 8/01/18 – NPFG Insured 1/14 at 100.00 A Victor Elementary School District, San Bernardino County, California, General Obligation Bonds, Series 2002A, 0.000%, 8/01/26 – FGIC Insured No Opt. Call Aa3 Total California Colorado – 8.7% (5.7% of Total Investments) Antelope Heights Metropolitan District, Colorado, Limited Tax General Obligation Bonds, Series 2007, 5.000%, 12/01/37 – RAAI Insured 12/17 at 100.00 N/R Colorado Health Facilities Authority, Colorado, Revenue Bonds, Catholic Health Initiatives, Series 2009A, 5.500%, 7/01/34 7/19 at 100.00 A+ Colorado Health Facilities Authority, Colorado, Revenue Bonds, Catholic Health Initiatives, Series 2011A, 5.000%, 2/01/41 2/21 at 100.00 A+ Colorado Health Facilities Authority, Colorado, Revenue Bonds, Catholic Health Initiatives, Series 2013A, 5.250%, 1/01/45 (WI/DD, Settling 11/14/13) 1/23 at 100.00 A+ Colorado Health Facilities Authority, Colorado, Revenue Bonds, Sisters of Charity of Leavenworth Health Services Corporation, Series 2010A, 5.000%, 1/01/40 1/20 at 100.00 AA– E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 1997B, 0.000%, 9/01/25 – NPFG Insured No Opt. Call A E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 2000B, 0.000%, 9/01/31 – NPFG Insured No Opt. Call A E-470 Public Highway Authority, Colorado, Toll Revenue Bonds, Series 2004A, 0.000%, 3/01/36 – NPFG Insured No Opt. Call A E-470 Public Highway Authority, Colorado, Toll Revenue Bonds, Series 2006A, 0.000%, 9/01/38 – NPFG Insured 9/26 at 54.77 A Total Colorado Connecticut – 0.5% (0.3% of Total Investments) Mashantucket Western Pequot Tribe, Connecticut, Special Revenue Bonds, Subordinate Series 2013A, 6.050%, 7/01/31 No Opt. Call N/R District of Columbia – 0.1% (0.1% of Total Investments) Metropolitan Washington Airports Authority, Virginia, Dulles Toll Road Revenue Bonds, Capital Appreciation Series 2009B-2, 0.000%, 10/01/36 – AGC Insured No Opt. Call AA– Florida – 9.0% (6.0% of Total Investments) Florida State Board of Education, Public Education Capital Outlay Bonds, Series 2005E, 4.500%, 6/01/35 (UB) 6/15 at 101.00 AAA Marion County Hospital District, Florida, Revenue Bonds, Munroe Regional Medical Center, Series 2007, 5.000%, 10/01/34 10/17 at 100.00 A– Orange County Health Facilities Authority, Florida, Orlando Regional Healthcare System Revenue Bonds, Series 2009, 5.125%, 10/01/26 10/19 at 100.00 A 66 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Florida (continued) $ Orange County School Board, Florida, Certificates of Participation, Series 2004A, 5.000%, 8/01/29 – AMBAC Insured 8/14 at 100.00 Aa2 $ South Miami Health Facilities Authority, Florida, Hospital Revenue, Baptist Health System Obligation Group, Series 2007: 5.000%, 8/15/37 (UB) 8/17 at 100.00 AA 5.000%, 8/15/42 (UB) 8/17 at 100.00 AA Total Florida Georgia – 2.3% (1.5% of Total Investments) Cobb County Development Authority, Georgia, Student Housing Revenue Bonds, KSU Village II Real Estate Foundation LLC Project, Series 2007A, 5.250%, 7/15/38 – AMBAC Insured 7/17 at 100.00 Baa2 Franklin County Industrial Building Authority, Georgia, Revenue Bonds, Ty Cobb Regional Medical Center Project, Series 2010, 8.000%, 12/01/40 12/20 at 100.00 N/R Gainesville and Hall County Hospital Authority, Georgia, Revenue Anticipation Certificates, Northeast Georgia Health Services Inc., Series 2010B, 5.250%, 2/15/37 2/20 at 100.00 AA– Total Georgia Idaho – 0.1% (0.0% of Total Investments) 75 Idaho Housing and Finance Association, Single Family Mortgage Bonds, Series 1999E, 5.750%, 1/01/21 (Alternative Minimum Tax) 1/14 at 100.00 AAA Idaho Housing and Finance Association, Single Family Mortgage Bonds, Series 2000D, 6.350%, 7/01/22 (Alternative Minimum Tax) 1/14 at 100.00 Aa2 Idaho Housing and Finance Association, Single Family Mortgage Bonds, Series 2000E, 5.950%, 7/01/20 (Alternative Minimum Tax) 1/14 at 100.00 Aaa Total Idaho Illinois – 26.1% (17.3% of Total Investments) Chicago Board of Education, Illinois, Unlimited Tax General Obligation Bonds, Dedicated Tax Revenues, Series 1998B-1, 0.000%, 12/01/29 – FGIC Insured No Opt. Call A+ Chicago Board of Education, Illinois, Unlimited Tax General Obligation Bonds, Dedicated Tax Revenues, Series 1999A, 5.500%, 12/01/26 – FGIC Insured No Opt. Call A+ Chicago, Illinois, FHA/GNMA Multifamily Housing Revenue Bonds, Archer Court Apartments, Series 1999A: 5.500%, 12/20/19 (Alternative Minimum Tax) 4/14 at 100.00 AA– 5.600%, 12/20/29 (Alternative Minimum Tax) 4/14 at 100.00 AA– 5.650%, 12/20/40 (Alternative Minimum Tax) 4/14 at 100.00 AA– Chicago, Illinois, General Obligation Bonds, City Colleges, Series 1999, 0.000%, 1/01/33 – FGIC Insured No Opt. Call AA– Chicago, Illinois, General Obligation Refunding Bonds, Emergency Telephone System, Series 1999, 5.500%, 1/01/23 – FGIC Insured No Opt. Call AA– Chicago, Illinois, Motor Fuel Tax Revenue Refunding Bonds, Series 1993, 5.375%, 1/01/14 – AMBAC Insured No Opt. Call AA+ Chicago, Illinois, Third Lien General Airport Revenue Bonds, O’Hare International Airport, Series 2004A, 5.000%, 1/01/28 – NPFG Insured 1/15 at 100.00 A Chicago, Illinois, Third Lien General Airport Revenue Bonds, O’Hare International Airport, Series 2005A, 5.000%, 1/01/33 – FGIC Insured 1/16 at 100.00 A DuPage County Community School District 200, Wheaton, Illinois, General Obligation Bonds, Series 2003B, 5.250%, 11/01/20 (Pre-refunded 1/01/14) – AGM Insured 1/14 at 100.00 AA (4) Illinois Development Finance Authority, Local Government Program Revenue Bonds, Lake County School District 116 – Round Lake, Series 1999, 0.000%, 1/01/15 – NPFG Insured No Opt. Call Baa1 Illinois Finance Authority, Revenue Bonds, Central DuPage Health, Series 2009B, 5.500%, 11/01/39 11/19 at 100.00 AA Nuveen Investments 67 NAD Nuveen Dividend Advantage Municipal Fund (continued) Portfolio of Investments October 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Illinois (continued) $ Illinois Finance Authority, Revenue Bonds, Children’s Memorial Hospital, Series 2008A, 5.250%, 8/15/47 – AGC Insured (UB) 8/18 at 100.00 AA– $ Illinois Finance Authority, Revenue Bonds, Edward Health Services Corporation, Series 2008A, 5.500%, 2/01/40 – AMBAC Insured 2/18 at 100.00 A+ Illinois Finance Authority, Revenue Bonds, University of Chicago, Series 2004A: 5.000%, 7/01/34 (Pre-refunded 7/01/14) 7/14 at 100.00 Aa1 (4) 5.000%, 7/01/34 (Pre-refunded 7/01/14) 7/14 at 100.00 Aa1 (4) Illinois Finance Authority, Revenue Bonds, University of Chicago, Series 2007, 5.000%, 7/01/19 7/17 at 100.00 Aa1 Illinois Finance Authority, Revenue Refunding Bonds, Silver Cross Hospital and Medical Centers, Series 2008A, 6.000%, 8/15/23 8/18 at 100.00 BBB+ Illinois Finance Authority, Student Housing Revenue Bonds, Educational Advancement Fund Inc., Refunding Series 2007A, 5.250%, 5/01/34 5/17 at 100.00 BBB+ Illinois Housing Development Authority, Housing Finance Bonds, Series 2005E, 4.800%, 1/01/36 – FGIC Insured 1/15 at 100.00 AA Illinois Toll Highway Authority, State Toll Highway Authority Revenue Bonds, Series 2006A-1, 5.000%, 1/01/20 – AGM Insured 7/16 at 100.00 AA– Kane & DeKalb Counties Community Unit School District 301, Illinois, General Obligation Bonds, Series 2006, 0.000%, 12/01/21 – NPFG Insured No Opt. Call Aa3 Lake and McHenry Counties Community Unit School District 118, Wauconda, Illinois, General Obligation Bonds, Series 2005B, 0.000%, 1/01/25 – AGM Insured 1/15 at 60.14 A1 Lombard Public Facilities Corporation, Illinois, First Tier Conference Center and Hotel Revenue Bonds, Series 2005A-1, 7.125%, 1/01/36 1/16 at 100.00 N/R Metropolitan Pier and Exposition Authority, Illinois, Revenue Refunding Bonds, McCormick Place Expansion Project, Series 1996A: 0.000%, 12/15/22 – NPFG Insured No Opt. Call AA– 0.000%, 12/15/23 – NPFG Insured No Opt. Call AA– Oak Park, Illinois, General Obligation Bonds, Series 2005B, 0.000%, 11/01/27 – SYNCORA GTY Insured 11/15 at 54.13 Aa2 Regional Transportation Authority, Cook, DuPage, Kane, Lake, McHenry and Will Counties, Illinois, General Obligation Bonds, Series 1999: 5.750%, 6/01/19 – AGM Insured No Opt. Call AA 5.750%, 6/01/23 – AGM Insured No Opt. Call AA Schaumburg, Illinois, General Obligation Bonds, Series 2004B, 5.250%, 12/01/34 (Pre-refunded 12/01/14) – FGIC Insured 12/14 at 100.00 AAA Will County Community High School District 210 Lincoln-Way, Illinois, General Obligation Bonds, Series 2006, 0.000%, 1/01/23 – AGM Insured No Opt. Call Aa2 Will County Community High School District 210 Lincoln-Way, Illinois, General Obligation Bonds, Series 2006, 0.000%, 1/01/23 – AGM Insured (ETM) No Opt. Call Aa2 (4) Will County School District 122, New Lenox, Illinois, General Obligation Bonds, Series 2000B, 0.000%, 11/01/18 – AGM Insured No Opt. Call A2 Will County School District 122, New Lenox, Illinois, General Obligation Bonds, Series 2000B, 0.000%, 11/01/18 – AGM Insured (ETM) No Opt. Call A2 (4) Total Illinois Indiana – 3.7% (2.5% of Total Investments) Indiana Finance Authority, Revenue Bonds, Trinity Health Care Group, Refunding Series 2009A, 5.250%, 12/01/38 12/19 at 100.00 Aa2 Indiana Health Facility Financing Authority, Hospital Revenue Bonds, Deaconess Hospital Inc., Series 2004A, 5.375%, 3/01/34 (Pre-refunded 3/01/14) – AMBAC Insured 3/14 at 100.00 A+ (4) Indiana Health Facility Financing Authority, Revenue Bonds, Community Foundation of Northwest Indiana, Series 2007, 5.500%, 3/01/37 3/17 at 100.00 A 68 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Indiana (continued) $ Indiana Housing and Community Development Authority, Single Family Mortgage Revenue Bonds, Tender Option Bond Trust 1847, 7.692%, 1/01/25 (Alternative Minimum Tax) (IF) 1/17 at 100.00 Aaa $ Indiana Municipal Power Agency, Power Supply Revenue Bonds, Series 2007A, 5.000%, 1/01/42 – NPFG Insured 1/17 at 100.00 A+ Total Indiana Iowa – 1.5% (1.0% of Total Investments) Iowa Finance Authority, Iowa, Midwestern Disaster Area Revenue Bonds, Iowa Fertilizer Company Project, Series 2013, 5.250%, 12/01/25 12/23 at 100.00 BB– Iowa Tobacco Settlement Authority, Asset Backed Settlement Revenue Bonds, Series 2005C: 5.500%, 6/01/42 6/15 at 100.00 B+ 5.625%, 6/01/46 6/15 at 100.00 B+ Total Iowa Kansas – 0.4% (0.2% of Total Investments) Wyandotte County-Kansas City Unified Government, Kansas, Sales Tax Special Obligation Capital Appreciation Revenue Bonds Redevelopment Project Area B – Major Multi-Sport Athletic Complex Project, Subordinate Lien Series 2010B, 0.000%, 6/01/21 No Opt. Call BBB+ Louisiana – 2.9% (1.9% of Total Investments) Louisiana Local Government Environmental Facilities and Community Development Authority, GNMA Collateralized Mortgage Revenue Refunding Bonds, Sharlo Apartments, Series 2002A, 6.500%, 6/20/37 6/36 at 101.00 Aa1 Louisiana Public Facilities Authority, Revenue Bonds, Ochsner Clinic Foundation Project, Series 2007A, 5.500%, 5/15/47 5/17 at 100.00 Baa1 Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2006A, 4.500%, 5/01/41 – FGIC Insured (UB) 5/16 at 100.00 Aa1 Total Louisiana Maine – 0.2% (0.1% of Total Investments) Maine Health and Higher Educational Facilities Authority, Revenue Bonds, MaineGeneral Medical Center, Series 2011, 6.750%, 7/01/41 7/21 at 100.00 BBB– Massachusetts – 3.4% (2.3% of Total Investments) Boston Industrial Development Financing Authority, Massachusetts, Subordinate Revenue Bonds, Crosstown Center Project, Series 2002, 8.000%, 9/01/35 (Alternative Minimum Tax) (5) 3/14 at 101.00 N/R Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Berkshire Health System, Series 2005F, 5.000%, 10/01/19 – AGC Insured 10/15 at 100.00 AA– Massachusetts Health and Educational Facilities Authority, Revenue Bonds, CareGroup Inc., Series 2008E-1 &2, 5.125%, 7/01/33 7/18 at 100.00 A– Massachusetts Health and Educational Facilities Authority, Revenue Refunding Bonds, Suffolk University Issue, Series 2009A, 5.750%, 7/01/39 7/19 at 100.00 BBB Massachusetts Housing Finance Agency, Housing Bonds, Series 2009F, 5.700%, 6/01/40 12/18 at 100.00 AA– Massachusetts Port Authority, Special Facilities Revenue Bonds, US Airways Group Inc., Series 1996A, 5.875%, 9/01/23 – NPFG Insured (Alternative Minimum Tax) 3/14 at 100.00 A Massachusetts School Building Authority, Dedicated Sales Tax Revenue Bonds, Senior Series 2013A, 5.000%, 5/15/43 5/23 at 100.00 AA+ Massachusetts School Building Authority, Dedicated Sales Tax Revenue Bonds, Series 2005A, 5.000%, 8/15/30 8/15 at 100.00 AA+ Massachusetts School Building Authority, Dedicated Sales Tax Revenue Bonds, Series 2005A: 5.000%, 8/15/30 (Pre-refunded 8/15/15) – AGM Insured 8/15 at 100.00 Aa2 (4) 5.000%, 8/15/30 (Pre-refunded 8/15/15) 8/15 at 100.00 Aa2 (4) Nuveen Investments 69 NAD Nuveen Dividend Advantage Municipal Fund (continued) Portfolio of Investments October 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Massachusetts (continued) $ Massachusetts Turnpike Authority, Metropolitan Highway System Revenue Bonds, Senior Series 1997A, 0.000%, 1/01/24 – NPFG Insured No Opt. Call A+ $ Total Massachusetts Michigan – 3.5% (2.3% of Total Investments) Detroit Water and Sewerage Department, Michigan, Sewage Disposal System Revenue Bonds, Refunding Senior Lien Series 2012A, 5.250%, 7/01/39 7/22 at 100.00 BBB+ Detroit, Michigan, Second Lien Sewerage Disposal System Revenue Bonds, Series 2005A, 5.000%, 7/01/35 – NPFG Insured 7/15 at 100.00 A Detroit, Michigan, Senior Lien Sewerage Disposal System Revenue Bonds, Series 2003A, 5.000%, 7/01/23 – AGM Insured 1/14 at 100.00 AA– Detroit, Michigan, Sewer Disposal System Revenue Bonds, Second Lien, Series 2001E, 5.750%, 7/01/31 – BHAC Insured 7/18 at 100.00 AA+ Detroit, Michigan, Water Supply System Senior Lien Revenue Bonds, Series 2004A, 5.250%, 7/01/18 – NPFG Insured 7/16 at 100.00 A Detroit, Michigan, Water Supply System Senior Lien Revenue Refunding Bonds, Series 2005C, 5.000%, 7/01/17 – FGIC Insured 7/15 at 100.00 A Detroit, Michigan, Water Supply System Senior Lien Revenue Refunding Bonds, Series 2006D, 5.000%, 7/01/32 – AGM Insured 7/16 at 100.00 AA– Royal Oak Hospital Finance Authority, Michigan, Hospital Revenue Bonds, William Beaumont Hospital, Refunding Series 2009V, 8.250%, 9/01/39 9/18 at 100.00 A1 Total Michigan Minnesota – 1.9% (1.2% of Total Investments) Minneapolis Health Care System, Minnesota, Revenue Bonds, Fairview Hospital and Healthcare Services, Series 2008A, 6.625%, 11/15/28 11/18 at 100.00 A Minneapolis-St. Paul Metropolitan Airports Commission, Minnesota, Airport Revenue Bonds, Refunding Subordinate Lien Series 2005C, 5.000%, 1/01/25 – FGIC Insured 1/15 at 100.00 A Total Minnesota Missouri – 2.1% (1.4% of Total Investments) Kansas City Municipal Assistance Corporation, Missouri, Leasehold Revenue Bonds, Series 2004B-1: 0.000%, 4/15/27 – AMBAC Insured No Opt. Call AA– 0.000%, 4/15/29 – AMBAC Insured No Opt. Call AA– Missouri State Health and Educational Facilities Authority, Health Facilities Revenue Bonds, CoxHealth, Series 2013A, 5.000%, 11/15/48 11/23 at 100.00 A2 Total Missouri Nevada – 5.4% (3.6% of Total Investments) Clark County, Nevada, Airport Revenue Bonds, Subordinate Lien Series 2010B, 5.750%, 7/01/42 1/20 at 100.00 A+ Clark County, Nevada, Passenger Facility Charge Revenue Bonds, Las Vegas-McCarran International Airport, Series 2010A, 5.250%, 7/01/42 1/20 at 100.00 A+ Henderson, Nevada, Healthcare Facility Revenue Refunding Bonds, Catholic Healthcare West, Series 2008, Trust 2633 18.987%, 7/01/31 – BHAC Insured (IF), (6) 7/17 at 100.00 AA+ Las Vegas Redevelopment Agency, Nevada, Tax Increment Revenue Bonds, Series 2009A, 8.000%, 6/15/30 6/19 at 100.00 BBB– North Las Vegas, Nevada, General Obligation Bonds, Series 2006, 5.000%, 5/01/36 – NPFG Insured 5/16 at 100.00 A Total Nevada 70 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value New Jersey – 3.9% (2.6% of Total Investments) $ New Jersey Educational Facilities Authority, Revenue Bonds, University of Medicine and Dentistry of New Jersey, Refunding Series 2009B, 5.750%, 12/01/15 No Opt. Call N/R $ New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 1999A, 5.750%, 6/15/18 No Opt. Call A+ New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2006C, 0.000%, 12/15/28 – AMBAC Insured No Opt. Call A+ Rutgers State University, New Jersey, Revenue Bonds, Refunding Series 2013L, 5.000%, 5/01/43 5/23 at 100.00 AA– Total New Jersey New Mexico – 0.7% (0.4% of Total Investments) University of New Mexico, FHA-Insured Hospital Mortgage Revenue Bonds, University of Mexico Hospital Project, Series 2004, 5.000%, 7/01/32 – AGM Insured 7/14 at 100.00 AA– New York – 11.6% (7.7% of Total Investments) Dormitory Authority of the State of New York, Insured Revenue Bonds, Franciscan Health Partnership Obligated Group – Frances Shervier Home and Hospital, Series 1997, 5.500%, 7/01/17 – RAAI Insured 1/14 at 100.00 A3 Dormitory Authority of the State of New York, Secured Hospital Revenue Refunding Bonds, Wyckoff Heights Medical Center, Series 1998H, 5.300%, 8/15/21 – NPFG Insured 2/14 at 100.00 AA– Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Senior Fiscal 2012 Series 2011A, 5.250%, 2/15/47 2/21 at 100.00 A New York City Industrial Development Agency, New York, American Airlines-JFK International Airport Special Facility Revenue Bonds, Series 2005, 7.750%, 8/01/31 (Alternative Minimum Tax) 8/16 at 101.00 N/R New York City Industrial Development Agency, New York, Revenue Bonds, Yankee Stadium Project PILOT, Series 2009A, 7.000%, 3/01/49 – AGC Insured 3/19 at 100.00 AA– New York City Municipal Water Finance Authority, New York, Water and Sewerage System Revenue Bonds, Fiscal Series 2005A, 5.000%, 6/15/39 6/14 at 100.00 AAA New York City Municipal Water Finance Authority, New York, Water and Sewerage System Revenue Bonds, Series 2004B, 5.000%, 6/15/36 – AGM Insured (UB) 12/14 at 100.00 AAA New York City Sales Tax Asset Receivable Corporation, New York, Dedicated Revenue Bonds, Local Government Assistance Corporation, Series 2004A, 5.000%, 10/15/32 – AMBAC Insured (UB), (6) 10/14 at 100.00 AAA New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Subordinate Fiscal 2013 Series I, 5.000%, 5/01/38 5/23 at 100.00 AAA New York Liberty Development Corporation, Liberty Revenue Bonds, 4 World Trade Center Project, Series 2011, 5.750%, 11/15/51 No Opt. Call A+ Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC Project, Eighth Series 2010: 6.500%, 12/01/28 12/15 at 100.00 BBB 6.000%, 12/01/36 12/20 at 100.00 BBB Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC, Sixth Series 1997, 5.900%, 12/01/17 – NPFG Insured (Alternative Minimum Tax) 12/13 at 100.00 A Total New York North Carolina – 1.6% (1.1% of Total Investments) Charlotte-Mecklenberg Hospital Authority, North Carolina, Health Care Revenue Bonds, DBA Carolinas HealthCare System, Series 2008A, 5.250%, 1/15/24 – AGC Insured 1/18 at 100.00 AA– Charlotte-Mecklenburg Hospital Authority, North Carolina, Healthcare System Revenue Bonds, DBA Carolinas Healthcare System, Series 2005A, 5.000%, 1/15/45 (Pre-refunded 1/15/15) 1/15 at 100.00 AA+ (4) North Carolina Medical Care Commission, Health Care Facilities Revenue Refunding Bonds, WakeMed, Series 2012A, 5.000%, 10/01/31 10/22 at 100.00 AA– Total North Carolina Nuveen Investments 71 NAD Nuveen Dividend Advantage Municipal Fund (continued) Portfolio of Investments October 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value North Dakota – 0.8% (0.5% of Total Investments) $ Fargo, North Dakota, Health System Revenue Bonds, Sanford Health, Refunding Series 2011, 6.250%, 11/01/31 11/21 at 100.00 A+ $ Ohio – 5.5% (3.7% of Total Investments) Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.375%, 6/01/24 6/17 at 100.00 B– 5.125%, 6/01/24 6/17 at 100.00 B– 5.875%, 6/01/30 6/17 at 100.00 B 5.750%, 6/01/34 6/17 at 100.00 B 6.500%, 6/01/47 6/17 at 100.00 B 5.875%, 6/01/47 6/17 at 100.00 B Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-3, 6.250%, 6/01/37 6/22 at 100.00 B Butler County, Ohio, Hospital Facilities Revenue Bonds, UC Health, Series 2010, 5.250%, 11/01/29 11/20 at 100.00 BBB+ Montgomery County, Ohio, Revenue Bonds, Catholic Health Initiatives, Series 2004A, 5.000%, 5/01/30 5/14 at 100.00 A+ Ohio Air Quality Development Authority, Ohio, Revenue Bonds, Ohio Valley Electric Corporation Project, Series 2009E, 5.625%, 10/01/19 No Opt. Call BBB– Ohio Turnpike Commission, Turnpike Revenue Bonds, Infrastructure Project, Junior Lien Series 2013A-1: 5.250%, 2/15/39 2/23 at 100.00 A+ 5.000%, 2/15/48 2/23 at 100.00 A+ Warren County, Ohio, Limited Tax General Obligations, Series 1997, 5.500%, 12/01/17 12/13 at 100.00 Aa1 Total Ohio Oklahoma – 0.2% (0.1% of Total Investments) Fort Sill Apache Tribe of Oklahoma Economic Development Authority, Gaming Enterprise Revenue Bonds, Fort Sill Apache Casino, Series 2011A, 8.500%, 8/25/26 8/21 at 100.00 N/R Pennsylvania – 2.6% (1.7% of Total Investments) Erie Water Authority, Pennsylvania, Water Revenue Bonds, Series 2008, 5.000%, 12/01/43 – AGM Insured 12/18 at 100.00 AA– Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2006-96A, 4.650%, 10/01/31 (Alternative Minimum Tax) (UB) 10/16 at 100.00 AA+ Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Capital Appreciation Series 2009E, 0.000%, 12/01/38 12/27 at 100.00 A– Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Subordinate Series 2009C, 0.000%, 6/01/33 – AGM Insured 6/26 at 100.00 AA Total Pennsylvania Puerto Rico – 5.3% (3.6% of Total Investments) Puerto Rico Aqueduct and Sewerage Authority, Revenue Bonds, Senior Lien Series 2008A, 6.000%, 7/01/44 7/18 at 100.00 BBB– Puerto Rico Highway and Transportation Authority, Subordinate Lien Highway Revenue Bonds, Series 2003, 5.250%, 7/01/17 – FGIC Insured 1/14 at 100.00 BBB– Puerto Rico Housing Finance Authority, Capital Fund Program Revenue Bonds, Series 2003, 4.500%, 12/01/23 12/13 at 100.00 AA– Puerto Rico Housing Finance Authority, Capital Fund Program Revenue Bonds, Series 2003, 4.500%, 12/01/23 (Pre-refunded 12/01/13) 12/13 at 100.00 Aaa Puerto Rico Infrastructure Financing Authority, Special Tax Revenue Bonds, Series 2005A, 0.000%, 7/01/42 – FGIC Insured No Opt. Call BBB+ 72 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Puerto Rico (continued) $ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2009A, 6.000%, 8/01/42 8/19 at 100.00 A+ $ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2010A, 5.500%, 8/01/37 2/20 at 100.00 A+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2010C, 5.250%, 8/01/41 8/20 at 100.00 A+ Total Puerto Rico Rhode Island – 3.3% (2.2% of Total Investments) Central Falls, Rhode Island, General Obligation School Bonds, Series 1999, 6.250%, 5/15/20 – RAAI Insured 11/13 at 100.00 BB Rhode Island Economic Development Corporation, Airport Revenue Bonds, Refunding Series 2005A, 4.625%, 7/01/26 – NPFG Insured (Alternative Minimum Tax) 7/15 at 100.00 A Rhode Island Housing & Mortgage Finance Corporation, Homeownership Opportunity 57-B Bond Program, Series 2008, Trust 1177, 9.744%, 4/01/23 (Alternative Minimum Tax) (IF) 4/17 at 100.00 AA+ Rhode Island Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds, Series 2002A, 6.125%, 6/01/32 1/14 at 100.00 BBB+ Total Rhode Island South Carolina – 0.4% (0.3% of Total Investments) Florence County, South Carolina, Hospital Revenue Bonds, McLeod Regional Medical Center, Series 2004A, 5.250%, 11/01/27 – AGM Insured 11/14 at 100.00 AA– Tennessee – 0.4% (0.3% of Total Investments) Sullivan County Health Educational and Housing Facilities Board, Tennessee, Revenue Bonds, Wellmont Health System, Series 2006C, 5.250%, 9/01/36 9/16 at 100.00 BBB+ Sumner County Health, Educational, and Housing Facilities Board, Tennessee, Revenue Refunding Bonds, Sumner Regional Health System Inc., Series 2007, 5.500%, 11/01/46 (5) 11/17 at 100.00 N/R Total Tennessee Texas – 11.7% (7.8% of Total Investments) Brazos River Authority, Texas, Pollution Control Revenue Refunding Bonds, TXU Electric Company, Series 1999C, 7.700%, 3/01/32 (Alternative Minimum Tax) 4/14 at 100.00 C Capital Area Cultural Education Facilities Finance Corporation, Texas, Revenue Bonds, The Roman Catholic Diocese of Austin, Series 2005B. Remarketed, 6.125%, 4/01/45 4/20 at 100.00 Baa1 Cedar Hill Independent School District, Dallas County, Texas, General Obligation Bonds, Refunding School Building Series 2005, 5.000%, 8/15/34 8/15 at 100.00 AAA Cedar Hill Independent School District, Dallas County, Texas, General Obligation Bonds, Refunding School Building Series 2005, 5.000%, 8/15/34 (Pre-refunded 8/15/15) 8/15 at 100.00 N/R (4) Central Texas Regional Mobility Authority, Revenue Bonds, Senior Lien Series 2005, 5.000%, 1/01/45 (Pre-refunded 1/01/15) – FGIC Insured 1/15 at 100.00 A (4) Dallas-Fort Worth International Airport, Texas, Joint Revenue Bonds, Refunding Series 2012E, 5.000%, 11/01/42 (Alternative Minimum Tax) No Opt. Call A+ 15 Denton Independent School District, Denton County, Texas, General Obligation Bonds, Refunding Series 2004, 5.000%, 8/15/33 No Opt. Call AAA Denton Independent School District, Denton County, Texas, General Obligation Bonds, Refunding Series 2004, 5.000%, 8/15/33 (Pre-refunded 8/15/14) 8/14 at 100.00 N/R (4) Harris County-Houston Sports Authority, Texas, Senior Lien Revenue Refunding Bonds, Series 2001A, 0.000%, 11/15/20 – NPFG Insured No Opt. Call A Harris County-Houston Sports Authority, Texas, Senior Lien Special Revenue Bonds, Series 1998A, 5.000%, 11/15/28 – NPFG Insured 1/14 at 100.00 A Houston, Texas, First Lien Combined Utility System Revenue Bonds, Refunding Series 2009A, 5.125%, 11/15/32 – AGC Insured No Opt. Call AA Nuveen Investments 73 NAD Nuveen Dividend Advantage Municipal Fund (continued) Portfolio of Investments October 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Texas (continued) Houston, Texas, Hotel Occupancy Tax and Special Revenue Bonds, Convention and Entertainment Project, Series 2001B: $ 0.000%, 9/01/30 – AMBAC Insured No Opt. Call A2 $ 0.000%, 9/01/31 – AMBAC Insured No Opt. Call A2 Leander Independent School District, Williamson and Travis Counties, Texas, General Obligation Bonds, Series 2005, 0.000%, 8/15/33 – FGIC Insured 8/15 at 37.33 AA– Leander Independent School District, Williamson and Travis Counties, Texas, General Obligation Bonds, Series 2006, 0.000%, 8/15/38 8/14 at 26.50 AAA Midlothian Independent School District, Ellis County, Texas, General Obligation Bonds, Series 2005, 5.000%, 2/15/34 No Opt. Call Aaa Midlothian Independent School District, Ellis County, Texas, General Obligation Bonds, Series 2005, 5.000%, 2/15/34 (Pre-refunded 2/15/15) 2/15 at 100.00 N/R (4) San Antonio, Texas, Water System Revenue Bonds, Series 2005, 4.750%, 5/15/37 – NPFG Insured 5/15 at 100.00 AA+ Tarrant County Cultural Education Facilities Finance Corporation, Texas, Revenue Bonds, Residuals 1760-3, 17.194%, 2/15/36 (IF) 2/17 at 100.00 AA– Texas Municipal Gas Acquisition and Supply Corporation III, Gas Supply Revenue Bonds, Series 2012, 5.000%, 12/15/29 No Opt. Call A3 Texas Transportation Commission, Central Texas Turnpike System Revenue Bonds, First Tier Refunding Series 2012A, 5.000%, 8/15/41 8/22 at 100.00 A– White Settlement Independent School District, Tarrant County, Texas, General Obligation Bonds, Series 2005, 0.000%, 8/15/35 8/15 at 34.92 AAA Wylie Independent School District, Collin County, Texas, General Obligation Bonds, Series 2005: 0.000%, 8/15/20 (Pre-refunded 8/15/15) 8/15 at 78.46 AAA 0.000%, 8/15/22 (Pre-refunded 8/15/15) 8/15 at 70.77 AAA Total Texas Utah – 0.0% (0.0% of Total Investments) Utah Housing Finance Agency, Single Family Mortgage Bonds, Series 2000F-2, Class III, 6.000%, 1/01/15 (Alternative Minimum Tax) 1/14 at 100.00 AAA Virginia – 1.1% (0.7% of Total Investments) Fairfax County Economic Development Authority, Virginia, Residential Care Facilities Mortgage Revenue Bonds, Goodwin House, Inc., Series 2007A, 5.125%, 10/01/42 10/17 at 100.00 BBB Henrico County Economic Development Authority, Virginia, Revenue Bonds, Bon Secours Health System Obligated Group, Series 2013, 5.000%, 11/01/30 No Opt. Call A– Prince William County Industrial Development Authority, Virginia, Health Care Facilities Revenue Refunding Bonds, Novant Health Obligated Group-Prince William Hospital, Series 2013B, 5.000%, 11/01/46 11/22 at 100.00 AA– Route 460 Funding Corporation, Virginia, Toll Road Revenue Bonds, Series 2012B, 0.000%, 7/01/35 No Opt. Call BBB– Total Virginia Washington – 7.1% (4.7% of Total Investments) Washington Health Care Facilities Authority, Revenue Bonds, Providence Health & Services, Series 2012A, 5.000%, 10/01/32 10/22 at 100.00 AA Washington State Health Care Facilities Authority, Revenue Bonds, Fred Hutchinson Cancer Research Center, Series 2009A, 6.000%, 1/01/33 7/19 at 100.00 A Washington, General Obligation Compound Interest Bonds, Series 1999S-2, 0.000%, 1/01/18 – AGM Insured No Opt. Call AA+ 74 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Washington (continued) Washington, General Obligation Compound Interest Bonds, Series 1999S-3: $ 0.000%, 1/01/20 No Opt. Call AA+ $ 0.000%, 1/01/21 No Opt. Call AA+ Total Washington Wisconsin – 6.2% (4.1% of Total Investments) Green Bay, Wisconsin, Water System Revenue Bonds, Series 2004, 5.000%, 11/01/29 (Pre-refunded 11/01/14) – AGM Insured 11/14 at 100.00 Aa2 (4) Green Bay, Wisconsin, Water System Revenue Bonds, Series 2004, 5.000%, 11/01/29 – AGM Insured 11/14 at 100.00 Aa2 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Ascension Health, Series 2006A, 5.000%, 11/15/36 11/16 at 100.00 AA+ Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Bellin Memorial Hospital Inc., Series 2003, 5.500%, 2/15/19 – AMBAC Insured No Opt. Call A2 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Childrens Hospital of Wisconsin Inc., Series 2008B, 5.500%, 8/15/29 2/20 at 100.00 AA– Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Fort Healthcare Inc., Series 2004, 6.100%, 5/01/34 5/14 at 100.00 BBB+ Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Marshfield Clinic, Series 2012B, 5.000%, 2/15/32 2/22 at 100.00 A– Wisconsin Public Power Incorporated System, Power Supply System Revenue Bonds, Series 2005A, 5.000%, 7/01/35 – AMBAC Insured 7/15 at 100.00 Aa1 Wisconsin State, General Fund Annual Appropriation Revenue Bonds, Refunding Series 2009A: 6.000%, 5/01/36 5/19 at 100.00 AA– 6.250%, 5/01/37 5/19 at 100.00 AA– Total Wisconsin $ Total Municipal Bonds (cost $838,802,021) Principal Amount (000) Description (1) Coupon Maturity Ratings (3) Value Corporate Bonds – 0.0% (0.0% of Total Investments) Transportation – 0.0% (0.0% of Total Investments) $ Las Vegas Monorail Company, Senior Interest Bonds (7), (8) 5.500% 7/15/19 N/R $ 71 Las Vegas Monorail Company, Senior Interest Bonds (7), (8) 3.000% 7/15/55 N/R $ Total Corporate Bonds (cost $12,627) Nuveen Investments 75 NAD Nuveen Dividend Advantage Municipal Fund (continued) Portfolio of Investments October 31, 2013 Shares Description (1), (9) Value Investment Companies – 0.1% ( 0.1% of Total Investments) BlackRock MuniHoldings Fund Inc. $ Invesco Quality Municipal Income Trust Total Investment Companies (cost $530,611) Total Long-Term Investments (cost $839,345,259) Floating Rate Obligations – (7.6)% ) MuniFund Term Preferred Shares, at Liquidation Value – (25.5)% (10) ) Variable Rate MuniFund Term Preferred Shares, at Liquidation Value – (21.3)% (10) ) Other Assets Less Liabilities – 3.6% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. At or subsequent to the end of the reporting period, this security is non-income producing. Non-income producing security, in the case of a fixed-income security, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Investment valued at fair value using methods determined in good faith by, or at the discretion of, the Board of Trustees. For fair value measurement disclosure purposes, investment categorized as Level 3. See Notes to Financial Statements, Note 2 – Investment Valuation and Fair Value Measurements for more information. During January 2010, Las Vegas Monorail Company (“Las Vegas Monorail”) filed for federal bankruptcy protection. During March 2012, Las Vegas Monorail emerged from federal bankruptcy with the acceptance of a reorganization plan assigned by the Federal Bankruptcy Court. Under the reorganization plan, the Fund surrendered its Las Vegas Monorail Project Revenue Bonds, First Tier, Series 2000 and in turn received two senior interest corporate bonds: the first with an annual coupon rate of 5.500% maturing on July 15, 2019 and the second with an annual coupon rate of 3.000% (5.500% after December 31, 2015) maturing on July 15, 2055. The Fund’s custodian is not accruing income on the Fund’s records for either senior interest corporate bond. A copy of the most recent financial statements for the investment companies in which the Fund invests can be obtained directly from the Securities and Exchange Commission on its website at http://www.sec.gov. MuniFund Term Preferred Shares and Variable Rate MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments are 16.9% and 14.1%, respectively. WI/DD Purchased on a when-issued or delayed delivery basis. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Note 3 – Portfolio Securities and Investments in Derivatives, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. 76 Nuveen Investments NXZ Nuveen Dividend Advantage Municipal Fund 2 Portfolio of Investments October 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 146.9% (100% of Total Investments) MUNICIPAL BONDS- 146.9% (100% of Total Investments) Alabama – 0.5% (0.3% of Total Investments) $ Alabama Special Care Facilities Financing Authority, Revenue Bonds, Ascension Health, Series 2006C-2, 5.000%, 11/15/39 11/16 at 100.00 AA+ $ Alaska – 2.1% (1.4% of Total Investments) Alaska Municipal Bond Bank Authority, Revenue Bonds, Series 2003B, 5.250%, 12/01/22 – NPFG Insured 12/13 at 100.00 AA Anchorage, Alaska, Water Revenue Bonds, Refunding Series 2007, 5.000%, 5/01/37 – NPFG Insured 5/17 at 100.00 AA Northern Tobacco Securitization Corporation, Alaska, Tobacco Settlement Asset-Backed Bonds, Series 2006A, 5.000%, 6/01/46 6/14 at 100.00 B2 Total Alaska Arizona – 1.8% (1.2% of Total Investments) Phoenix Civic Improvement Corporation, Arizona, Junior Lien Airport Revenue Bonds, Series 2010A, 5.000%, 7/01/40 7/20 at 100.00 A+ Salt River Project Agricultural Improvement and Power District, Arizona, Electric System Revenue Bonds, Series 2008A, 5.000%, 1/01/33 No Opt. Call Aa1 Total Arizona California – 23.5% (16.0% of Total Investments) California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Golden Gate Tobacco Funding Corporation, Turbo, Series 2007A, 5.000%, 6/01/36 6/17 at 100.00 BB California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Los Angeles County Securitization Corporation, Series 2006A: 5.450%, 6/01/28 12/18 at 100.00 B+ 5.600%, 6/01/36 12/18 at 100.00 BB– California Health Facilities Financing Authority, Revenue Bonds, Kaiser Permanante System, Series 2006, 5.000%, 4/01/37 – BHAC Insured 4/16 at 100.00 AA+ California State, General Obligation Bonds, Series 2004, 5.000%, 6/01/31 – AMBAC Insured 12/14 at 100.00 AA+ California State, General Obligation Bonds, Various Purpose Series 2010, 5.250%, 11/01/40 11/20 at 100.00 A1 California State, General Obligation Bonds, Various Purpose Series 2011, 5.250%, 10/01/32 10/21 at 100.00 A1 Coast Community College District, Orange County, California, General Obligation Bonds, Series 2005, 0.000%, 8/01/22 – NPFG Insured No Opt. Call Aa1 Foothill-De Anza Community College District, Santa Clara County, California, Election of 1999 General Obligation Bonds, Series A, 0.000%, 8/01/30 – NPFG Insured No Opt. Call Aaa Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement Asset-Backed Revenue Bonds, Series 2005A, 5.000%, 6/01/45 – FGIC Insured 6/15 at 100.00 A2 Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 5.000%, 6/01/33 6/17 at 100.00 B 5.125%, 6/01/47 6/17 at 100.00 B Los Angeles County Sanitation Districts Financing Authority, California, Capital Projects Revenue Bonds, District 14, Series 2005, 5.000%, 10/01/34 – FGIC Insured 10/15 at 100.00 AA– Nuveen Investments 77 NXZ Nuveen Dividend Advantage Municipal Fund 2 (continued) Portfolio of Investments October 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value California (continued) $ Los Angeles Regional Airports Improvement Corporation, California, Sublease Revenue Bonds, Los Angeles International Airport, American Airlines Inc. Terminal 4 Project, Series 2002C, 7.500%, 12/01/24 (Alternative Minimum Tax) 12/13 at 101.00 N/R $ Mount San Antonio Community College District, Los Angeles County, California, General Obligation Bonds, Election of 2008, Series 2013A, 0.000%, 8/01/43 8/35 at 100.00 AA Murrieta Valley Unified School District Public Financing Authority, California, Special Tax Revenue Bonds, Series 2006A, 5.125%, 9/01/26 – AGM Insured 9/16 at 100.00 AA– Norwalk La Mirada Unified School District, Los Angeles County, California, General Obligation Bonds, Election of 2002 Series 2005B, 0.000%, 8/01/25 – FGIC Insured No Opt. Call Aa3 Palomar Pomerado Health, California, General Obligation Bonds, Series 2009A, 0.000%, 8/01/38 – AGC Insured 8/29 at 100.00 AA– Paramount Unified School District, Los Angeles County, California, General Obligation Bonds, Series 2001B, 0.000%, 9/01/23 – AGM Insured No Opt. Call AA– Rancho Mirage Joint Powers Financing Authority, California, Revenue Bonds, Eisenhower Medical Center, Series 2007A, 5.000%, 7/01/47 7/17 at 100.00 Baa2 Redlands Unified School District, San Bernardino County, California, General Obligation Bonds, Series 2003, 0.000%, 7/01/27 – AGM Insured No Opt. Call AA– Riverside Unified School District, Riverside County, California, General Obligation Bonds, Election 2001 Series 2006B, 5.000%, 8/01/30 – AGC Insured 8/15 at 101.00 Aa2 Sacramento City Unified School District, Sacramento County, California, General Obligation Bonds, Series 2007, 0.000%, 7/01/25 – AGM Insured No Opt. Call A1 San Joaquin Delta Community College District, California, General Obligation Bonds, Election 2004 Series 2008B, 0.000%, 8/01/29 – AGM Insured 8/18 at 53.32 Aa2 San Joaquin Hills Transportation Corridor Agency, Orange County, California, Toll Road Revenue Refunding Bonds, Series 1997A, 0.000%, 1/15/32 – NPFG Insured No Opt. Call A San Jose, California, Airport Revenue Bonds, Series 2007A, 6.000%, 3/01/47 – AMBAC Insured (Alternative Minimum Tax) 3/17 at 100.00 A2 San Mateo County Transit District, California, Sales Tax Revenue Bonds, Series 2005A, 5.000%, 6/01/29 – NPFG Insured 6/15 at 100.00 AA Total California Colorado – 9.7% (6.6% of Total Investments) Colorado Health Facilities Authority, Colorado, Revenue Bonds, Catholic Health Initiatives, Series 2013A, 5.250%, 1/01/45 (WI/DD, Settling 11/14/13) 1/23 at 100.00 A+ Colorado Health Facilities Authority, Colorado, Revenue Bonds, Sisters of Charity of Leavenworth Health Services Corporation, Series 2010A, 5.000%, 1/01/40 1/20 at 100.00 AA– Colorado Health Facilities Authority, Colorado, Revenue Bonds, Valley View Hospital Association, Series 2007, 5.250%, 5/15/42 5/17 at 100.00 BBB+ Colorado Health Facilities Authority, Colorado, Revenue Bonds, Yampa Valley Medical Center, Series 2007, 5.125%, 9/15/29 9/17 at 100.00 BBB+ Denver City and County, Colorado, Airport Revenue Bonds, Series 2006: 5.000%, 11/15/23 – FGIC Insured (UB) 11/16 at 100.00 A+ 5.000%, 11/15/24 – FGIC Insured 11/16 at 100.00 A+ 5.000%, 11/15/25 – FGIC Insured (UB) 11/16 at 100.00 A+ E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Capital Appreciation Series 2010A, 0.000%, 9/01/41 No Opt. Call BBB E-470 Public Highway Authority, Colorado, Toll Revenue Bonds, Series 2004B, 0.000%, 9/01/28 – NPFG Insured 9/20 at 63.98 A Jefferson County School District R1, Colorado, General Obligation Bonds, Series 2004, 5.000%, 12/15/22 (Pre-refunded 12/15/14) – AGM Insured 12/14 at 100.00 Aa2 (4) Plaza Metropolitan District 1, Lakewood, Colorado, Tax Increment Revenue Bonds, Series 2003, 8.000%, 12/01/25 (Pre-refunded 6/01/14) 6/14 at 101.00 N/R (4) 78 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Colorado (continued) $ Regional Transportation District, Colorado, Certificates of Participation, Series 2010A, 5.375%, 6/01/31 6/20 at 100.00 Aa3 $ Thornton, Colorado, Water Enterprise Revenue Bonds, Series 2004, 5.000%, 12/01/34 (Pre-refunded 12/01/14) – NPFG Insured 12/14 at 100.00 AA (4) Total Colorado District of Columbia – 1.3% (0.9% of Total Investments) District of Columbia Tobacco Settlement Corporation, Tobacco Settlement Asset-Backed Bonds, Series 2001, 6.250%, 5/15/24 11/13 at 100.00 A1 Washington Convention Center Authority, District of Columbia, Dedicated Tax Revenue Bonds, Senior Lien Refunding Series 2007A, 4.500%, 10/01/30 – AMBAC Insured 10/16 at 100.00 A1 Total District of Columbia Florida – 4.7% (3.2% of Total Investments) Greater Orlando Aviation Authority, Florida, Airport Facilities Revenue Refunding Bonds, Series 2007A, 5.000%, 10/01/14 – AGM Insured (Alternative Minimum Tax) No Opt. Call AA– Miami-Dade County, Florida, General Obligation Bonds, Parks Program, Series 2005, 4.300%, 11/01/30 – NPFG Insured 11/15 at 100.00 Aa2 Orange County School Board, Florida, Certificates of Participation, Series 2005B, 5.000%, 8/01/25 – AMBAC Insured 8/15 at 100.00 Aa2 Orange County, Florida, Tourist Development Tax Revenue Bonds, Refunding Series 2007, 4.750%, 10/01/29 – FGIC Insured No Opt. Call AA– Port Saint Lucie. Florida, Special Assessment Revenue Bonds, Southwest Annexation District 1B, Series 2007: 5.000%, 7/01/33 – NPFG Insured 7/17 at 100.00 A 5.000%, 7/01/40 – NPFG Insured 7/17 at 100.00 A Seminole Tribe of Florida, Special Obligation Bonds, Series 2007A, 144A, 5.250%, 10/01/27 10/17 at 100.00 BBB– Total Florida Georgia – 3.2% (2.2% of Total Investments) DeKalb County Hospital Authority, Georgia, Anticipation Certificates Revenue Bonds, DeKalb Medical Center, Inc. Project, Series 2010, 6.000%, 9/01/30 9/20 at 100.00 BBB Franklin County Industrial Building Authority, Georgia, Revenue Bonds, Ty Cobb Regional Medical Center Project, Series 2010, 8.125%, 12/01/45 12/20 at 100.00 N/R Gainesville and Hall County Hospital Authority, Georgia, Revenue Anticipation Certificates, Northeast Georgia Health Services Inc., Series 2010B: 5.250%, 2/15/37 2/20 at 100.00 AA– 5.125%, 2/15/40 2/20 at 100.00 AA– Medical Center Hospital Authority, Georgia, Revenue Anticipation Certificates, Columbus Regional Healthcare System, Inc. Project, Series 2008, 6.500%, 8/01/38 – AGC Insured 8/18 at 100.00 AA– Total Georgia Idaho – 1.3% (0.9% of Total Investments) Pocatello Development Authority, Idaho, Revenue Allocation Tax Increment Bonds, Series 2004A, 6.000%, 8/01/28 (Pre-refunded 8/01/14) 8/14 at 100.00 N/R (4) Illinois – 15.9% (10.8% of Total Investments) Chicago, Illinois, FHA/GNMA Collateralized Multifamily Housing Revenue Bonds, Stone Terrace Apartments, Series 2001A, 5.750%, 12/20/42 (Alternative Minimum Tax) 12/13 at 100.00 AA+ Chicago, Illinois, General Obligation Bonds, City Colleges, Series 1999, 0.000%, 1/01/34 – FGIC Insured No Opt. Call AA– Chicago, Illinois, General Obligation Bonds, Project & Refunding Series 2006A, 4.625%, 1/01/31 – AGM Insured 1/16 at 100.00 AA– Nuveen Investments 79 NXZ Nuveen Dividend Advantage Municipal Fund 2 (continued) Portfolio of Investments October 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Illinois (continued) $ Cook County Township High School District 225 Northfield, Illinois, General Obligation Bonds, Series 2007B, 0.000%, 12/01/24 12/16 at 69.01 AAA $ Cook County, Illinois, General Obligation Bonds, Refunding Series 2010A, 5.250%, 11/15/33 11/20 at 100.00 AA Illinois Finance Authority, Revenue Bonds, Elmhurst Memorial Healthcare, Series 2008A, 5.625%, 1/01/37 1/18 at 100.00 Baa2 Illinois Finance Authority, Revenue Bonds, Hospital Sisters Services Inc., Series 2007, 5.000%, 3/15/26 No Opt. Call AA– Illinois Finance Authority, Revenue Bonds, Palos Community Hospital, Series 2007A, 5.000%, 5/15/32 – NPFG Insured 5/17 at 100.00 AA– Illinois Finance Authority, Revenue Bonds, Silver Cross Hospital and Medical Centers, Series 2005, 5.250%, 8/15/20 – AGC Insured 8/15 at 100.00 AA– Illinois Finance Authority, Revenue Bonds, Silver Cross Hospital and Medical Centers, Series 2009, 6.875%, 8/15/38 8/19 at 100.00 BBB+ Illinois Finance Authority, Revenue Bonds, The University of Chicago Medical Center, Series 2011C, 5.500%, 8/15/41 (UB), (5) 2/21 at 100.00 AA– Illinois Finance Authority, Student Housing Revenue Bonds, Educational Advancement Fund Inc., Refunding Series 2007A, 5.250%, 5/01/34 5/17 at 100.00 BBB+ Illinois Housing Development Authority, Homeowner Mortgage Revenue Bonds, Series 2006C2, 5.050%, 8/01/27 (Alternative Minimum Tax) 2/16 at 100.00 AA Illinois State, General Obligation Bonds, Refunding Series 2012, 5.000%, 8/01/22 No Opt. Call A– Illinois Toll Highway Authority, Toll Highway Revenue Bonds, Senior Lien Series 2013A, 5.000%, 1/01/38 1/23 at 100.00 AA– Kane & DeKalb Counties Community Unit School District 301, Illinois, General Obligation Bonds, Series 2006, 0.000%, 12/01/23 – NPFG Insured No Opt. Call Aa3 Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion Project, Series 2002A: 0.000%, 12/15/30 – NPFG Insured No Opt. Call AAA 0.000%, 12/15/36 – NPFG Insured No Opt. Call AAA Metropolitan Pier and Exposition Authority, Illinois, Revenue Refunding Bonds, McCormick Place Expansion Project, Series 2002B, 5.550%, 6/15/21 – NPFG Insured 6/17 at 101.00 AAA Montgomery, Illinois, Lakewood Creek Project Special Assessment Bonds, Series 2007, 4.700%, 3/01/30 – RAAI Insured 3/16 at 100.00 N/R Regional Transportation Authority, Cook, DuPage, Kane, Lake, McHenry and Will Counties, Illinois, General Obligation Bonds, Series 2003A, 5.500%, 7/01/22 – FGIC Insured No Opt. Call AA Total Illinois Indiana – 5.1% (3.4% of Total Investments) Indiana Finance Authority, Private Activity Bonds, Ohio River Bridges East End Crossing Project, Series 2013A, 5.000%, 7/01/48 (Alternative Minimum Tax) 7/23 at 100.00 BBB Indiana Health Facility Financing Authority, Hospital Revenue Bonds, Deaconess Hospital Inc., Series 2004A, 5.375%, 3/01/34 (Pre-refunded 3/01/14) – AMBAC Insured 3/14 at 100.00 A+ (4) Indiana Health Facility Financing Authority, Hospital Revenue Bonds, Methodist Hospitals Inc., Series 2001, 5.500%, 9/15/31 1/14 at 100.00 BBB Indiana Health Facility Financing Authority, Hospital Revenue Refunding Bonds, Columbus Regional Hospital, Series 1993, 7.000%, 8/15/15 – AGM Insured No Opt. Call AA– Indiana Health Facility Financing Authority, Revenue Bonds, Community Foundation of Northwest Indiana, Series 2007, 5.500%, 3/01/37 3/17 at 100.00 A Indiana Municipal Power Agency, Power Supply Revenue Bonds, Series 2007A, 5.000%, 1/01/42 – NPFG Insured 1/17 at 100.00 A+ Indianapolis Local Public Improvement Bond Bank, Indiana, Series 1999E, 0.000%, 2/01/25 – AMBAC Insured No Opt. Call AA 80 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Indiana (continued) $ New Albany-Floyd County School Building Corporation, Indiana, First Mortgage Bonds, Series 2005, 5.000%, 7/15/26 (Pre-refunded 7/15/15) – AGM Insured 7/15 at 100.00 AA+ (4) $ St. Joseph County Hospital Authority, Indiana, Revenue Bonds, Madison Center Inc., Series 1999, 5.800%, 2/15/24 (6) 2/14 at 100.00 N/R Total Indiana Iowa – 1.5% (1.0% of Total Investments) Iowa Finance Authority, Iowa, Midwestern Disaster Area Revenue Bonds, Iowa Fertilizer Company Project, Series 2013, 5.250%, 12/01/25 12/23 at 100.00 BB– Iowa Tobacco Settlement Authority, Tobacco Asset-Backed Revenue Bonds, Series 2005B, 5.600%, 6/01/34 6/17 at 100.00 B+ Total Iowa Kansas – 1.1% (0.8% of Total Investments) Kansas Development Finance Authority Hospital Revenue Bonds, Adventist Health System/Sunbelt Obligated Group, Series 2012A, 5.000%, 11/15/28 5/22 at 100.00 AA Wyandotte County-Kansas City Unified Government, Kansas, Sales Tax Special Obligation Capital Appreciation Revenue Bonds Redevelopment Project Area B – Major Multi-Sport Athletic Complex Project, Subordinate Lien Series 2010B, 0.000%, 6/01/21 No Opt. Call BBB+ Total Kansas Kentucky – 0.2% (0.2% of Total Investments) Kentucky Economic Development Finance Authority, Louisville Arena Project Revenue Bonds, Louisville Arena Authority, Inc., Series 2008-A1, 6.000%, 12/01/38 – AGC Insured 6/18 at 100.00 AA– Louisiana – 1.5% (1.0% of Total Investments) Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2006A, 4.500%, 5/01/41 – FGIC Insured (UB) 5/16 at 100.00 Aa1 New Orleans, Louisiana, Sewerage Service Revenue Bonds, Series 2002, 5.000%, 6/01/21 – NPFG Insured No Opt. Call A Total Louisiana Massachusetts – 2.5% (1.7% of Total Investments) Martha’s Vineyard Land Bank, Massachusetts, Revenue Bonds, Series 2002, 5.000%, 5/01/32 – AMBAC Insured 1/14 at 100.00 A– Massachusetts Health and Education Facilities Authority, Revenue Bonds, Partners HealthCare System, Series 2010J, 5.000%, 7/01/39 7/19 at 100.00 AA Massachusetts School Building Authority, Dedicated Sales Tax Revenue Bonds, Senior Series 2013A, 5.000%, 5/15/43 5/23 at 100.00 AA+ Massachusetts School Building Authority, Dedicated Sales Tax Revenue Bonds, Series 2005A, 5.000%, 8/15/30 8/15 at 100.00 AA+ Massachusetts School Building Authority, Dedicated Sales Tax Revenue Bonds, Series 2005A: 5.000%, 8/15/30 (Pre-refunded 8/15/15) – AGM Insured 8/15 at 100.00 Aa2 (4) 5.000%, 8/15/30 (Pre-refunded 8/15/15) 8/15 at 100.00 Aa2 (4) Total Massachusetts Michigan – 7.1% (4.8% of Total Investments) Detroit Water and Sewerage Department, Michigan, Sewage Disposal System Revenue Bonds, Refunding Senior Lien Series 2012A, 5.250%, 7/01/39 7/22 at 100.00 BBB+ Detroit, Michigan, Second Lien Sewerage Disposal System Revenue Bonds, Series 2005A, 4.500%, 7/01/35 – NPFG Insured 7/15 at 100.00 A Detroit, Michigan, Senior Lien Sewerage Disposal System Revenue Bonds, Series 1998B Remarketed, 5.250%, 7/01/22 – NPFG Insured 7/17 at 100.00 A Detroit, Michigan, Senior Lien Sewerage Disposal System Revenue Bonds, Series 2003A, 5.000%, 7/01/32 – AGM Insured 1/14 at 100.00 AA– Detroit, Michigan, Sewer Disposal System Revenue Bonds, Second Lien, Series 2006B, 5.000%, 7/01/36 – MBIA-NPFG Insured 7/16 at 100.00 A Nuveen Investments 81 NXZ Nuveen Dividend Advantage Municipal Fund 2 (continued) Portfolio of Investments October 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Michigan (continued) $ Detroit, Michigan, Water Supply System Revenue Bonds, Senior Lien Series 2011A, 5.750%, 7/01/37 7/21 at 100.00 BB– $ Detroit, Michigan, Water Supply System Second Lien Revenue Refunding Bonds, Series 2006C, 5.000%, 7/01/33 – AGM Insured No Opt. Call AA– Kalamazoo Hospital Finance Authority, Michigan, Hospital Revenue Bonds, Bronson Methodist Hospital, Refunding Series 2010, 5.500%, 5/15/36 5/20 at 100.00 A2 Michigan Municipal Bond Authority, Public School Academy Revenue Bonds, Detroit Academy of Arts and Sciences Charter School, Series 2001A, 8.000%, 10/01/31 (6) 4/14 at 100.00 Ca Wayne County Airport Authority, Michigan, Revenue Bonds, Detroit Metropolitan Wayne County Airport, Series 2005, 5.000%, 12/01/34 – NPFG Insured (Alternative Minimum Tax) 12/15 at 100.00 A Total Michigan Minnesota – 1.3% (0.9% of Total Investments) Minneapolis, Minnesota, Health Care System Revenue Bonds, Fairview Health Services, Series 2008B, 6.500%, 11/15/38 – AGC Insured 11/18 at 100.00 AA– Missouri – 0.7% (0.5% of Total Investments) Saint Louis, Missouri, Parking Revenue Bonds, Series 2006A: 4.500%, 12/15/23 – NPFG Insured 12/16 at 100.00 A 4.500%, 12/15/26 – NPFG Insured 12/16 at 100.00 A Total Missouri Nevada – 2.8% (1.9% of Total Investments) Clark County, Nevada, Senior Lien Airport Revenue Bonds, Series 2005A, 5.000%, 7/01/40 – AMBAC Insured 7/15 at 100.00 Aa2 Clark County, Nevada, Subordinate Lien Airport Revenue Bonds, Series 2004A-2, 5.000%, 7/01/36 – FGIC Insured 7/14 at 100.00 A+ Henderson, Nevada, Healthcare Facility Revenue Refunding Bonds, Catholic Healthcare West, Series 2008, Trust 2633, 18.987%, 7/01/31 – BHAC Insured (IF), (5) 7/17 at 100.00 AA+ Las Vegas Valley Water District, Nevada, General Obligation Bonds, Series 2005A, 5.000%, 6/01/24 – FGIC Insured 6/15 at 100.00 AA+ Reno, Nevada, Health Facilities Revenue Bonds, Catholic Healthcare West, Trust 2634, 18.714%, 7/01/31 – BHAC Insured (IF), (5) 7/17 at 100.00 AA+ Total Nevada New Jersey – 1.1% (0.7% of Total Investments) New Jersey Economic Development Authority, Special Facilities Revenue Bonds, Continental Airlines Inc., Series 2000, 7.000%, 11/15/30 (Alternative Minimum Tax) 11/13 at 100.00 B New Jersey Health Care Facilities Financing Authority, New Jersey, Revenue Bonds, Saint Peters University Hospital, Refunding Series 2011, 6.000%, 7/01/26 7/21 at 100.00 BB+ Total New Jersey New York – 8.2% (5.6% of Total Investments) Brooklyn Arena Local Development Corporation, New York, Payment in Lieu of Taxes Revenue Bonds, Barclays Center Project, Series 2009, 0.000%, 7/15/46 No Opt. Call BBB– Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, Education Series 2007C, 5.000%, 3/15/14 No Opt. Call AAA Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Senior Fiscal 2012 Series 2011A, 5.250%, 2/15/47 2/21 at 100.00 A Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2006B, 4.500%, 11/15/32 – AGM Insured (UB) 11/16 at 100.00 AA– New York City Industrial Development Agency, New York, Special Facilities Revenue Bonds, JFK Airport – American Airlines Inc., Series 2002B, 8.500%, 8/01/28 (Alternative Minimum Tax) 8/14 at 100.00 N/R New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Subordinate Fiscal 2013 Series I, 5.000%, 5/01/38 5/23 at 100.00 AAA New York Liberty Development Corporation, Liberty Revenue Bonds, 4 World Trade Center Project, Series 2011, 5.750%, 11/15/51 No Opt. Call A+ 82 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value New York (continued) $ Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC Project, Eighth Series 2010, 6.000%, 12/01/36 12/20 at 100.00 BBB $ Total New York North Carolina – 2.1% (1.4% of Total Investments) North Carolina Capital Facilities Financing Agency, General Revenue Bonds, Duke University, Series 2006A, 5.000%, 10/01/41 No Opt. Call AA+ North Carolina Medical Care Commission, Health Care Facilities Revenue Refunding Bonds, WakeMed, Series 2012A, 5.000%, 10/01/31 10/22 at 100.00 AA– North Carolina Medical Care Commission, Healthcare Revenue Refunding Bonds, Novant Health Inc., Series 2006, 5.000%, 11/01/39 – NPFG Insured 11/16 at 100.00 AA+ Total North Carolina North Dakota – 0.7% (0.5% of Total Investments) Grand Forks, North Dakota, Health Care System Revenue Bonds, Altru Health System Obligated Group, Series 2012, 5.000%, 12/01/29 12/21 at 100.00 A– Ohio – 2.7% (1.8% of Total Investments) Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.875%, 6/01/30 6/17 at 100.00 B 5.750%, 6/01/34 6/17 at 100.00 B 6.500%, 6/01/47 6/17 at 100.00 B 5.875%, 6/01/47 6/17 at 100.00 B Total Ohio Oklahoma – 1.1% (0.8% of Total Investments) Fort Sill Apache Tribe of Oklahoma Economic Development Authority, Gaming Enterprise Revenue Bonds, Fort Sill Apache Casino, Series 2011A, 8.500%, 8/25/26 8/21 at 100.00 N/R Grand River Dam Authority, Oklahoma, Revenue Bonds, Series 2010A, 5.250%, 6/01/40 6/20 at 100.00 A Total Oklahoma Pennsylvania – 0.8% (0.6% of Total Investments) Erie Water Authority, Pennsylvania, Water Revenue Bonds, Series 2008, 5.000%, 12/01/43 – AGM Insured 12/18 at 100.00 AA– Puerto Rico – 3.6% (2.4% of Total Investments) Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2004-I, 5.000%, 7/01/24 – FGIC Insured No Opt. Call BBB Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2009A, 6.000%, 8/01/42 8/19 at 100.00 A+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2010C, 5.250%, 8/01/41 8/20 at 100.00 A+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A: 0.000%, 8/01/54 – AMBAC Insured No Opt. Call AA– 0.000%, 8/01/56 No Opt. Call AA– Total Puerto Rico Rhode Island – 0.7% (0.5% of Total Investments) Rhode Island Economic Development Corporation, Airport Revenue Bonds, Refunding Series 2005A, 4.625%, 7/01/26 – NPFG Insured (Alternative Minimum Tax) 7/15 at 100.00 A South Carolina – 4.0% (2.7% of Total Investments) Florence County, South Carolina, Hospital Revenue Bonds, McLeod Regional Medical Center, Series 2004A, 5.250%, 11/01/23 – AGM Insured 11/14 at 100.00 AA– Medical University Hospital Authority, South Carolina, FHA-Insured Mortgage Revenue Bonds, Series 2004A, 5.250%, 8/15/34 (Pre-refunded 8/15/14) – NPFG Insured 8/14 at 100.00 A (4) Nuveen Investments 83 NXZ Nuveen Dividend Advantage Municipal Fund 2 (continued) Portfolio of Investments October 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value South Carolina (continued) Piedmont Municipal Power Agency, South Carolina, Electric Revenue Bonds, Series 2004A-2: $ 0.000%, 1/01/30 – AMBAC Insured No Opt. Call A– $ 0.000%, 1/01/31 – AMBAC Insured No Opt. Call AA– Total South Carolina Texas – 27.1% (18.4% of Total Investments) Board of Regents, University of Texas System, Financing System Revenue Refunding Bonds, Series 2006B, 5.000%, 8/15/31 8/16 at 100.00 AAA Central Texas Regional Mobility Authority, Revenue Bonds, Senior Lien Series 2005, 5.000%, 1/01/45 (Pre-refunded 1/01/15) – FGIC Insured 1/15 at 100.00 A (4) Central Texas Regional Mobility Authority, Revenue Bonds, Senior Lien Series 2011, 6.000%, 1/01/41 1/21 at 100.00 Baa2 Decatur Hospital Authority, Texas, Revenue Bonds, Wise Regional Health System, Series 2004A, 7.125%, 9/01/34 9/14 at 100.00 N/R Grand Parkway Transportation Corporation, Texas, System Toll Revenue Bonds, Subordinate Lien Series 2013B, 5.250%, 10/01/51 10/23 at 100.00 AA+ Gulf Coast Industrial Development Authority, Texas, Solid Waste Disposal Revenue Bonds, Citgo Petroleum Corporation Project, Series 1998, 8.000%, 4/01/28 (Alternative Minimum Tax) 1/14 at 100.00 BB+ Harris County Hospital District, Texas, Revenue Bonds, Series 2007A, 5.250%, 2/15/42 – NPFG Insured 2/17 at 100.00 AA+ Harris County-Houston Sports Authority, Texas, Junior Lien Revenue Refunding Bonds, Series 2001B, 5.250%, 11/15/40 – NPFG Insured 11/13 at 100.00 A Harris County-Houston Sports Authority, Texas, Revenue Bonds, Junior Lien Series 2001H, 0.000%, 11/15/37 – NPFG Insured 11/31 at 69.08 A Harris County-Houston Sports Authority, Texas, Revenue Bonds, Third Lien Series 2004A-3, 0.000%, 11/15/35 – NPFG Insured 11/24 at 52.47 A Harris County-Houston Sports Authority, Texas, Senior Lien Revenue Refunding Bonds, Series 2001A, 0.000%, 11/15/40 – NPFG Insured 11/30 at 54.04 A Houston, Texas, First Lien Combined Utility System Revenue Bonds, First Lien Series 2011A, 5.250%, 11/15/30 No Opt. Call AA Houston, Texas, Hotel Occupancy Tax and Special Revenue Bonds, Convention and Entertainment Project, Series 2001B: 0.000%, 9/01/30 – AMBAC Insured No Opt. Call A2 0.000%, 9/01/31 – AMBAC Insured No Opt. Call A2 Little Elm Independent School District, Denton County, Texas, General Obligation Bonds, Refunding Series 2006, 5.000%, 8/15/37 8/16 at 100.00 AAA North Texas Tollway Authority, First Tier System Revenue Refunding Bonds, Series 2008D, 0.000%, 1/01/28 – AGC Insured No Opt. Call AA– Tarrant County Cultural Education Facilities Finance Corporation, Texas, Revenue Bonds, Residuals 1760-3, 17.194%, 2/15/36 (IF) 2/17 at 100.00 AA– Tarrant County Cultural Education Facilities Finance Corporation, Texas, Hospital Revenue Bonds, Scott & White Healthcare Project, Series 2010, 5.500%, 8/15/45 8/20 at 100.00 AA– Texas Municipal Gas Acquisition and Supply Corporation III, Gas Supply Revenue Bonds, Series 2012, 5.000%, 12/15/29 No Opt. Call A3 Texas Transportation Commission, Central Texas Turnpike System Revenue Bonds, First Tier Refunding Series 2012A, 5.000%, 8/15/41 8/22 at 100.00 A– Texas Turnpike Authority, Central Texas Turnpike System Revenue Bonds, First Tier Series 2002A, 0.000%, 8/15/28 – AMBAC Insured 8/14 at 43.53 A– Texas, General Obligation Bonds, Water Financial Assistance Program, Series 2001, 5.250%, 8/01/35 2/14 at 100.00 AAA Total Texas 84 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Virginia – 1.4% (1.0% of Total Investments) $ Henrico County Economic Development Authority, Virginia, Revenue Bonds, Bon Secours Health System Obligated Group, Series 2013, 5.000%, 11/01/30 No Opt. Call A– $ Route 460 Funding Corporation, Virginia, Toll Road Revenue Bonds, Series 2012A, 5.125%, 7/01/49 No Opt. Call BBB– Route 460 Funding Corporation, Virginia, Toll Road Revenue Bonds, Series 2012B, 0.000%, 7/01/33 No Opt. Call BBB– Virginia Small Business Financing Authority, Senior Lien Revenue Bonds, Elizabeth River Crossing, Opco LLC Project, Series 2012: 5.250%, 1/01/32 (Alternative Minimum Tax) 7/22 at 100.00 BBB– 6.000%, 1/01/37 (Alternative Minimum Tax) 7/22 at 100.00 BBB– Total Virginia Washington – 1.6% (1.1% of Total Investments) Washington Health Care Facilities Authority, Revenue Bonds, Fred Hutchinson Cancer Research Center, Series 2011A, 5.625%, 1/01/35 1/21 at 100.00 A Washington Health Care Facilities Authority, Revenue Bonds, Kadlec Regional Medical Center, Series 2010, 5.500%, 12/01/39 12/20 at 100.00 Baa3 Total Washington West Virginia – 2.3% (1.6% of Total Investments) West Virginia Economic Development Authority, Solid Waste Disposal Facilities Revenue Bonds, Appalachian Power Company Amos Project, Series 2010, 5.375%, 12/01/38 12/20 at 100.00 BBB West Virginia University, Revenue Bonds, West Virginia University Projects, Improvement Series 2004C, 5.000%, 10/01/34 (Pre-refunded 10/01/14) – FGIC Insured 10/14 at 100.00 Aa3 (4) Total West Virginia Wisconsin – 1.7% (1.2% of Total Investments) Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Marshfield Clinic, Series 2012B, 5.000%, 2/15/32 2/22 at 100.00 A– Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Mercy Alliance, Inc., Series 2012, 5.000%, 6/01/39 6/22 at 100.00 A2 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Wheaton Franciscan Services Inc., Series 2006B, 5.125%, 8/15/30 8/16 at 100.00 A– Total Wisconsin $ Total Municipal Bonds (cost $613,020,028) Nuveen Investments 85 NXZ Nuveen Dividend Advantage Municipal Fund 2 (continued) Portfolio of Investments October 31, 2013 Principal Amount (000) Description (1) Coupon Maturity Ratings (3) Value Corporate Bonds – 0.0% (0.0% of Total Investments) Transportation – 0.0% (0.0% of Total Investments) $ Las Vegas Monorail Company, Senior Interest Bonds (7), (8) 5.500% 7/15/19 N/R $ 74 Las Vegas Monorail Company, Senior Interest Bonds (7), (8) 3.000% 7/15/55 N/R $ Total Corporate Bonds (cost $13,173) Total Long-Term Investments (cost $613,033,201) Floating Rate Obligations – (4.6)% ) Variable Rate Demand Preferred Shares, at Liquidation Value – (45.6)% (9) ) Other Assets Less Liabilities – 3.3% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. At or subsequent to the end of the reporting period, this security is non-income producing. Non-income producing security, in the case of a fixed-income security, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. Investment valued at fair value using methods determined in good faith by, or at the discretion of, the Board of Trustees. For fair value measurement disclosure purposes, investment categorized as Level 3. See Notes to Financial Statements, Note 2 – Investment Valuation and Fair Value Measurements for more information. During January 2010, Las Vegas Monorail Company (“Las Vegas Monorail”) filed for federal bankruptcy protection. During March 2012, Las Vegas Monorail emerged from federal bankruptcy with the acceptance of a reorganization plan assigned by the Federal Bankruptcy Court. Under the reorganization plan, the Fund surrendered its Las Vegas Monorail Project Revenue Bonds, First Tier, Series 2000 and in turn received two senior interest corporate bonds: the first with an annual coupon rate of 5.500% maturing on July 15, 2019 and the second with an annual coupon rate of 3.000% (5.500% after December 31, 2015) maturing on July 15, 2055. The Fund’s custodian is not accruing income on the Fund’s records for either senior interest corporate bond. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 31.1%. WI/DD Purchased on a when-issued or delayed delivery basis. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Note 3 – Portfolio Securities and Investments in Derivatives, Inverse Floating Rate Securities for more information. 144A Investment is exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These investments may only be resold in transactions exempt from registration, which are normally those transactions with qualified institutional buyers. See accompanying notes to financial statements. 86 Nuveen Investments NZF Nuveen Dividend Advantage Municipal Fund 3 Portfolio of Investments October 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 143.1% (97.8% of Total Investments) MUNICIPAL BONDS – 142.5% (97.4% of Total Investments) Alabama – 0.6% (0.4% of Total Investments) $ Alabama Special Care Facilities Financing Authority, Revenue Bonds, Ascension Health, Series 2006C-2, 5.000%, 11/15/36 (UB) 11/16 at 100.00 AA+ $ Alaska – 0.1% (0.1% of Total Investments) Northern Tobacco Securitization Corporation, Alaska, Tobacco Settlement Asset-Backed Bonds, Series 2006A, 5.000%, 6/01/46 6/14 at 100.00 B2 Arizona – 2.3% (1.6% of Total Investments) Arizona State Transportation Board, Highway Revenue Bonds, Series 2006, 13.313%, 7/01/16 (IF) No Opt. Call AAA Phoenix Civic Improvement Corporation, Arizona, Subordinate Excise Tax Revenue Bonds, Civic Plaza Expansion Project, Series 2005A, 5.000%, 7/01/30 – FGIC Insured 7/15 at 100.00 AA Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, Citigroup Energy Inc Prepay Contract Obligations, Series 2007, 5.000%, 12/01/37 No Opt. Call A– Total Arizona California – 13.4% (9.2% of Total Investments) California Health Facilities Financing Authority, Refunding Revenue Bonds, Stanford Hospital and Clinics, Series 2008A-2. RMKT, 5.250%, 11/15/40 11/21 at 100.00 AA– California Health Facilities Financing Authority, Revenue Bonds, Providence Health & Services, Series 2009B, 5.500%, 10/01/39 10/19 at 100.00 AA California Health Facilities Financing Authority, Revenue Bonds, Sutter Health, 2007A 5.000%, 11/15/42 (UB) 11/16 at 100.00 AA– California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Tender Option Bond Trust 3175, 13.497%, 5/15/14 (IF) No Opt. Call AA– 20 California, General Obligation Veterans Welfare Bonds, Series 2001BZ, 5.350%, 12/01/21 – NPFG Insured (Alternative Minimum Tax) 12/13 at 100.00 AA Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement Asset-Backed Revenue Bonds, Series 2005A, 5.000%, 6/01/45 – AGC Insured 6/15 at 100.00 AA– Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 5.000%, 6/01/33 6/17 at 100.00 B 5.125%, 6/01/47 6/17 at 100.00 B Grossmont Healthcare District, California, General Obligation Bonds, Series 2011B, 6.125%, 7/15/40 7/21 at 100.00 Aa2 Los Angeles Department of Water and Power, California, Waterworks Revenue Bonds, Series 2011A, 5.000%, 7/01/41 1/21 at 100.00 AA Los Angeles Regional Airports Improvement Corporation, California, Lease Revenue Refunding Bonds, LAXFUEL Corporation at Los Angeles International Airport, Series 2012, 4.500%, 1/01/27 (Alternative Minimum Tax) 1/22 at 100.00 A Palomar Pomerado Health, California, General Obligation Bonds, Convertible Capital Appreciation, Election 2004 Series 2010A, 0.000%, 8/01/40 8/30 at 100.00 A+ Placentia-Yorba Linda Unified School District, Orange County, California, Certificates of Participation, Series 2011, 0.000%, 10/01/28 – AGM Insured 10/25 at 100.00 AA– Riverside County Transportation Commission, California, Toll Revenue Senior Lien Bonds, Series 2013A, 5.750%, 6/01/44 6/23 at 100.00 BBB– Nuveen Investments 87 NZF Nuveen Dividend Advantage Municipal Fund 3 (continued) Portfolio of Investments October 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value California (continued) $ San Buenaventura, California, Revenue Bonds, Community Memorial Health System, Series 2011, 7.500%, 12/01/41 12/21 at 100.00 BB $ San Diego Community College District, California, General Obligation Bonds, Tender Option Bond Trust 1005, 13.666%, 8/01/41 (IF), (5) 8/21 at 100.00 AA+ San Joaquin Hills Transportation Corridor Agency, Orange County, California, Toll Road Revenue Refunding Bonds, Series 1997A, 0.000%, 1/15/35 – NPFG Insured No Opt. Call A San Mateo County Community College District, California, General Obligation Bonds, Series 2006C, 0.000%, 9/01/30 – NPFG Insured No Opt. Call Aaa Total California Colorado – 4.8% (3.3% of Total Investments) Broomfield, Colorado, Certificates of Participation, Refunding Series 2010, 3.000%, 12/01/13 No Opt. Call Aa3 Colorado Educational and Cultural Facilities Authority, Revenue Bonds, Montessori Peaks Academy, Series 2006A, 5.400%, 5/01/26 5/16 at 102.00 N/R Compark Business Campus Metropolitan District, Colorado, General Obligation Limited Tax Bonds, Series 2007A, 5.600%, 12/01/34 – RAAI Insured 12/17 at 100.00 N/R Denver City and County, Colorado, Airport Revenue Bonds, Series 2006: 5.000%, 11/15/23 – FGIC Insured 11/16 at 100.00 A+ 5.000%, 11/15/24 – FGIC Insured 11/16 at 100.00 A+ 5.000%, 11/15/25 – FGIC Insured 11/16 at 100.00 A+ Maher Ranch Metropolitan District 4, Colorado, General Obligation Limited Tax Bonds, Series 2007: 5.125%, 12/01/27 – RAAI Insured 12/17 at 100.00 N/R 5.250%, 12/01/36 – RAAI Insured 12/17 at 100.00 N/R Plaza Metropolitan District 1, Lakewood, Colorado, Tax Increment Revenue Bonds, Series 2003, 8.000%, 12/01/25 (Pre-refunded 6/01/14) 6/14 at 101.00 N/R (4) Regional Transportation District, Colorado, Certificates of Participation, Series 2010A, 5.375%, 6/01/31 6/20 at 100.00 Aa3 Total Colorado Connecticut – 0.8% (0.6% of Total Investments) Connecticut Health and Educational Facilities Authority, Revenue Bonds, Hartford Healthcare, Series 2011A, 5.000%, 7/01/41 7/21 at 100.00 A Connecticut State, General Obligation Bonds, Economic Recovery Series 2009A, 5.000%, 1/01/14 No Opt. Call AA Total Connecticut District of Columbia – 2.0% (1.4% of Total Investments) Washington Convention Center Authority, District of Columbia, Dedicated Tax Revenue Bonds, Senior Lien Refunding Series 2007A, 4.500%, 10/01/30 – AMBAC Insured 10/16 at 100.00 AA+ Washington Convention Center Authority, District of Columbia, Dedicated Tax Revenue Bonds, Tender Option Bond Trust 1606, 11.801%, 10/01/30 – BHAC Insured (IF), (5) 10/16 at 100.00 AA+ Total District of Columbia Florida – 4.0% (2.7% of Total Investments) Broward County, Florida, Airport System Revenue Refunding Bonds, Series 2009O, 5.375%, 10/01/29 10/19 at 100.00 A+ Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Refunding Series 2012A, 5.000%, 10/01/31 (Alternative Minimum Tax) No Opt. Call A Miami-Dade County, Florida, Subordinate Special Obligation Refunding Bonds Series 2012B, 5.000%, 10/01/37 10/22 at 100.00 A+ Miami-Dade County, Florida, Transit System Sales Surtax Revenue Bonds, Series 2012, 5.000%, 7/01/42 7/22 at 100.00 AA South Miami Health Facilities Authority, Florida, Hospital Revenue, Baptist Health System Obligation Group, Series 2007, 5.000%, 8/15/42 (UB), (5) 8/17 at 100.00 AA 70 Tolomato Community Development District, Florida, Special Assessment Bonds, Convertible, Capital Appreciation, Series 2012A-2, 0.000%, 5/01/39 5/17 at 100.00 N/R 88 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Florida (continued) $ Tolomato Community Development District, Florida, Special Assessment Bonds, Convertible, Capital Appreciation, Series 2012A-3, 0.000%, 5/01/40 5/19 at 100.00 N/R $ 85 Tolomato Community Development District, Florida, Special Assessment Bonds, Convertible, Capital Appreciation, Series 2012A-4, 0.000%, 5/01/40 5/22 at 100.00 N/R Tolomato Community Development District, Florida, Special Assessment Bonds, Hope Note, Series 2007-3, 6.650%, 5/01/40 (6) 5/18 at 100.00 N/R 1 10 Tolomato Community Development District, Florida, Special Assessment Bonds, Non Performing ParcelSeries 2007-1. RMKT, 6.650%, 5/01/40 (6) 5/18 at 100.00 N/R Tolomato Community Development District, Florida, Special Assessment Bonds, Refunding Series 2012A-1, 6.650%, 5/01/40 5/17 at 100.00 N/R Tolomato Community Development District, Florida, Special Assessment Bonds, Southern/Forbearance Parcel Series 2007-2, 6.650%, 5/01/40 (6) 5/18 at 100.00 N/R Total Florida Georgia – 6.5% (4.5% of Total Investments) Atlanta, Georgia, Airport General Revenue Bonds, Series 2004G, 5.000%, 1/01/26 – AGM Insured 1/15 at 100.00 AA– Atlanta, Georgia, Airport General Revenue Refunding Bonds, Series 2010C, 5.250%, 1/01/30 1/21 at 100.00 A1 Atlanta, Georgia, Airport Passenger Facilities Charge Revenue Bonds, Series 2004J, 5.000%, 1/01/29 – AGM Insured No Opt. Call AA– Franklin County Industrial Building Authority, Georgia, Revenue Bonds, Ty Cobb Regional Medical Center Project, Series 2010, 8.125%, 12/01/45 12/20 at 100.00 N/R Fulton County Residential Care Facilities Authority, Georgia, Revenue Bonds, Elderly Care, Lenbrook Square Project, Series 2006A, 5.125%, 7/01/42 7/17 at 100.00 N/R Fulton County, Georgia, Water and Sewerage Revenue Bonds, Series 2004, 5.000%, 1/01/35 (Pre-refunded 1/01/14) – FGIC Insured 1/14 at 100.00 AA– (4) Gwinnett County School District, Georgia, General Obligation Bonds, Series 2008, 5.000%, 2/01/36 2/18 at 100.00 AAA Total Georgia Illinois – 17.5% (11.9% of Total Investments) Chicago Transit Authority, Illinois, Sales Tax Receipts Revenue Bonds, Series 2011, 5.250%, 12/01/40 12/21 at 100.00 AA Chicago, Illinois, Revenue Bonds, Midway Airport, Series 2001A, 5.500%, 1/01/19 – AGM Insured (Alternative Minimum Tax) 1/14 at 100.00 AA– Chicago, Illinois, Sales Tax Revenue Bonds, Series 2011A, 5.000%, 1/01/41 1/22 at 100.00 AAA Chicago, Illinois, Second Lien Wastewater Transmission Revenue Bonds, Series 2001A, 5.500%, 1/01/16 – NPFG Insured No Opt. Call A+ Chicago, Illinois, Third Lien General Airport Revenue Bonds, O’Hare International Airport, Series 2005A, 5.000%, 1/01/33 – FGIC Insured 1/16 at 100.00 A Community Unit School District 308, Oswego, in the Counties of Kendall, Kane, and Will, Illinois, General Obligation Bonds, Series 2004, 5.375%, 10/01/17 (Pre-refunded 10/01/14) – AGM Insured 10/14 at 100.00 Aa2 (4) Cook County, Illinois, General Obligation Bonds, Refunding Series 2010A, 5.250%, 11/15/33 11/20 at 100.00 AA Illinois Finance Authority, General Obligation Debt Certificates, Local Government Program – Kankakee County, Series 2005B, 5.000%, 12/01/24 (Pre-refunded 12/01/14) – AMBAC Insured 12/14 at 100.00 Baa2 (4) Illinois Finance Authority, Revenue Bonds, Advocate Health Care Network, Series 2012, 5.000%, 6/01/42 No Opt. Call AA Illinois Finance Authority, Revenue Bonds, Sherman Health Systems, Series 2007A, 5.500%, 8/01/37 8/17 at 100.00 BBB Illinois Finance Authority, Revenue Bonds, The University of Chicago, Series 2012A, 5.000%, 10/01/51 10/21 at 100.00 Aa1 Nuveen Investments 89 NZF Nuveen Dividend Advantage Municipal Fund 3 (continued) Portfolio of Investments October 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Illinois (continued) $ Illinois State, General Obligation Bonds, Series 2004A, 5.000%, 3/01/28 3/14 at 100.00 A– $ Illinois Toll Highway Authority, Toll Highway Revenue Bonds, Tender Option Bond Trust 4304, 17.917%, 1/01/21 (IF), (5) No Opt. Call AA– Lake County School District 38, Big Hallow, Illinois, General Obligation Bonds, Series 2005, 0.000%, 2/01/22 – AMBAC Insured No Opt. Call N/R Lombard Public Facilities Corporation, Illinois, First Tier Conference Center and Hotel Revenue Bonds, Series 2005A-1, 7.125%, 1/01/36 1/16 at 100.00 N/R Metropolitan Pier and Exposition Authority, Illinois, McCormick Place Expansion Project Refunding Bonds, Series 2010A, 5.500%, 6/15/50 6/20 at 100.00 AAA Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion Project, Capital Appreciation Refunding Series 2010B-1, 0.000%, 6/15/43 – AGM Insured No Opt. Call AAA Metropolitan Pier and Exposition Authority, Illinois, Revenue Refunding Bonds, McCormick Place Expansion Project, Series 1998A, 5.500%, 6/15/29 – FGIC Insured No Opt. Call AAA Schaumburg, Illinois, General Obligation Bonds, Series 2004B, 5.000%, 12/01/41 (Pre-refunded 12/01/14) – AGM Insured 12/14 at 100.00 AAA Total Illinois Indiana – 8.0% (5.5% of Total Investments) Indiana Finance Authority, Educational Facilities Revenue Bonds, Tudor Park Foundation, Series 2005B, 5.000%, 6/01/24 6/15 at 100.00 Aa3 Indiana Finance Authority, Hospital Revenue Bonds, Community Health Network Project, Series 2012A, 5.000%, 5/01/42 5/23 at 100.00 A Indiana Finance Authority, Private Activity Bonds, Ohio River Bridges East End Crossing Project, Series 2013A, 5.250%, 1/01/51 (Alternative Minimum Tax) 7/23 at 100.00 BBB Indiana Finance Authority, Wastewater Utility Revenue Bonds, CWA Authority Project, Series 2011B, 5.000%, 10/01/41 10/21 at 100.00 AA– Indiana Health Facility Financing Authority, Revenue Bonds, Community Hospitals of Indiana, Series 2005A, 5.000%, 5/01/35 (Pre-refunded 5/01/15) – AMBAC Insured 5/15 at 100.00 A (4) Indiana Municipal Power Agency, Power Supply System Revenue Bonds, Series 2004A, 5.000%, 1/01/32 – FGIC Insured 1/15 at 100.00 A+ Vigo County Hospital Authority, Indiana, Revenue Bonds, Union Hospital, Series 2007: 5.750%, 9/01/42 9/17 at 100.00 N/R 5.800%, 9/01/47 9/17 at 100.00 N/R Total Indiana Iowa – 0.2% (0.1% of Total Investments) Iowa Tobacco Settlement Authority, Asset Backed Settlement Revenue Bonds, Series 2005C: 5.500%, 6/01/42 6/15 at 100.00 B+ 5.625%, 6/01/46 6/15 at 100.00 B+ Total Iowa Kansas – 0.3% (0.2% of Total Investments) Manhattan Health Care Facility Revenue Bonds, Kansas, Meadowlarks Hills Retirement, Series 2007B: 5.125%, 5/15/37 5/14 at 103.00 N/R 5.125%, 5/15/42 5/14 at 103.00 N/R Total Kansas Kentucky – 1.2% (0.8% of Total Investments) Kentucky Economic Development Finance Authority, Louisville Arena Project Revenue Bonds, Louisville Arena Authority, Inc., Series 2008-A1, 6.000%, 12/01/42 – AGC Insured 6/18 at 100.00 AA– Lexington-Fayette Urban County Government Public Facilities Corporation, Kentucky State Lease Revenue Bonds, Eastern State Hospital Project, Series 2011A, 5.250%, 6/01/29 6/21 at 100.00 Aa3 90 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Kentucky (continued) $ Warren County, Kentucky, Hospital Revenue Bonds, Bowling Green-Warren County Community Hospital Corporation, Series 2012A, 4.000%, 10/01/29 10/22 at 100.00 A $ Total Kentucky Louisiana – 5.2% (3.5% of Total Investments) Jefferson Parish Hospital Service District 2, Louisiana, Hospital Revenue Bonds, East Jefferson General Hospital, Refunding Series 2011, 6.375%, 7/01/41 7/21 at 100.00 BBB– Louisiana Local Government Environmental Facilities & Community Development Authority, Revenue Bonds, Westlake Chemical Corporation Project, Series 2007, 6.750%, 11/01/32 11/17 at 100.00 BBB Louisiana Public Facilities Authority, Revenue Bonds, Loyola University Project, Refunding Series 2011, 5.000%, 10/01/41 10/21 at 100.00 A+ Louisiana Public Facilities Authority, Revenue Bonds, Ochsner Clinic Foundation Project, Series 2007A, 5.500%, 5/15/47 5/17 at 100.00 Baa1 Louisiana Public Facilities Authority, Revenue Bonds, Ochsner Clinic Foundation Project, Series 2011, 6.750%, 5/15/41 5/21 at 100.00 Baa1 Louisiana Stadium and Exposition District, Revenue Refunding Bonds, Senior Lien Series 2013A, 5.000%, 7/01/36 7/23 at 100.00 A Total Louisiana Maryland – 0.7% (0.5% of Total Investments) Howard County, Maryland, Retirement Community Revenue Bonds, Vantage House, Series 2007B, 5.250%, 4/01/37 4/17 at 100.00 N/R Maryland Economic Development Corporation, Revenue Bonds, Chesapeake Bay Hyatt Conference Center, Series 2006A, 5.000%, 12/01/31 12/16 at 100.00 N/R Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Mercy Ridge Retirement Community, Series 2007, 4.750%, 7/01/34 7/17 at 100.00 A– Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, MedStar Health Issue, Series 2013A, 4.000%, 8/15/41 8/23 at 100.00 A2 Total Maryland Massachusetts – 3.5% (2.4% of Total Investments) Massachusetts Development Finance Agency, Revenue Bonds, Orchard Cove, Series 2007, 5.250%, 10/01/26 4/14 at 102.00 N/R Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Milton Hospital Project, Series 2005D, 5.250%, 7/01/30 7/15 at 100.00 BB+ Massachusetts Health and Educational Facilities Authority, Revenue Refunding Bonds, Suffolk University Issue, Series 2009A, 5.750%, 7/01/39 7/19 at 100.00 BBB Massachusetts Port Authority, Special Facilities Revenue Bonds, ConRac Project, Series 2011A, 5.125%, 7/01/41 7/21 at 100.00 A Massachusetts Port Authority, Special Facilities Revenue Bonds, Delta Air Lines Inc., Series 2001A, 5.500%, 1/01/18 – AMBAC Insured (Alternative Minimum Tax) 1/14 at 100.00 N/R Massachusetts Water Resources Authority, General Revenue Bonds, Series 2007A, 4.500%, 8/01/46 – AGM Insured (UB), (5) 2/17 at 100.00 AA+ Metropolitan Boston Transit Parking Corporation, Massachusetts, Systemwide Senior Lien Parking Revenue Bonds, Series 2011, 5.000%, 7/01/41 7/21 at 100.00 A+ Total Massachusetts Michigan – 8.1% (5.5% of Total Investments) Detroit City School District, Wayne County, Michigan, Unlimited Tax School Building and Site Improvement Bonds, Series 2001A, 6.000%, 5/01/29 – AGM Insured (UB) No Opt. Call Aa2 Detroit Water and Sewerage Department, Michigan, Sewage Disposal System Revenue Bonds, Refunding Senior Lien Series 2012A, 5.250%, 7/01/39 7/22 at 100.00 BBB+ Garden City Hospital Finance Authority, Michigan, Revenue Bonds, Garden City Hospital Obligated Group, Series 2007A, 5.000%, 8/15/38 8/17 at 100.00 N/R Nuveen Investments 91 NZF Nuveen Dividend Advantage Municipal Fund 3 (continued) Portfolio of Investments October 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Michigan (continued) $ Lansing Board of Water and Light, Michigan, Utility System Revenue Bonds, Series 2011A, 5.500%, 7/01/41 7/21 at 100.00 AA– $ Michigan Finance Authority, Revenue Bonds, Trinity Health Credit Group, Refunding Series 2011, 5.000%, 12/01/39 12/21 at 100.00 Aa2 Michigan Finance Authority, Unemployment Obligation Assessment Revenue Bonds, Series 2012A, 5.000%, 7/01/14 No Opt. Call AAA Michigan State Building Authority, Revenue Refunding Bonds, Facilities Program, Series 2011-I-A, 5.375%, 10/15/41 10/21 at 100.00 Aa3 Michigan State Hospital Finance Authority, Hospital Revenue Refunding Bonds, Sisters of Mercy Health Corporation, Series 1993P, 5.375%, 8/15/14 – NPFG Insured (ETM) No Opt. Call A (4) Michigan State Hospital Finance Authority, Revenue bonds, Trinity Health Care Group, Series 2006A, 5.000%, 12/01/31 (UB) 12/16 at 100.00 Aa2 Michigan State Hospital Finance Authority, Revenue Bonds, Trinity Health Care Group, Series 2006A, 5.000%, 12/01/31 (Pre-refunded 12/01/16) (UB) 12/16 at 100.00 Aa2 (4) Total Michigan Minnesota – 1.4% (1.0% of Total Investments) Cambridge Independent School District 911, Isanti County, Minnesota, General Obligation Bonds, Refunding Series 2005C, 5.000%, 4/01/14 – NPFG Insured No Opt. Call Aa2 Dakota County Community Development Agency, Minnesota, GNMA Collateralized Multifamily Housing Revenue Bonds, Rose Apartments Project, Series 2001, 6.350%, 10/20/37 (Alternative Minimum Tax) 4/14 at 103.00 Aa1 Minnesota State, General Obligation Bonds, Various Purpose, Refunding Series 2010D, 5.000%, 8/01/18 No Opt. Call AA+ Saint Paul Port Authority, Minnesota, Lease Revenue Bonds, Regions Hospital Parking Ramp Project, Series 2007-1, 5.000%, 8/01/36 8/16 at 100.00 N/R Total Minnesota Mississippi – 0.9% (0.6% of Total Investments) Mississippi Business Finance Corporation, GNMA Collateralized Retirement Facility Mortgage Revenue Refunding Bonds, Aldersgate Retirement Community Inc. Project, Series 1999A, 5.450%, 5/20/34 11/13 at 100.00 AA+ Mississippi Hospital Equipment and Facilities Authority, Revenue Bonds, Baptist Memorial Healthcare, Series 2004B-1, 5.000%, 9/01/24 (UB) 9/14 at 100.00 AA– Total Mississippi Missouri – 0.9% (0.6% of Total Investments) Cape Girardeau County Industrial Development Authority, Missouri, Health Facilities Revenue Bonds, Southeast Missouri Hospital Association, Series 2007, 5.000%, 6/01/36 6/17 at 100.00 BBB+ Clinton County Industrial Development Authority, Missouri, Revenue Bonds, Cameron Regional Medical Center, Series 2007, 5.000%, 12/01/32 12/17 at 100.00 N/R Missouri Health and Educational Facilities Authority, Revenue Bonds, Washington University, Series 2011B, 5.000%, 11/15/37 11/21 at 100.00 AAA Total Missouri Montana – 0.9% (0.6% of Total Investments) Montana Board of Investments, Exempt Facility Revenue Bonds, Stillwater Mining Company, Series 2000, 8.000%, 7/01/20 (Alternative Minimum Tax) 1/14 at 100.00 B+ Nebraska – 0.3% (0.2% of Total Investments) Omaha Public Power District, Nebraska, Separate Electric System Revenue Bonds, Nebraska City 2, Tender Option Bond Trust 11673, 20.018%, 8/01/40 – AMBAC Insured (IF) 2/17 at 100.00 AA+ 92 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Nevada – 5.5% (3.8% of Total Investments) $ Clark County, Nevada, Airport Revenue Bonds, Subordinate Lien Series 2010B, 5.750%, 7/01/42 1/20 at 100.00 A+ $ Clark County, Nevada, Passenger Facility Charge Revenue Bonds, Las Vegas-McCarran International Airport, Series 2010A, 5.250%, 7/01/42 1/20 at 100.00 A+ Henderson, Nevada, General Obligation Bonds, Sewer Series 2004, 5.000%, 6/01/34 (Pre-refunded 12/01/14) – FGIC Insured 12/14 at 100.00 AA (4) Las Vegas Valley Water District, Nevada, Limited Tax General Obligation Bonds, Water & Refunding Series 2011C, 5.000%, 6/01/38 6/21 at 100.00 AA+ Total Nevada New Jersey – 4.9% (3.3% of Total Investments) New Jersey Economic Development Authority, Cigarette Tax Revenue Bonds, Series 2004, 5.500%, 6/15/31 (Pre-refunded 6/15/14) 6/14 at 100.00 Aaa New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Somerset Medical Center, Series 2003: 5.500%, 7/01/23 1/14 at 100.00 Ba2 5.500%, 7/01/33 1/14 at 100.00 Ba2 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Capital Appreciation Series 2010A, 0.000%, 12/15/33 No Opt. Call A+ New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2006C, 0.000%, 12/15/33 – AGM Insured No Opt. Call AA– New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2012AA, 5.000%, 6/15/38 No Opt. Call A+ Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2007-1A, 4.750%, 6/01/34 6/17 at 100.00 B2 Total New Jersey New York – 8.1% (5.5% of Total Investments) Albany Industrial Development Agency, New York, Revenue Bonds, Brighter Choice Charter Schools, Series 2007A, 5.000%, 4/01/32 4/17 at 100.00 BB+ Brooklyn Arena Local Development Corporation, New York, Payment in Lieu of Taxes Revenue Bonds, Barclays Center Project, Series 2009: 6.000%, 7/15/30 1/20 at 100.00 BBB– 0.000%, 7/15/44 No Opt. Call BBB– Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, General Purpose Series 2011C, 5.000%, 3/15/41 3/21 at 100.00 AAA Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Senior Fiscal 2012 Series 2011A, 5.750%, 2/15/47 2/21 at 100.00 A Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series 2006A, 4.500%, 2/15/47 – NPFG Insured 2/17 at 100.00 A Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2003B, 5.250%, 6/01/14 No Opt. Call A– Long Island Power Authority, New York, Electric System Revenue Bonds, Series 2011A, 5.000%, 5/01/36 – AGM Insured 5/21 at 100.00 AA– Long Island Power Authority, New York, Electric System Revenue Bonds, Series 2012A, 5.000%, 9/01/42 9/22 at 100.00 A– Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2011A, 5.000%, 11/15/41 11/21 at 100.00 A New York City Industrial Development Agency, New York, American Airlines-JFK International Airport Special Facility Revenue Bonds, Series 2005, 7.750%, 8/01/31 (Alternative Minimum Tax) 8/16 at 101.00 N/R New York City Municipal Water Finance Authority, New York, Water and Sewer System Revenue Bonds, Second Generation Resolution, Fiscal 2011 Series EE, 5.375%, 6/15/43 12/20 at 100.00 AA+ New York City Sales Tax Asset Receivable Corporation, New York, Dedicated Revenue Bonds, Local Government Assistance Corporation, Series 2004A, 5.000%, 10/15/21 – NPFG Insured 10/14 at 100.00 AAA Nuveen Investments 93 NZF Nuveen Dividend Advantage Municipal Fund 3 (continued) Portfolio of Investments October 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value New York (continued) $ 60 New York City, New York, General Obligation Bonds, Fiscal Series 2002G, 5.625%, 8/01/20 – NPFG Insured 8/14 at 100.00 AA $ New York State Power Authority, General Revenue Bonds, Series 2011A, 5.000%, 11/15/38 11/21 at 100.00 Aa2 Triborough Bridge and Tunnel Authority, New York, General Purpose Revenue Bonds, Refunding Subordinate Lien Series 2013A, 5.000%, 11/15/28 No Opt. Call A+ Total New York North Carolina – 0.8% (0.6% of Total Investments) Charlotte-Mecklenberg Hospital Authority, North Carolina, Carolinas HealthCare System Revenue Bonds, Series 2008, Trust 1149, 15.079%, 7/15/32 (IF), (5) 1/18 at 100.00 AA– Charlotte-Mecklenburg Hospital Authority, North Carolina, Health Care System Revenue Bonds, Carolinas Health Care, Series 2007A, 5.000%, 1/15/31 1/17 at 100.00 AA– Charlotte-Mecklenburg Hospital Authority, North Carolina, Healthcare System Revenue Bonds, DBA Carolinas Healthcare System, Series 2005A, 4.875%, 1/15/32 (Pre-refunded 1/15/15) 1/15 at 100.00 AA+ (4) Total North Carolina Ohio – 3.3% (2.2% of Total Investments) Allen County, Ohio, Hospital Facilities Revenue Bonds, Catholic Health Partners, Refunding and Improvement Series 2012A: 5.000%, 5/01/33 5/22 at 100.00 AA– 4.000%, 5/01/33 5/22 at 100.00 AA– 5.000%, 5/01/42 5/22 at 100.00 AA– Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.125%, 6/01/24 6/17 at 100.00 B– 5.875%, 6/01/30 6/17 at 100.00 B 5.750%, 6/01/34 6/17 at 100.00 B 5.875%, 6/01/47 6/17 at 100.00 B Chagrin Falls Exempt Village School District, Ohio, General Obligation Bonds, Refunding Series 2005, 5.250%, 12/01/19 (Pre-refunded 12/01/14) – NPFG Insured 12/14 at 100.00 Aa1 (4) Franklin County, Ohio, Hospital Revenue Bonds, OhioHealth Corporation, Series 2011A, 5.000%, 11/15/41 11/21 at 100.00 AA+ Total Ohio Oklahoma – 2.1% (1.4% of Total Investments) Oklahoma Development Finance Authority, Revenue Bonds, Saint John Health System, Series 2007: 5.000%, 2/15/37 2/17 at 100.00 A+ 5.000%, 2/15/42 2/17 at 100.00 A+ Tulsa County Industrial Authority, Oklahoma, Health Care Revenue Bonds, Saint Francis Health System, Series 2006, 5.000%, 12/15/36 (UB) 12/16 at 100.00 AA+ 88 Tulsa County Industrial Authority, Oklahoma, Health Care Revenue Bonds, Saint Francis Health System, Series 2008, Trust 3500, 8.497%, 6/15/30 (IF) 12/16 at 100.00 AA+ Total Oklahoma Oregon – 1.1% (0.7% of Total Investments) Oregon Health, Housing, Educational and Cultural Facilities Authority, Revenue Bonds, PeaceHealth Project, Series 2001, 5.250%, 11/15/21 – AMBAC Insured 11/13 at 100.00 AA– Oregon State Department of Transportation, Highway User Tax Revenue Bonds, Series 2004B, 5.250%, 11/15/16 (Pre-refunded 11/15/14) 11/14 at 100.00 AAA Total Oregon Pennsylvania – 1.4% (1.0% of Total Investments) Bucks County Industrial Development Authority, Pennsylvania, Charter School Revenue Bonds, School Lane Charter School, Series 2007A, 5.000%, 3/15/37 3/17 at 100.00 BBB Northampton County Industrial Development Authority, Pennsylvania, Recovery Revenue Bonds, Northampton Generating Project, Senior Lien Series 2013A0 & AE2, 5.000%, 12/01/23 1/14 at 100.00 N/R 94 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Pennsylvania (continued) $ 32 Northampton County Industrial Development Authority, Pennsylvania, Recovery Revenue Bonds, Northampton Generating Project, Senior Lien Taxable Series 2013B, 5.000%, 12/31/23 (Alternative Minimum Tax) 1/14 at 100.00 N/R $ Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Senior Lien Series 2012A, 5.000%, 12/01/42 12/22 at 100.00 A+ Total Pennsylvania Puerto Rico – 0.4% (0.3% of Total Investments) Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A, 5.250%, 8/01/57 8/17 at 100.00 AA– Rhode Island – 1.5% (1.0% of Total Investments) Rhode Island Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds, Series 2002A: 25 6.000%, 6/01/23 1/14 at 100.00 Baa1 6.250%, 6/01/42 1/14 at 100.00 BBB– Total Rhode Island South Carolina – 2.0% (1.4% of Total Investments) Greenville County School District, South Carolina, Installment Purchase Revenue Bonds, Series 2006, 5.000%, 12/01/24 12/16 at 100.00 AA Tennessee – 0.6% (0.4% of Total Investments) Chattanooga Health, Educational and Housing Facility Board, Tennessee, Hospital Revenue Bonds, Catholic Health Initiatives, Series 2013A, 5.250%, 1/01/45 (WI/DD, Settling 11/14/13) 1/23 at 100.00 A+ Harpeth Valley Utilities District, Davidson and Williamson Counties, Tennessee, Utilities Revenue Bonds, Series 2012A, 4.000%, 9/01/42 9/22 at 100.00 AA Knox County Health, Educational and Housing Facilities Board, Tennessee, Hospital Revenue Refunding Bonds, Covenant Health, Series 2006, 0.000%, 1/01/41 1/17 at 30.07 A Sullivan County Health Educational and Housing Facilities Board, Tennessee, Revenue Bonds, Wellmont Health System, Series 2006C, 5.250%, 9/01/36 9/16 at 100.00 BBB+ Sumner County Health, Educational, and Housing Facilities Board, Tennessee, Revenue Refunding Bonds, Sumner Regional Health System Inc., Series 2007: 5.500%, 11/01/37 (6) 11/17 at 100.00 N/R 5.500%, 11/01/46 (6) 11/17 at 100.00 N/R Total Tennessee Texas – 19.0% (13.0% of Total Investments) Board of Regents, University of Texas System, Financing System Revenue Bonds, Series 2006F, 4.250%, 8/15/36 (UB) 2/17 at 100.00 AAA Central Texas Regional Mobility Authority, Revenue Bonds, Senior Lien Series 2011, 6.250%, 1/01/46 1/21 at 100.00 Baa2 Colorado River Municipal Water District, Texas, Water System Revenue Bonds, Series 2011, 5.000%, 1/01/36 1/21 at 100.00 AA– Decatur Hospital Authority, Texas, Revenue Bonds, Wise Regional Health System, Series 2004A, 7.000%, 9/01/25 9/14 at 100.00 N/R Grand Parkway Transportation Corporation, Texas, System Toll Revenue Bonds, Tender Option Bond Trust 2013- 9A, 17.943%, 4/01/53 (IF) 10/23 at 100.00 AA+ Houston, Texas, First Lien Combined Utility System Revenue Bonds, Series 2011D, 5.000%, 11/15/40 11/21 at 100.00 AA Houston, Texas, Hotel Occupancy Tax and Special Revenue Bonds, Convention and Entertainment Facilities Department, Refunding Series 2011B, 5.250%, 9/01/27 9/16 at 100.00 A2 Houston, Texas, Junior Lien Water and Sewerage System Revenue Refunding Bonds, Series 2001B, 5.500%, 12/01/29 – NPFG Insured (ETM) No Opt. Call AA+ (4) Hutto Independent School District, Williamson County, Texas, General Obligation Bonds, Series 2007A, 4.750%, 8/01/43 (UB) 8/16 at 100.00 AAA Nuveen Investments 95 NZF Nuveen Dividend Advantage Municipal Fund 3 (continued) Portfolio of Investments October 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Texas (continued) $ Lower Colorado River Authority, Texas, Transmission Contract Refunding Revenue Bonds, LCRA Transmission Services Corporation Project, Refunding & Improvement Series 2010, 5.000%, 5/15/40 5/20 at 100.00 A+ $ Martin County Hospital District, Texas, Combination Limited Tax and Revenue Bonds, Series 2011A, 7.250%, 4/01/36 4/21 at 100.00 BBB Matagorda County Navigation District 1, Texas, Collateralized Revenue Refunding Bonds, Houston Light and Power Company, Series 1997, 5.125%, 11/01/28 – AMBAC Insured (Alternative Minimum Tax) No Opt. Call A North Texas Municipal Water District, Water System Revenue Bonds, Series 2004, 5.000%, 9/01/24 (Pre-refunded 9/01/14) – NPFG Insured 9/14 at 100.00 AAA North Texas Tollway Authority, Second Tier System Revenue Refunding Bonds, Series 2008F, 5.750%, 1/01/38 1/18 at 100.00 A3 North Texas Tollway Authority, Special Projects System Revenue Bonds, Series 2011A: 0.000%, 9/01/43 9/31 at 100.00 AA+ 0.000%, 9/01/45 9/31 at 100.00 AA+ Southwest Higher Education Authority Inc, Texas, Revenue Bonds, Southern Methodist University, Series 2010, 5.000%, 10/01/41 10/20 at 100.00 AA– Tarrant County Cultural Education Facilities Finance Corporation, Texas Health Resources, Series 2007A, 5.000%, 2/15/36 (UB) 2/17 at 100.00 AA– Texas Municipal Gas Acquisition and Supply Corporation III, Gas Supply Revenue Bonds, Series 2012, 5.000%, 12/15/32 No Opt. Call A3 Texas Transportation Commission, Central Texas Turnpike System Revenue Bonds, First Tier Refunding Series 2012A, 5.000%, 8/15/41 8/22 at 100.00 A– White Settlement Independent School District, Tarrant County, Texas, General Obligation Bonds, Series 2006: 0.000%, 8/15/37 8/15 at 31.98 AAA 0.000%, 8/15/40 8/15 at 27.11 AAA 0.000%, 8/15/44 8/15 at 21.88 AAA White Settlement Independent School District, Tarrant County, Texas, General Obligation Bonds, Series 2006: 0.000%, 8/15/37 (Pre-refunded 8/15/15) 8/15 at 31.98 N/R (4) 0.000%, 8/15/40 (Pre-refunded 8/15/15) 8/15 at 27.11 N/R (4) 0.000%, 8/15/44 (Pre-refunded 8/15/15) 8/15 at 21.88 N/R (4) Total Texas Utah – 1.1% (0.8% of Total Investments) Utah Housing Corporation, Single Family Mortgage Bonds, Series 2001E: 5.200%, 1/01/18 (Alternative Minimum Tax) 1/14 at 100.00 AA– 5.500%, 1/01/23 (Alternative Minimum Tax) 1/14 at 100.00 Aaa Utah Housing Corporation, Single Family Mortgage Bonds, Series 2001F-1: 4.950%, 7/01/18 (Alternative Minimum Tax) 1/14 at 100.00 AA– 5.300%, 7/01/23 (Alternative Minimum Tax) 1/14 at 100.00 Aaa Utah Transit Authority, Sales Tax Revenue and Refunding Bonds, Series 2012, 5.000%, 6/15/42 6/22 at 100.00 A1 Total Utah Vermont – 1.6% (1.1% of Total Investments) University of Vermont and State Agricultural College, Revenue Bonds, Series 2005, 5.000%, 10/01/35 – NPFG Insured 10/15 at 100.00 Aa3 Virginia – 0.3% (0.2% of Total Investments) Chesterfield County Health Center Commission, Virginia, Mortgage Revenue Bonds, Lucy Corr Village, Series 2005, 5.375%, 12/01/28 12/15 at 100.00 N/R Virginia Commonwealth University Health System Authority, General Revenue Bonds, Series 2011, 4.750%, 7/01/41 7/21 at 100.00 AA– Total Virginia 96 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Washington – 5.0% (3.4% of Total Investments) $ King County, Washington, Sewer Revenue Bonds, Series 2009, 5.250%, 1/01/42 1/19 at 100.00 AA+ $ Port of Seattle, Washington, Revenue Bonds, Intermediate Lien Refunding Series 2012A, 5.000%, 8/01/30 8/22 at 100.00 Aa3 Port of Seattle, Washington, Revenue Bonds, Series 2005A, 5.000%, 3/01/35 – NPFG Insured 3/15 at 100.00 Aa3 Washington Health Care Facilities Authority, Revenue Bonds, Catholic Health, Series 2011A, 5.000%, 2/01/41 2/21 at 100.00 A+ Washington Health Care Facilities Authority, Revenue Bonds, Fred Hutchinson Cancer Research Center, Series 2011A, 5.625%, 1/01/35 1/21 at 100.00 A Washington State Health Care Facilities Authority, Revenue Bonds, Group Health Cooperative of Puget Sound, Series 2001: 5.375%, 12/01/17 – AMBAC Insured 12/13 at 100.00 BBB– 5.375%, 12/01/18 – AMBAC Insured 12/13 at 100.00 BBB– Total Washington Wisconsin – 0.2% (0.1% of Total Investments) Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Franciscan Sisters of Christian Charity HealthCare Ministry, Series 2007, 5.000%, 9/01/33 9/17 at 100.00 BBB+ $ Total Municipal Bonds (cost $817,077,134) Principal Amount (000) Description (1) Coupon Maturity Ratings (3) Value Corporate Bonds – 0.0% (0.0% of Total Investments) Transportation – 0.0% (0.0% of Total Investments) $ 42 Las Vegas Monorail Company, Senior Interest Bonds (7), (8) 5.500% 7/15/19 N/R $ 12 Las Vegas Monorail Company, Senior Interest Bonds (7), (8) 3.000% 7/15/55 N/R $ 54 Total Corporate Bonds (cost $2,145) Shares Description (1), (9) Value Investment Companies – 0.6% (0.4% of Total Investments) BlackRock MuniHoldings Fund Inc. $ Dreyfus Strategic Municipal Fund DWS Municipal Income Trust Invesco VK Investment Grade Municipal Trust Invesco VK Municipal Opportunity Trust PIMCO Municipal Income Fund II Total Investment Companies (cost $3,325,133) Total Long-Term Investments (cost $820,404,412) Nuveen Investments 97 NZF Nuveen Dividend Advantage Municipal Fund 3 (continued) Portfolio of Investments October 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Short-Term Investments 3.3% (2.2% of Total Investments) Arizona – 0.9% (0.6% of Total Investments) $ Arizona School Facilities Board, Certificates of Participation, Variable Rate Demand Obligations, Tender Option Bond Trust 3199X, 0.130%, 9/01/21 – AGC Insured (10) No Opt. Call A-1 $ Iowa – 1.0% (0.7% of Total Investments) Iowa State, Special Obligation Bonds, I-Jobs Program, Variable Rate Demand Obligations, Tender Option Bond Trust 13B-A REG D, 0.100%, 6/01/25 (10) No Opt. Call A-1 Iowa State, Special Obligation Bonds, I-Jobs Program, Variable Rate Demand Obligations, Tender Option Bond Trust 13B-B REG D, 0.100%, 6/01/26 (10) 6/19 at 100.00 A-1 Total Iowa New York – 1.4% (0.9% of Total Investments) Liberty Development Corporation, New York, Goldman Sachs Headquarter Revenue Bonds, Variable Rate Demand Obligations, Tender Option Bond Trust 1251, 0.400%, 10/01/35 (10) No Opt. Call VMIG-3 $ Total Short-Term Investments (cost $18,914,000) Total Investments (cost $839,318,412) Floating Rate Obligations – (7.7)% ) MuniFund Term Preferred Shares, at Liquidation Value – (12.1)% (11) ) Variable Rate MuniFund Term Preferred Shares, at Liquidation Value – (29.2)% (11) ) Other Assets Less Liabilities – 2.6% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. At or subsequent to the end of the reporting period, this security is non-income producing. Non-income producing security, in the case of a fixed-income security, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. Investment valued at fair value using methods determined in good faith by, or at the discretion of, the Board of Trustees. For fair value measurement disclosure purposes, investment categorized as Level 3. See Notes to Financial Statements, Note 2 – Investment Valuation and Fair Value Measurements for more information. During January 2010, Las Vegas Monorail Company (“Las Vegas Monorail”) filed for federal bankruptcy protection. During March 2012, Las Vegas Monorail emerged from federal bankruptcy with the acceptance of a reorganization plan assigned by the Federal Bankruptcy Court. Under the reorganization plan, the Fund surrendered its Las Vegas Monorail Project Revenue Bonds, First Tier, Series 2000 and in turn received two senior interest corporate bonds: the first with an annual coupon rate of 5.500% maturing on July 15, 2019 and the second with an annual coupon rate of 3.000% (5.500% after December 31, 2015) maturing on July 15, 2055. The Fund’s custodian is not accruing income on the Fund’s records for either senior interest corporate bond. A copy of the most recent financial statements for the investment companies in which the Fund invests can be obtained directly from the Securities and Exchange Commission on its website at http://www.sec.gov. Investment has a maturity of more than a year, but has variable rate and demand features which qualify it as a short-term investment. The rate disclosed is that in effect at the end of the reporting period. This rate changes periodically based on market conditions or a specified market index. MuniFund Term Preferred Shares and Variable Rate MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments are 8.3% and 20.0%, respectively. WI/DD Purchased on a when-issued or delayed delivery basis. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Note 3 – Portfolio Securities and Investments in Derivatives, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. 98 Nuveen Investments Statement of Assets & Liabilities October 31, 2013 Performance Municipal Market Plus Advantage Opportunity (NPP ) (NMA ) (NMO ) Assets Investments, at value (cost $1,389,851,631, $920,877,187 and $973,964,320, respectively) $ $ $ Cash — — Receivables for: Dividend and interest Investments sold Deferred offering costs Other assets Total assets Liabilities Cash overdraft — Floating rate obligations Payables for: Common share dividends Interest — — Investments purchased Offering costs — — MuniFund Term Preferred (MTP) Shares, at liquidation value — — — Variable Rate MuniFund Term Preferred (VMTP) Shares, at liquidation value — — Variable Rate Demand Preferred (VRDP) Shares, at liquidation value — Accrued expenses: Management fees Directors/Trustees fees Other Total liabilities Net assets applicable to common shares $ $ $ Common shares outstanding Net asset value per common share outstanding (net assets applicable to common shares, divided by common shares outstanding) $ $ $ Net assets applicable to common shares consist of: Common shares, $.01 par value per share $ $ $ Paid-in surplus Undistributed (Over-distribution of) net investment income Accumulated net realized gain (loss) Net unrealized appreciation (depreciation) Net assets applicable to common shares $ $ $ Authorized shares: Common Preferred See accompanying notes to financial statements. Nuveen Investments 99 Statement of Assets and Liabilities (continued) Dividend Dividend Dividend Advantage Advantage 2 Advantage 3 (NAD ) (NXZ ) (NZF ) Assets Investments, at value (cost $839,345,259, $613,033,201 and $839,318,413, respectively) $ $ $ Cash — Receivables for: Dividend and interest Investments sold Deferred offering costs Other assets Total assets Liabilities Cash overdraft — — Floating rate obligations Payables for: Common share dividends Interest — Investments purchased Offering costs — — — MuniFund Term Preferred (MTP) Shares, at liquidation value — Variable Rate MuniFund Term Preferred (VMTP) Shares, at liquidation value — Variable Rate Demand Preferred (VRDP) Shares, at liquidation value — — Accrued expenses: Management fees Directors/Trustees fees Other Total liabilities Net assets applicable to common shares $ $ $ Common shares outstanding Net asset value per common share outstanding (net assets applicable to common shares, divided by common shares outstanding) $ $ $ Net assets applicable to common shares consist of: Common shares, $.01 par value per share $ $ $ Paid-in surplus Undistributed (Over-distribution of) net investment income Accumulated net realized gain (loss) Net unrealized appreciation (depreciation) Net assets applicable to common shares $ $ $ Authorized shares: Common Unlimited Unlimited Unlimited Preferred Unlimited Unlimited Unlimited See accompanying notes to financial statements. Nuveen Investments Statement of Operations Year Ended October 31, 2013 Performance Municipal Market Dividend Dividend Dividend Plus Advantage Opportunity Advantage Advantage 2 Advantage 3 (NPP ) (NMA ) (NMO ) (NAD ) (NXZ ) (NZF ) Investment Income $ Expenses Management fees Shareholder servicing agent fees and expenses Interest expense and amortization of offering costs Liquidity fees — — — Remarketing fees — — — Custodian fees and expenses Directors/Trustees fees and expenses Professional fees Shareholder reporting expenses Stock exchange listing fees Investor relations expenses Other expenses Total expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) from investments ) ) ) Change in net unrealized appreciation (depreciation) of investments ) Net realized and unrealized gain (loss) Net increase (decrease) in net assets applicable to common shares from operations $ ) $ ) $ ) $ ) $ ) $ ) See accompanying notes to financial statements. Nuveen Investments Statement of Changes in Net Assets Performance Plus (NPP) Municipal Advantage (NMA) Market Opportunity (NMO) Year Year Year Year Year Year Ended Ended Ended Ended Ended Ended 10/31/13 10/31/12 10/31/13 10/31/12 10/31/13 10/31/12 Operations Net investment income (loss) $ Net realized gain (loss) from investments ) Change in net unrealized appreciation (depreciation) of investments ) ) ) Net increase (decrease) in net assets applicable to common shares from operations ) ) ) Distributions to Common Shareholders From net investment income ) From accumulated net realized gains — — — ) — — Decrease in net assets applicable to common shares from distributions to common shareholders ) Capital Share Transactions Net proceeds from common shares issued to shareholders due to reinvestment of distributions — — Net increase (decrease) in net assets applicable to common shares from capital share transactions — — Net increase (decrease) in net assets applicable to common shares ) ) ) Net assets applicable to common shares at the beginning of period Net assets applicable to common shares at the end of period $ Undistributed (Over-distribution of) net investment income at the end of period $ See accompanying notes to financial statements. Nuveen Investments Dividend Advantage (NAD) Dividend Advantage 2 (NXZ) Dividend Advantage 3 (NZF) Year Year Year Year Year Year Ended Ended Ended Ended Ended Ended 10/31/13 10/31/12 10/31/13 10/31/12 10/31/13 10/31/12 Operations Net investment income (loss) $ Net realized gain (loss) from investments ) Change in net unrealized appreciation (depreciation) of investments ) ) ) Net increase (decrease) in net assets applicable to common shares from operations ) ) ) Distributions to Common Shareholders From net investment income ) From accumulated net realized gains — ) — ) — ) Decrease in net assets applicable to common shares from distributions to common shareholders ) Capital Share Transactions Net proceeds from common shares issued to shareholders due to reinvestment of distributions — Net increase (decrease) in net assets applicable to common shares from capital share transactions — Net increase (decrease) in net assets applicable to common shares ) ) ) Net assets applicable to common shares at the beginning of period Net assets applicable to common shares at the end of period $ Undistributed (Over-distribution of) net investment income at the end of period $ See accompanying notes to financial statements. Nuveen Investments Statement of Cash Flows Year Ended October 31, 2013 Performance Municipal Market Plus Advantage Opportunity (NPP ) (NMA ) (NMO ) Cash Flows from Operating Activities: Net Increase (Decrease) In Net Assets Applicable to Common Shares from Operations $ ) $ ) $ ) Adjustments to reconcile the net increase (decrease) in net assets applicable to common shares from operations to net cash provided by (used in) operating activities: Purchases of investments ) ) ) Proceeds from sales and maturities of investments Proceeds from (Purchases of) short-term investments, net — — Amortization (Accretion) of premiums and discounts, net ) ) ) (Increase) Decrease in: Receivable for dividends and interest ) ) Receivable for investments sold ) ) Other assets ) ) ) Increase (Decrease) in: Payable for interest — — Payable for investments purchased Accrued management fees ) ) ) Accrued Directors/Trustees fees Accrued other expenses ) ) ) Net realized (gain) loss from investments ) ) Change in net unrealized (appreciation) depreciation of investments Taxes paid on undistributed capital gains ) ) ) Net cash provided by (used in) operating activities ) Cash Flows from Financing Activities: (Increase) Decrease in deferred offering costs Increase (Decrease) in: Cash overdraft — Floating rate obligations — — Payable for offering costs — — VMTP Shares, at liquidation value — — Cash distributions paid to common shareholders ) ) ) Net cash provided by (used in) financing activities ) ) Net Increase (Decrease) in Cash ) ) Cash at beginning of period Cash at end of period $ $ — $ — Supplemental Disclosure of Cash Flow Information Performance Municipal Market Plus Advantage Opportunity (NPP ) (NMA ) (NMO ) Cash paid for interest (excluding amortization of offering costs) $ $ $ Non-cash financing activities not included herein consists of reinvestments of common share distributions — — See accompanying notes to financial statements. Nuveen Investments Dividend Dividend Dividend Advantage Advantage 2 Advantage 3 (NAD ) (NXZ ) (NZF ) Cash Flows from Operating Activities: Net Increase (Decrease) In Net Assets Applicable to Common Shares from Operations $ ) $ ) $ ) Adjustments to reconcile the net increase (decrease) in net assets applicable to common shares from operations to net cash provided by (used in) operating activities: Purchases of investments ) ) ) Proceeds from sales and maturities of investments Proceeds from (Purchases of) short-term investments, net ) Amortization (Accretion) of premiums and discounts, net ) ) (Increase) Decrease in: Receivable for dividends and interest Receivable for investments sold ) ) Other assets ) ) ) Increase (Decrease) in: Payable for interest ) — ) Payable for investments purchased Accrued management fees ) ) Accrued Directors/Trustees fees Accrued other expenses ) ) ) Net realized (gain) loss from investments ) Change in net unrealized (appreciation) depreciation of investments Taxes paid on undistributed capital gains ) ) ) Net cash provided by (used in) operating activities Cash Flows from Financing Activities: (Increase) Decrease in deferred offering costs Increase (Decrease) in: Cash overdraft — — Floating rate obligations — — Payable for offering costs — — ) VMTP Shares, at liquidation value — — — Cash distributions paid to common shareholders ) ) ) Net cash provided by (used in) financing activities ) ) ) Net Increase (Decrease) in Cash ) ) ) Cash at beginning of period Cash at end of period $ $ — $ Supplemental Disclosure of Cash Flow Information Dividend Dividend Dividend Advantage Advantage 2 Advantage 3 (NAD ) (NXZ ) (NZF ) Cash paid for interest (excluding amortization of offering costs) $ $ $ Non-cash financing activities not included herein consists of reinvestments of common share distributions — — — See accompanying notes to financial statements. Nuveen Investments Financial Highlights Selected data for a common share outstanding throughout each period: Investment Operations Less Distributions Distributions Distributions from From from Net Accumulated Accumu- Investment Net Realized From Net lated Net Ending Beginning Net Income to Gains to Investment Realized Common Common Net Realized/ Auction Rate Auction Rate Income to Gains to Share Share Investment Unrealized Preferred Preferred Common Common Net Ending Net Asset Income Gain Share- Share- Share- Share- Asset Market Value (Loss) (Loss) holders (a) holders (a) Total holders holders Total Value Value Performance Plus (NPP) Year Ended 10/31: $ $ $ ) $
